 

EXECUTION VERSION

 

 



 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 2, 2019

by and among

JUS-COM, INC.,
as a Person composing Borrower,

FTE NETWORKS, INC.,
as a Person composing Borrower,

 


BENCHMARK BUILDERS, INC.,
as a Person composing Borrower,

 

THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES,

LATERAL JUSCOM FEEDER LLC,
as the Administrative Agent,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders

 

 



 



 

 

 

TABLE OF CONTENTS

 

    Page Article I - THE TERM LOANS 2 1.1 Amounts and Terms of Term Loans. 2 1.2
Evidence of Term Loans; Amended Term Loan Notes 3 1.3 Interest 3 1.4 Loan
Accounts 4 1.5 Optional Prepayments 4 1.6 Mandatory Payments of Term Loans 5 1.7
Fees 7 1.8 Payments by the Borrower 8 1.9 Payments by the Lenders to the
Administrative Agent; Settlement 9 1.10 Audit and Collateral Monitoring Fees 10
      Article II - CONDITIONS PRECEDENT 11 2.1 Restatement Effective Date 11    
  Article III - REPRESENTATIONS AND WARRANTIES 14 3.1 Corporate Existence and
Power 14 3.2 Corporate Authorization; No Contravention 14 3.3 Governmental
Authorization 14 3.4 Binding Effect 15 3.5 Litigation 15 3.6 No Default 15 3.7
ERISA Compliance 15 3.8 Use of Proceeds; Margin Regulations 15 3.9 Ownership of
Property; Liens 16 3.10 Taxes 16 3.11 Financial Condition 16 3.12 Environmental
Matters 17 3.13 Regulated Entities 17 3.14 [reserved] 17 3.15 Labor Relations 17
3.16 Intellectual Property 17 3.17 Brokers’ Fees 18 3.18 Insurance 18 3.19
Ventures, Subsidiaries and Affiliates; Outstanding Stock 18 3.20 Full Disclosure
18 3.21 Foreign Asset Control Regulations; Anti-Money Laundering 18 3.22
Collateral Representations 19 3.23 Status of Intermediate Holdings and Holdings
20 3.24 13-Week Cash Flow Forecasts 20 3.25 Independent Directors 20

 

 

 



 

Article IV - AFFIRMATIVE COVENANTS 21 4.1 Financial Statements 21 4.2
Certificates; Other Information 22 4.3 Notices 23 4.4 Preservation of Corporate
Existence, Etc 25 4.5 Maintenance of Property 25 4.6 Insurance 26 4.7 Payment of
Obligations 26 4.8 Compliance with Laws 27 4.9 Inspection of Property and Books
and Records 27 4.10 Use of Proceeds 27 4.11 Cash Management Systems 28 4.12
Further Assurances 28 4.13 Environmental Matters 29 4.14 Post-Closing Milestones
30 4.15 Material Contracts 30 4.16 Information Rights 30 4.17 Board Observer
Rights 30 4.18 Board of Directors 31 4.19 FP&A Analyst 31 4.20 [reserved] 31
4.21 Read-Only Account Access 31       Article V - NEGATIVE COVENANTS 31 5.1
Limitation on Liens 31 5.2 Disposition of Assets 33 5.3 Consolidations and
Mergers 34 5.4 Loans and Investments 34 5.5 Limitation on Indebtedness 36 5.6
Transactions with Affiliates 36 5.7 Management Fees and Compensation 37 5.8 Use
of Proceeds 37 5.9 Contingent Obligations 37

 



 

 

 

5.10 Compliance with ERISA 38 5.11 Restricted Payments 38 5.12 Change in
Business 39 5.13 Amendments to Organizational Documents and Material Contracts;
Optional Prepayments of Indebtedness 40 5.14 Changes in Accounting, Name and
Jurisdiction of Organization 40 5.15 No Negative Pledges 40 5.16 OFAC; Patriot
Act 41 5.17 Sale-Leasebacks 41 5.18 Hazardous Materials 41       Article VI -
FINANCIAL COVENANTS 41 6.1 Consolidated EBITDA 41 6.2 Consolidated Leverage
Ratio 42 6.3 Qualified Cash 42 6.4 Expenses 42 6.5 Benchmark Backlog 42      
Article VII - EVENTS OF DEFAULT 43 7.1 Event of Default 43 7.2 Remedies 45 7.3
Rights Not Exclusive 45       Article VIII - THE ADMINISTRATIVE AGENT 46 8.1
Appointment and Duties 46 8.2 Binding Effect 46 8.3 Use of Discretion 47 8.4
Delegation of Rights and Duties 49 8.5 Reliance and Liability 49 8.6
Administrative Agent Individually 50 8.7 Lender Credit Decision 50 8.8 Expenses;
Indemnities; Withholding 51 8.9 Resignation of the Administrative Agent 52 8.10
Release of Collateral or Guarantors 52 8.11 Additional Secured Parties 53      
Article IX - MISCELLANEOUS 54 9.1 Amendments and Waivers 54 9.2 Notices 55 9.3
Electronic Transmissions 56 9.4 No Waiver; Cumulative Remedies 56 9.5 Costs and
Expenses 57 9.6 Indemnity 57 9.7 Marshaling; Payments Set Aside 58 9.8
Successors and Assigns 58 9.9 Assignments and Participations; Binding Effect 58
9.10 Non-Public Information; Confidentiality 62 9.11 Set-off; Sharing of
Payments 63 9.12 Counterparts; Facsimile Signature 63 9.13 Severability 64 9.14
Captions 64 9.15 Independence of Provisions 64

 



 

 

 

9.16 Interpretation 64 9.17 No Third Parties Benefited 64 9.18 Governing Law and
Jurisdiction 64 9.19 Waiver of Jury Trial 65 9.20 Entire Agreement; Release;
Survival 65 9.21 Patriot Act 66 9.22 Joint and Several 66 9.23 Creditor-Debtor
Relationship 67 9.24 Acknowledgements 67 9.25 Effect of Amendment and
Restatement 68       Article X - TAXES, YIELD PROTECTION AND ILLEGALITY 68 10.1
Taxes 68 10.2 Reserved 71 10.3 Increased Costs 71 10.4 Acknowledgment and
Consent to Bail-In of EEA Financial Institutions 72 10.5 Reserved 73 10.6
Mitigation 73 10.7 Certificates of Lenders 73       Article XI - DEFINITIONS 73
11.1 Defined Terms 73 11.2 Other Interpretive Provisions 94 11.3 Accounting
Terms and Principles 95 11.4 Payments 95

 



 

 

 

SCHEDULES

 



Schedule 1.1(d) Restatement Date Loan Commitment   Schedule 3.1 Corporate
Existence and Power   Schedule 3.5 Litigation   Schedule 3.10 Taxes   Schedule
3.11 Financial Condition   Schedule 3.15 Collective Bargaining Agreements  
Schedule 3.18 Insurance   Schedule 3.19 Ventures, Subsidiaries and Affiliates;
Outstanding Stock   Schedule 3.22(b) Jurisdiction of Organization; Legal Names;
Etc.   Schedule 3.22(c) Intellectual Property   Schedule 3.22(d) Documents;
Instruments   Schedule 3.22(e) Deposit Accounts; Securities Accounts   Schedule
3.22(f) Electronic Chattel Paper; Letter of Credit Rights   Schedule 3.22(g)
Commercial Tort Claims   Schedule 3.22(h) Pledged Stock and Stock Equivalents  
Schedule 3.22(i) Chief Executive Office; Real Estate Related Disclosures  
Schedule 3.22(j) Material Contracts   Schedule 3.25 Designated Liaison  
Schedule 4.7 Tax Liabilities   Schedule 4.14 Post-Closing Milestones   Schedule
5.1(a) Liens   Schedule 5.1(c) Tax Liens   Schedule 5.4 Investments   Schedule
5.5 Indebtedness   Schedule 5.9 Contingent Obligations   Schedule 9.24 Term Loan
Balances as of Restatement Effective Date   Schedule 11.1-1 Restructured Other
Indebtedness   Schedule 11.1-2 Tier 6 Debt  



 

EXHIBITS

 

Exhibit 4.2(b) Form of Compliance Certificate   Exhibit 10.1-1 Form of U.S. Tax
Compliance Certificate   Exhibit 10.1-2 Form of U.S. Tax Compliance Certificate
  Exhibit 10.1-3 Form of U.S. Tax Compliance Certificate   Exhibit 10.1-4 Form
of U.S. Tax Compliance Certificate   Exhibit 11.1-1 Form of Amended Term Loan
Note   Exhibit 11.1-2 Form of Restatement Date Note   Exhibit 11.1-3 Form of
Assignment and Assumption   Exhibit 11.1-4 Form of Notice of Borrowing   Exhibit
11.1-5 Form of Perfection Certificate   Exhibit 11.1-6 Form of Reaffirmation
Certificate   Exhibit 11.1-7 Form of Restatement Effective Date Certificate  
Exhibit 11.1-8 Form of Warrant  





 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and schedules
hereto, as the same may be amended, modified and/or restated from time to time,
this “Agreement”) is entered into as of July 2, 2019 among (1) JUS-COM, INC., an
Indiana corporation (“Jus-Com”), (2) FTE NETWORKS, INC., a Nevada corporation
(“Holdings”), (3) BENCHMARK BUILDERS, INC., a New York corporation (“Benchmark”;
Jus-Com, Holdings and Benchmark are referred to herein collectively, jointly and
severally, as the “Borrower”), (4) LATERAL JUSCOM FEEDER LLC (in its individual
capacity, “Lateral”), as Administrative Agent (in such capacity, together with
its successors in such capacity, the “Administrative Agent”) for the several
lenders from time to time party to this Agreement (each, individually, a
“Lender” and, collectively, the “Lenders”), and (5) such Lenders.

 

W I T N E S E T H:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 11.1 hereof; and

 

WHEREAS, the Borrower, Lenders and Administrative Agent are party to that
certain Credit Agreement, dated as of October 28, 2015 (as amended, restated,
supplemented and/or modified prior to the date hereof, including pursuant to (i)
that certain Amendment No. 1 to Credit Agreement, dated as of April 5, 2016,
(ii) that certain Amendment No. 2 to Credit Agreement, dated as of September 30,
2016, (iii) that certain Amendment No. 3 to Credit Agreement, dated as of April
20, 2017 and (iv) that certain Amendment No. 4 to Credit Agreement, dated as of
February 12, 2019, the “Existing Credit Agreement”); and

 

WHEREAS, the Administrative Agent, the lenders party thereto, and the Credit
Parties have entered into that certain Forbearance Agreement, dated as of March
30, 2019 (as amended, restated, supplemented and/or modified prior to the date
hereof, including pursuant to that certain First Amendment to Forbearance
Agreement dated as of April 5, 2019, the “Forbearance Agreement”), pursuant to
which the Administrative Agent and the forbearing lenders agreed to forbear from
exercising their default-related rights and remedies under the Existing Credit
Agreement resulting from the Designated Defaults (as defined in the Forbearance
Agreement) on the terms and conditions specified therein; and

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
parties hereto wish to amend and restate the Existing Credit Agreement in its
entirety in the form of this Agreement to, inter alia, (i) amend certain
provisions of the Existing Credit Agreement and (ii) effectuate the Balance
Sheet Restructuring of the Credit Parties’ Indebtedness, including certain
Indebtedness that was not permitted to be incurred under the Existing Credit
Agreement, in each case, on the terms and subject to the conditions provided
herein; and

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the “Obligations” (as defined in the Existing Credit
Agreement) and liabilities existing under the Existing Credit Agreement and
related “Loan Documents” (as defined in the Existing Credit Agreement) or
evidence repayment of any such obligations and liabilities, but rather that this
Agreement amend and restate in its entirety the Existing Credit Agreement and
re-evidence the “Obligations” (as defined in the Existing Credit Agreement) of
the Borrower and the other Credit Parties outstanding thereunder, as well as
evidence additional Obligations of the Borrower and the other Credit Parties to
the Administrative Agent and Lenders provided for herein.

 

NOW, THEREFORE, the parties hereto agree that, on the Restatement Effective
Date, the Existing Credit Agreement shall be and is hereby amended and restated
in its entirety as follows:

 

 

 

 

Article I - THE TERM LOANs

 

1.1 Amounts and Terms of Term Loans. 

 

(a) As of the Restatement Effective Date, the (i) outstanding principal amount
of (x) Existing Term Loans made by the Lenders to the Borrower prior to the
Restatement Effective Date in accordance with the Existing Credit Agreement is
$37,185,387.24 (inclusive of interest paid-in-kind including paid-in-kind
interest owed as of the Restatement Effective Date) and (y) Super Senior Term
Loans made by the Lenders to the Borrower prior to the Restatement Effective
Date in accordance with the Existing Credit Agreement is $12,828,780.35
(inclusive of interest paid-in-kind including paid-in-kind interest owed as of
the Restatement Effective Date) and (ii) the outstanding amount of interest owed
by the Borrower to the Super Senior Term Loan Lenders on account of the Super
Senior Term Loans is $591,604.19 (the “Outstanding Super Senior Term Loan
Interest”) and the outstanding amount of interest owed by the Borrower to the
Existing Term Loan Lenders on account of the Existing Term Loans is
$2,234,420.09 (the “Outstanding Existing Term Loan Interest”); in each case, the
foregoing amounts are owing by the Borrower without defense, offset, recoupment
or deduction.

 

(b) Except as set forth in Section 1.1(d) and Section 1.1(e) and subject to the
conditions contained therein, no Lender has any commitment to make additional
Term Loans to the Borrower on or after the Restatement Effective Date.

 

(c) Once repaid, whether such repayment is voluntary or required, the Term Loans
may not be reborrowed.

 

(d) Restatement Date Loans.

 

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Borrower contained herein, each
Lender, severally and not jointly, agrees to make term loans to the Borrower on
the Restatement Effective Date (the “Restatement Date Loans”) in the amount set
forth opposite such Lender’s name in Schedule 1.1(d) under the heading
“Restatement Date Loan Commitment”.

 

(ii) Once repaid, whether such repayment is voluntary or required, the
Restatement Date Loans may not be reborrowed.

 

(iii) In addition to satisfying the terms and conditions set forth in this
Agreement, the commitment of the Lenders with a Restatement Date Loan Commitment
to fund the Restatement Date Loans on the Restatement Effective Date is
conditioned on the Administrative Agent receiving a Notice of Borrowing on or
prior to the date that is two Business Days prior to the Restatement Effective
Date (or such shorter time as the Administrative Agent may agree in its sole
discretion). If the Administrative Agent does not receive a Notice of Borrowing
in accordance with the foregoing sentence, then the Restatement Date Loan
Commitments shall automatically terminate on the Restatement Effective Date, and
no Lender shall be obligated to extend any Restatement Date Loans on account of
such Lender’s Restatement Date Loan Commitment.

 

2

 

 

(e) At the request of the Borrower after the Restatement Effective Date, one or
more of the Lenders may elect (in the exercise of their sole and absolute
discretion) to advance term loans (any such term loan, a “Discretionary Term
Loan”) to the Borrower on the terms and conditions separately agreed in writing
between the Borrower and the Lender(s) providing the applicable Discretionary
Term Loan, the repayment of which would be guaranteed by the Guarantors and
secured by the Collateral. Each Person composing the Borrower hereby agrees to
execute and deliver, and to cause its Subsidiaries to execute and deliver, such
documents and instruments as the Lender(s) advancing a Discretionary Term Loan
may request in order to evidence (or further document) the Discretionary Term
Loans advanced hereunder.

 

1.2 Evidence of Term Loans; Amended Term Loan Notes. The Existing Term Loans and
the Super Senior Term Loans made by each Lender is evidenced by this Agreement
and, if requested by such Lender, an applicable Amended Term Loan Note payable
to such Lender and delivered to such Lender by the Borrower in an amount equal
to the unpaid balance of the Term Loans held by such Lender as of the
Restatement Effective Date. The Restatement Date Loans made by each Lender with
a Restatement Date Loan Commitment are evidenced by this Agreement and, if
requested by such Lender, a Restatement Date Note payable to such Lender and
delivered to such Lender by the Borrower in an amount equal to the unpaid
balance of the Restatement Date Loans held by such Lender.

 

1.3 Interest. 

 

(a) Subject to Sections 1.3(d) and 1.3(e), the Term Loans shall bear interest at
a rate per annum equal to the Applicable Rate. All computations of fees and
interest payable under this Agreement shall be made on the basis of a 360-day
year and actual days elapsed. Interest and fees shall accrue during each period
during which interest or such fees are computed from the first day thereof to
the last day thereof.

 

(b) Interest on each Existing Term Loan shall be paid in arrears on each
Interest Payment Date; provided, however, that the full amount of the Applicable
Rate shall be paid in kind and added to the principal amount (and shall be
considered a principal obligation outstanding in respect of the Existing Term
Loans for all purposes hereunder, including, without limitation, calculation of
interest on subsequent Interest Payment Dates) of the Existing Term Loans on
each Interest Payment Date through June 30, 2019 (including, for the avoidance
of doubt, the Outstanding Existing Term Loan Interest), with cash interest
payments beginning on the Interest Payment Date of September 30, 2019 and
continuing thereafter. Interest on the Super Senior Term Loans and Restatement
Date Loans shall be paid in arrears in cash on the last Business Day of each
month.

 

(c) Interest shall also be paid in cash on the date of any payment or prepayment
of the Term Loans.

 

(d) At the election of the Required Lenders while any Event of Default exists
and is continuing (or automatically while any Event of Default under Section
7.1(a), 7.1(f) or 7.1(g) exists or is continuing), upon written notice to the
Borrower, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the Term Loans from and
after the date of occurrence of such Event of Default until such Event of
Default no longer exists, at a rate per annum which is determined by adding two
percent (2.00%) per annum to the Applicable Rate.

 

(e) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law.

 

3

 

 

(f) The Borrower and the Lenders agree (i) that the Initial Lateral Stock issued
to the Lenders on the Initial Closing Date had a per share value when issued of
$0.71, (ii) that as a result of the value allocated to the Initial Lateral Stock
pursuant to clause (i), the Additional Lateral Stock issued in connection with
the funding of the Additional Term Loans (which the parties agree had the same
per share value when issued as the Initial Lateral Stock), the Principal
Increases thereon, and the fees paid to the Lenders in connection with such Term
Loans, such Term Loans were deemed, for Tax purposes, to be issued with original
issue discount (“OID”), as defined in Section 1273(a)(1) of the Code, (iii) that
any calculation by the Borrower regarding the amount of OID for any accrual
period on the Term Loans shall be subject to review and approval of the Lenders,
which approval shall not be unreasonably withheld, delayed or conditioned, and
(iv) to adhere to this provision for federal income Tax purposes and not to take
any action or file any Tax Return inconsistent herewith (including with respect
to the amount of OID on the Term Loans as determined in accordance with the
preceding clause (iii)). Without limiting the foregoing, Holdings and the
applicable Lenders agree to negotiate in good faith the OID (if any) to be
ascribed to any issuance of Term Loans as a result of the issuance of warrants,
the payment of interest in-kind, the payment of fees or any other transaction
relating to such issuance. Holdings and the Lenders with a Super Senior Term
Loan acknowledge and agree that the Super Senior Term Loans and the Super Senior
Lateral Stock were part of an “investment unit” when issued within the meaning
of Section 1273(c)(2) of the Code. The Borrower and the Super Senior Term Loan
Lenders shall use commercially reasonable efforts to agree for income tax
purposes upon the allocation of the issue price of such investment unit
(determined in accordance with Section 1273(c)(2) of the Code) between the Super
Senior Term Loans and the Super Senior Lateral Stock based on their relative
fair market values; provided, however, that if the Borrower and the Super Senior
Term Loan Lenders are not able to agree on such allocation, the Super Senior
Term Loan Lenders shall not be bound by the Borrower’s determination of such
allocation and may take a different position pursuant to Treasury Regulations
Section 1.1273-2(h)(2) (provided that the Super Senior Term Loan Lenders comply
with the disclosure requirements set forth therein). For U.S. federal (and all
applicable state and local) income tax reporting purposes, Holdings and the
Lenders with Existing Term Loans agree to treat the amendments to the terms of
the Existing Term Loans hereunder, together with the issuance to such Lenders
(in respect of such Existing Term Loans) of any Restatement Date Lateral Stock
and Warrants as a “recapitalization” within the meaning of Section 368(a)(1)(E)
of the Code.

 

1.4 Loan Accounts. The Administrative Agent, on behalf of the Lenders, shall
record on its books and records the amount of each Term Loan made, the Class
thereof, the interest rate applicable thereto, all payments of principal and
interest thereon and the principal balance thereof from time to time
outstanding. The Administrative Agent shall deliver to the Borrower, at its
request, a loan statement setting forth such record for the immediately
preceding calendar month. Such record shall, absent manifest error, be
conclusive evidence of the amount of the Term Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder (and
under any Amended Term Loan Note) to pay any amount owing with respect to the
Term Loans or provide the basis for any claim against the Administrative Agent.

 

1.5 Optional Prepayments. 

 

(a) Optional Prepayments Generally. The Borrower may, upon at least three (3)
Business Days’ (or such shorter period as is acceptable to the Administrative
Agent) prior written notice (in form and substance reasonably acceptable to the
Administrative Agent) by the Borrower to the Administrative Agent, prepay the
Term Loans in whole or in part in an amount greater than or equal to $100,000
(or, if less, the then outstanding principal balance of the applicable Term
Loans). Together with each prepayment under this Section 1.5, the Borrower shall
pay to the Administrative Agent (for the benefit of the Lenders) in cash all
accrued but unpaid interest on the portion of the Term Loans to be prepaid.
Subject to Section 1.8(c), any optional prepayments of the Term Loan shall be
applied to outstanding principal amounts.

 

4

 

 

(b) Notices. Notice of prepayment pursuant to clause (a) above shall not
thereafter be revocable by the Borrower and the Administrative Agent will
promptly notify each Lender thereof and of such Lender’s Pro Rata Share of such
prepayment.

 

1.6 Mandatory Payments of Term Loans. 

 

(a) Scheduled Term Loan Payments. The entire principal balance of the Term
Loans, including all Principal Increases thereon, shall be due and payable in
cash on the Maturity Date.

 

(b) Asset Dispositions; Events of Loss. If a Credit Party or any Subsidiary of a
Credit Party shall at any time or from time to time:

 

(i) make a Disposition; or

 

(ii) suffer an Event of Loss;

 

then (A) the Borrower shall promptly notify the Administrative Agent of such
proposed Disposition or Event of Loss (including the amount of the estimated Net
Proceeds to be received by a Credit Party and/or such Subsidiary in respect
thereof) and (B) promptly upon receipt by a Credit Party and/or such Subsidiary
of the Net Proceeds of such Disposition or Event of Loss, the Borrower shall
deliver (subject to the prior application of such amounts in accordance with
Sections 1.6(e)(i) and 1.8(d), or cause to be delivered, the Net Proceeds to the
Administrative Agent for distribution to the Lenders as a prepayment of the Term
Loans, which prepayment shall be applied in accordance with Section 1.6(e)(ii)
hereof. The foregoing notwithstanding and provided no Default or Event of
Default has occurred and is continuing, no prepayment with the Net Proceeds of a
Disposition or an Event of Loss shall be required to the extent a Credit Party
or such Subsidiary actually reinvests the Net Proceeds of such Disposition or
Event of Loss in replacement assets substantially similar to the assets that
were the subject of such Disposition or Event of Loss, within one hundred eighty
(180) days after the date of such Disposition or Event of Loss, as the case may
be; provided, that the Borrower notifies the Administrative Agent in writing of
the Borrower’s or such Subsidiary’s intent to reinvest and of the completion of
such reinvestment at the time such proceeds are received and when such
reinvestment occurs, respectively (it being understood that the Borrower shall
be required to prepay any such Net Proceeds to the extent such Net Proceeds are
not timely reinvested in accordance with this Section 1.6).

 

(c) Equity Issuances; Incurrence of Debt; Extraordinary Receipts. Immediately
upon receipt by any Credit Party or any Subsidiary of any Credit Party of (i)
the Net Issuance Proceeds of (A) any Equity Issuance or (B) the incurrence of
Indebtedness (other than Net Issuance Proceeds from the incurrence of
Indebtedness permitted hereunder) or (ii) the Net Proceeds of any Extraordinary
Receipts, the Borrower shall apply such funds in accordance with Section 1.8(d);
provided, however, that in the event a new investor approved by the
Administrative Agent provides an investment or similar transaction resulting in
any Credit Party receiving Net Issuance Proceeds on or before October 31, 2019,
then 15% of the Net Issuance Proceeds of such investment or similar transaction
shall be applied as a prepayment of the Amended Series B Benchmark Notes on a
pro rata basis among the holders thereof prior to application in accordance with
Section 1.8(d); provided, further, however, that, to the extent the provisions
of this Section 1.6(c) conflict with the provisions of Section 1.6(b), Section
1.6(b) shall control.

 

5

 

 

(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any fiscal month (commencing for the fiscal month of June
2019), the Borrower shall, within five Business Days after the last date
financial statements are required to be delivered in respect of such fiscal
month pursuant to Section 4.1(c), prepay the applicable Indebtedness in an
aggregate amount equal to 100% of such Consolidated Excess Cash Flow for such
month. Any such prepayment shall be applied to prepay the Indebtedness in
accordance with Section 1.8(d). Any such prepayment shall be accompanied by a
certificate signed by the Borrower’s chief financial officer certifying in
reasonable detail the manner in which Consolidated Excess Cash Flow and the
resulting prepayment were calculated, which certificate shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

(e) Notice and Application of Prepayments.

 

(i) The Net Proceeds from any prepayment required under Section 1.6(b) other
than from a Senior Debt Prepayment Event shall be applied in accordance with
Section 1.8(d).

 

(ii) In connection with any prepayment resulting from a Senior Debt Prepayment
Event required under Section 1.6(b), the Borrower shall provide at least three
(3) Business Days’ (or such shorter period as is acceptable to the
Administrative Agent) prior written notice (in form and substance reasonably
acceptable to the Administrative Agent) of each such prepayment by the Borrower
to the Administrative Agent, which notice (“Prepayment Notice”) shall specify
the amount of the prepayment and the subsection pursuant to which such
prepayment is being made (each, a “Prepayment Date”); provided that the failure
to give such notice shall not relieve the Borrower of its obligations to make
such mandatory prepayments and the Borrower shall be permitted to make such
mandatory prepayments. Upon receipt by the Administrative Agent of such notice,
the Administrative Agent shall immediately give notice to each Super Senior Term
Loan Lender of the prepayment, the Prepayment Date and of such Super Senior Term
Loan Lender’s pro rata share of the prepayment. Each Super Senior Term Loan
Lender may elect (in its sole discretion) to decline or accept, as the case may
be, all (or any portion) of its pro rata share of any prepayment by giving
notice of such election in writing to the Administrative Agent no later than
11:00 a.m. on the Business Day immediately prior to the Prepayment Date. If a
Super Senior Term Loan Lender fails to deliver a notice of election to the
Administrative Agent within the time frame specified above, any such failure
will be deemed to constitute an acceptance of such Super Senior Term Loan
Lender’s pro rata share of the total amount of such prepayment. Upon receipt by
the Administrative Agent of such notice of election, the Administrative Agent
shall immediately notify the Borrowers of such election. At the Borrower’s
election, the Borrower may include in the Prepayment Notice proposed line-item
uses for the Net Proceeds in the event a Super Senior Term Loan Lender declines
its pro rata share of Net Proceeds. Any amounts declined by any Super Senior
Term Loan Lender shall be offered as a prepayment of the Existing Term Loans in
the same manner as set forth herein to the Existing Term Loan Lenders; provided,
however, in the event the Borrower included one or more proposed line-item uses
in the Prepayment Notice, any such declined Net Proceeds shall instead be used
for such proposed line-item expenses to the extent such utilization is not
inconsistent with the terms of this Agreement.

 

6

 

 

(iii) Subject to Section 1.8(c) and, if applicable, Section 1.8(d), any
prepayments of the Term Loans pursuant to Section 1.6(a) or (b) shall be applied
to prepay amounts otherwise payable in respect of the applicable Class of Term
Loans on the Maturity Date.

 

(iv) Together with each payment made pursuant to Section 1.6, the Borrower shall
pay to the Administrative Agent (for the benefit of the Lenders) in cash all
accrued but unpaid interest on the portion of the Term Loans to be prepaid.

 

(f) No Implied Consent. Provisions contained in this Section 1.6 for application
of proceeds of certain transactions shall not be deemed to constitute consent of
the Lenders to transactions that are not otherwise permitted by the terms hereof
or the other Loan Documents.

 

1.7 Fees.

 

(a) The Borrower shall pay the fees contemplated to be paid pursuant to the Fee
Letter.

 

(b) On the Restatement Effective Date, an extension fee equal to the following:

 

(i) an amount equal to 4.00% of the aggregate principal amount outstanding under
the Existing Term Loans as of the Restatement Effective Date (the “Existing Term
Loan Extension Fee”); provided, however, the Existing Term Loan Extension Fee
shall be reduced to an amount equal to 2.00% of the aggregate principal amount
outstanding under the Existing Term Loans as of the Restatement Effective Date
if the Existing Term Loans are paid in full in cash by December 31, 2019. On the
Restatement Effective Date, the Existing Term Loan Extension Fee shall be added
to the principal balance of the Existing Term Loans for the ratable account of
the Existing Term Loan Lenders, and shall be considered a principal obligation
outstanding in respect of the Existing Term Loans for all purposes hereunder,
including, without limitation, calculation of interest on subsequent Interest
Payment Dates.

 

plus

 

(ii) an amount equal to 4.00% of the aggregate amount outstanding under the
Super Senior Term Loans as of the Restatement Effective Date (the “Super Senior
Term Loan Extension Fee”); provided, however, the Super Senior Term Loan
Extension Fee shall be reduced to zero and shall not be required to be paid by
the Borrower solely in the event the Super Senior Term Loans are paid in full in
cash by December 31, 2019. On the Restatement Effective Date, the Super Senior
Term Loan Extension Fee shall be added ratably to the principal balance of the
Super Senior Term Loans for the ratable account of the Super Senior Term Loan
Lenders, and shall be considered a principal obligation outstanding in respect
of the Super Senior Term Loans for all purposes hereunder, including, without
limitation, calculation of interest on subsequent Interest Payment Dates.

 

7

 

 

1.8 Payments by the Borrower. 

 

(a) Subject to Sections 1.8(c) and (d), each payment or prepayment of principal
of any Term Loan, each payment of interest on the Term Loans and each payment of
fees shall be allocated pro rata among the Lenders in accordance with their
respective Pro Rata Shares. Subject to Section 10.1, all payments (including
prepayments) to be made by each Credit Party on account of principal, interest,
fees and other amounts required hereunder shall be made without set off,
recoupment, counterclaim or deduction of any kind, shall, except as otherwise
expressly provided herein, be made to the Administrative Agent (for the ratable
account of the Persons entitled thereto) at the address for payment specified in
the signature page hereof in relation to the Administrative Agent (or such other
address as the Administrative Agent may from time to time specify in accordance
with Section 9.2), and shall be made in Dollars and by wire transfer in
immediately available funds (which shall be the exclusive means of payment
hereunder), no later than 12:00 p.m. on the date due. Any payment which is
received by the Administrative Agent later than 12:00 p.m. may in Administrative
Agent’s discretion be deemed to have been received on the immediately succeeding
Business Day and any applicable interest or fee shall continue to accrue. The
Borrower and each other Credit Party hereby irrevocably waives the right to
direct the application during the continuance of an Event of Default of any and
all payments in respect of any Obligation and any proceeds of Collateral.

 

(b) Unless otherwise provided for herein, if any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be due
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be.

 

(c) During the continuance of an Event of Default (and notwithstanding any
direction by the Borrower to the contrary), the Administrative Agent shall upon
the direction of the Required Lenders apply any and all payments received by the
Administrative Agent in respect of any Obligation and all proceeds received by
the Administrative Agent as a result of the exercise of its remedies under the
Collateral Documents in accordance with the clauses first through sixth below.
Anything to the contrary contained herein notwithstanding, all proceeds of
Collateral and all amounts collected or received by Administrative Agent,
including all payments made by Credit Parties to Administrative Agent, after any
or all of the Obligations have been accelerated (so long as such acceleration
has not been rescinded), shall be applied as follows:

 

first, to payment of costs and expenses, including Attorney Costs, of the
Administrative Agent payable or reimbursable by the Credit Parties under the
Loan Documents;

 

second, to payment of Attorney Costs of the Lenders payable or reimbursable by
the Borrower under this Agreement;

 

third, to payment, on a pari passu basis, of all accrued unpaid interest on the
Super Senior Term Loans and the Restatement Date Loans and fees owed to the
Administrative Agent, the Super Senior Term Loan Lenders and the Restatement
Date Loan Lenders;

 

fourth, to payment, on a pari passu basis, of principal of the Super Senior Term
Loans and the Restatement Date Loans then due and payable;

 

fifth, to payment of all accrued unpaid interest on the Existing Term Loans and
fees owed to the Administrative Agent and the Existing Term Loan Lenders;

 

sixth, to payment of principal of the Term Loans then due and payable;

 

seventh, to all other Obligations owing to the Lenders then due and payable; and

 

eighth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

 

8

 

 

In carrying out the foregoing, (i) amounts received shall be applied to each
category in numerical order until amounts in such category have been paid in
full in cash prior to the application to the next succeeding category, (ii) each
of the Lenders or other Persons entitled to payment shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant to the
clauses set forth above, and (iii) amounts applied to the Term Loans or interest
in respect thereof shall be applied on a pro rata basis.

 

(d) Solely with respect to amounts payable from (x) Net Proceeds required to be
prepaid pursuant to Section 1.6(b) other than Net Proceeds received as a result
of a Senior Debt Prepayment Event, (y) prepayments pursuant to Section 1.6(c),
and (z) the Consolidated Excess Cash Flow payments under Section 1.6(d), and for
so long as the Administrative Agent has not delivered to the Borrower a notice
of an Event of Default, such amounts shall be applied by the Borrower as
follows:

 

first, payment of Tier 1 Debt;

 

second, payment of Tier 2 Debt;

 

third, pro rata among holders of Tier 3 Debt, calculated based on the amount of
each holder’s Tier 3 Debt to the aggregate amount of Indebtedness included as
Tier 3 Debt;

 

fourth, pro rata among holders of Tier 4 Debt, calculated based on the amount of
each holder’s Tier 4 Debt to the aggregate amount of Indebtedness included as
Tier 4 Debt;

 

fifth, pro rata among holders of Tier 5 Debt, calculated based on the amount of
each holder’s Tier 5 Debt to the aggregate amount of Indebtedness included as
Tier 5 Debt; and

 

sixth, pro rata among holders of Tier 6 Debt, calculated based on the amount of
each holder’s Tier 6 Debt to the aggregate amount of Indebtedness included as
Tier 6 Debt; provided, however, that notwithstanding Section 9.1(a)(viii), upon
the prior written consent of the Administrative Agent and the Benchmark
Principals (in each case, which may be withheld in their sole discretion), the
Borrower may pay amounts payable from the Consolidated Excess Cash Flow payments
under Section 1.6(d) to holders of Tier 6 Debt prior to paying any Tier 1 Debt,
Tier 2 Debt, Tier 3 Debt, Tier 4 Debt, and Tier 5 Debt;

 

provided, however, prior to any distributions to holders of Tier 1 Debt, Tier 2
Debt, Tier 3 Debt, Tier 4 Debt, Tier 5 Debt, and Tier 6 Debt, the Borrower may
pay any due and owing Subcontractor Funds and, to the extent necessary after the
application of amounts from the Subcontractor Funds, from amounts that would
otherwise be paid to holders of Tier 1 Debt, Tier 2 Debt, Tier 3 Debt, Tier 4
Debt, Tier 5 Debt, and Tier 6 Debt pursuant to this Section 1.8(d).

 

In the event the Administrative Agent delivers to the Borrower a notice stating
an Event of Default exists, then for so long as such Event of Default is
continuing and existing (i) no payments under this Section 1.8(d) shall be made
to the holders of Tier 1 Debt, Tier 2 Debt, Tier 3 Debt, Tier 4 Debt, Tier 5
Debt, and Tier 6 Debt and (ii) any payments that would otherwise be made
pursuant to this Section 1.8(d) shall be paid to the Administrative Agent to be
distributed in accordance with Section 1.8(c).

 

1.9 Payments by the Lenders to the Administrative Agent; Settlement. 

 

(a) Disbursements. Upon receipt of the proceeds of the Term Loans from the
Lenders, the Administrative Agent shall, on behalf of Lenders, disburse funds to
the Borrower.

 

9

 

 

(b) Settlements. In the case of any payment of principal or interest received by
the Administrative Agent from the Borrower in respect of the Term Loans prior to
12:00 p.m. on any Business Day, the Administrative Agent shall pay to each
Lender such Lender’s Pro Rata Shares of such payment on such Business Day, and,
in the case of any payment of principal or interest received by the
Administrative Agent from the Borrower in respect of the Term Loan later than
12:00 p.m. on any Business Day, the Administrative Agent shall pay to each
Lender such Lender’s Pro Rata Shares of such payment, and such payments shall be
made by wire transfer not later than 12:00 p.m. on the next Business Day.

 

(c) Return of Payments.

 

(i) If the Administrative Agent pays an amount to a Lender under this Agreement
in the belief or expectation that a related payment has been or will be received
by the Administrative Agent from the Borrower and such related payment is not
received by the Administrative Agent, then the Administrative Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

(ii) If the Administrative Agent determines at any time that any amount received
by the Administrative Agent under this Agreement or any other Loan Document must
be returned to any Credit Party or paid to any other Person pursuant to any
insolvency law, federal or state fraudulent transfer law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, the Administrative Agent will not be required to distribute any
portion thereof to any Lender. In addition, each Lender will repay to the
Administrative Agent on demand any portion of such amount that the
Administrative Agent has distributed to such Lender, together with interest at
such rate, if any, as the Administrative Agent is required to pay to the
Borrower or such other Person, without setoff, counterclaim or deduction of any
kind, and the Administrative Agent will be entitled to set-off against future
distributions to such Lender any such amounts (with interest) that are not
repaid on demand.

 

(d) Procedures. The Administrative Agent hereby is authorized by each Credit
Party and each other Secured Party to establish reasonable procedures (and to
amend such procedures from time to time) to facilitate administration and
servicing of the Term Loans and other matters incidental thereto.

 

1.10 Audit and Collateral Monitoring Fees. The Borrower acknowledges that,
pursuant to Section 4.9, representatives of the Administrative Agent and the
Lenders may visit any or all of the Credit Parties and/or conduct visits,
audits, inspections, appraisals, valuations and/or field examinations of any or
all of the Credit Parties at any time and from time to time during normal
business hours in a manner so as to not unduly disrupt the business of the
Credit Parties.

 

10

 

 

Article II - CONDITIONS PRECEDENT

 

2.1 Restatement Effective Date. The effectiveness of this Agreement is subject
to satisfaction of the following conditions in a manner reasonably satisfactory
to the Administrative Agent and the Lenders:

 

(a) Transaction Documents. The Administrative Agent shall have received on or
before the Restatement Effective Date executed counterparts of the following
documents duly executed on behalf of each applicable Credit Party:

 

(i) this Agreement;

 

(ii) the Amended Term Loan Notes, as applicable;

 

(iii) the Restatement Date Notes, as applicable;

 

(iv) the Fee Letter;

 

(v) the Perfection Certificate; and

 

(vi) other security documents to the extent required by the Administrative Agent
to account for any updates to the Collateral or Credit Parties.

 

(b) [reserved].

 

(c) Equity Documents. The Administrative Agent shall have received:

 

(i) the Restatement Date Lateral Stock;

 

(ii) evidence that the 505,724 shares of common Stock have been issued to
Niagara Nominee L.P.

 

(iii) the Warrants;

 

(iv) the 2019 Registration Rights Agreement; and

 

(v) the Investor Rights Agreement.

 

(d) Amended Notes and Related Documents. The Administrative Agent shall have
received copies:

 

(i) executed Amended Series A Benchmark Notes;

 

(ii) executed Amended Series B Benchmark Notes;

 

(iii) executed Amended Sacramone Note; and

 

(iv) an amended Benchmark Subordination Agreement, reflecting the terms of the
Amended Series A Benchmark Notes, the Amended Series B Benchmark Notes, and
Amended Other Benchmark Principal Indebtedness.

 

(e) [reserved].

 

(f) Fees and Expenses. There shall have been paid all fees and expenses required
to be paid on the Restatement Effective Date pursuant to the Fee Letter and the
Existing Credit Agreement.

 

(g) Outstanding Super Senior Term Loan Interest. Either (i) the Borrower shall
have paid in full in cash the Outstanding Super Senior Term Loan Interest (other
than $4,275.31, which such amount shall be paid on the first interest payment
date after the Restatement Effective Date pursuant to Section 1.3(b)) or (ii)
the Borrower shall have delivered a Notice of Borrowing in accordance with
Section 1.1(d)(iii) and the Restatement Date Loans shall be advanced on the
Restatement Effective Date.

 

11

 

 

(h) Restatement Effective Date Certificate. The Administrative Agent shall have
received the Restatement Effective Date Certificate, dated as of the Restatement
Effective Date and duly executed and delivered by a Responsible Officer of the
Borrower, in which certificate the Borrower shall agree and acknowledge and
certify that the statements made therein are true and correct representations
and warranties of the Borrower as of such date, and, at the time each such
certificate is delivered, such statements shall in fact be true and correct in
all material respects. All documents and agreements required to be appended to
the Restatement Effective Date Certificate shall be in form and substance
reasonably satisfactory to the Administrative Agent, shall have been executed
and delivered by the requisite parties, and shall be in full force and effect.

 

(i) Reaffirmation Agreement. The Administrative Agent shall have received a
Reaffirmation Agreement, dated as of the Restatement Effective Date and duly
executed and delivered by a Responsible Officer of each Credit Party, pursuant
to which the Credit Parties shall reaffirm the granting of liens or security
interest in its property and their reaffirmation for the guarantee of all
Obligations under the Guaranty and Security Agreement and each of the Loan
Documents.

 

(j) PATRIOT Act. The Administrative Agent and the Lenders shall have received,
at least two days prior to the Restatement Effective Date, all documentation and
other information requested by the Administrative Agent or any Lender and
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation,
information required under the PATRIOT Act and the delivery of a Beneficial
Ownership Certification.

 

(k) Other Customary Closing Deliverables. The Administrative Agent and the
Lenders shall have received:

 

(i) a legal opinion from (A) K&L Gates LLP, designated transactional counsel to
the Credit Parties, (B) special Nevada counsel to the Credit Parties, and (C)
special Indiana counsel to the Credit Parties, in each case, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(ii) a certificate of a Responsible Officer of each Credit Party dated the
Restatement Effective Date, certifying (A) that attached thereto is (1) a true
and complete copy of a certificate as to the good standing of each Credit Party
(in so-called “long-form” if available), as of a recent date, from such
Secretary of State of the state of its organization (or other applicable
Governmental Authority to the extent available), (2) a true and complete copy of
each Organization Document of such Credit Party certified as of a recent date by
the Secretary of State of the state of its organization, (3) is a true and
complete copy of resolutions duly adopted by the board of directors or similar
governing body of such Credit Party authorizing the execution, delivery and
performance of the Transaction Documents to which such Credit Party is a party
and, in the case of Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and (4) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Credit Party (together with a certificate of another
officer as to the incumbency and specimen signature of the Responsible Officer
executing the certificate in this clause (4));

 

(iii) copies of favorable UCC, tax, judgment, intellectual property and fixture
lien search reports in all necessary or appropriate jurisdictions and under all
legal and trade names of the Credit Parties, as requested by the Administrative
Agent, indicating that there are no prior Liens on any of the Collateral;

 

12

 

 

(iv) to the extent not already provided prior to the Restatement Effective Date,
customary insurance certificates and endorsements thereto in form and substance
reasonably satisfactory to the Administrative Agent naming the Administrative
Agent (on behalf of the Lenders) as an additional insured or loss payee (and
mortgagee), as the case may be, under all insurance policies to be maintained
with respect to the properties of the Credit Parties forming part of the
Collateral; and

 

(v) the most recent 13-Week Cash Flow Forecast.

 

(l) Accuracy of Representations and Warranties. Each representation or warranty
by any Credit Party contained herein or in any other Transaction Document is
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the Restatement Effective
Date, except to the extent that such representation or warranty expressly
relates to an earlier date (in which event such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date).

 

(m) No Defaults or Events of Default. No Default or Event of Default has
occurred and is continuing or could reasonably be expected to result from
entering into the Agreement.

 

(n) No Material Adverse Effect. Since April 24, 2019, there shall have not been
any event, change, circumstance or occurrence that has had or would reasonably
be expected to have, a Material Adverse Effect.

 

(o) Read-Only Access. The Borrower shall provide read-only account access to the
Administrative Agent in respect of each deposit account, securities account,
commodity account and any other account (other than Excluded Accounts) held by
the Borrower or any of its Subsidiaries.

 

(p) [reserved].

 

(q) Other Matters.

 

(i) Michael Palleschi shall have been terminated from his role as Chief
Executive Officer.

 

(ii) The Administrative Agent shall have received resignation letters in escrow
of the current members of the Board of Directors of Holdings other than Fred
Sacramone and James Shiah.

 

(r) General Diligence. The Administrative Agent shall have completed its
business, financial, legal and collateral due diligence of the Credit Parties.

 

For the purpose of determining satisfaction with the conditions specified in
this Section 2.1, each Lender that has signed and delivered this Agreement shall
be deemed to have accepted, and to be satisfied with, each document or other
matter required under this Section 2.1 unless the Administrative Agent shall
have received written notice from such Lender prior to the Restatement Effective
Date specifying its objection thereto.

 

13

 

 

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Term Loan shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by the Borrower that the conditions in this Section
2.1 have been satisfied and (ii) a reaffirmation by each Credit Party of the
granting and continuance of Administrative Agent’s Liens, on behalf of itself,
the Secured Parties, pursuant to the Collateral Documents.

 

Article III - REPRESENTATIONS AND WARRANTIES

 

The Persons composing the Borrower, jointly and severally, represent and warrant
to the Administrative Agent and each Lender that the following are true, correct
and complete:

 

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

 

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;

 

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Transaction Documents
to which it is a party;

 

(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

 

(d) other than as set forth on Schedule 3.1, is in compliance with all
Requirements of Law; except, in each case referred to in clause (c) or clause
(d), to the extent that the failure to do so would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement and by each Credit
Party and each of their respective Subsidiaries of any other Transaction
Document to which such Person is party, have been duly authorized by all
necessary action, and do not and will not:

 

(a) contravene the terms of any of that Person’s Organization Documents;

 

(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

 

(c) violate any material Requirement of Law in any material respect.

 

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Subsidiary of any Credit
Party of this Agreement or any other Transaction Document except (a) for
recordings and filings in connection with the Liens granted to the
Administrative Agent under the Collateral Documents and (b) those obtained or
made on or prior to the Restatement Effective Date.

 

14

 

 

3.4 Binding Effect. This Agreement and each other Transaction Document to which
any Credit Party or any Subsidiary of any Credit Party is a party constitute the
legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

3.5 Litigation. Other than as set forth on Schedule 3.5, there are no actions,
suits, proceedings, claims or disputes pending, or to the knowledge of each
Credit Party, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, against any Credit Party, any Subsidiary of
any Credit Party or any of their respective Properties which: 

(a) purport to affect or pertain to this Agreement, any other Transaction
Document or any of the transactions contemplated hereby or thereby; or

 

(b) could reasonably be expected to result in monetary judgment(s) or relief,
individually or in the aggregate, in excess of the Threshold Amount; or

 

(c) seek an injunction or other equitable relief which could reasonably be
expected to have a Material Adverse Effect.

 

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Transaction Document, or directing that the transactions provided for herein or
therein not be consummated as herein or therein provided. Other than as set
forth on Schedule 3.5, no Credit Party or any Subsidiary of any Credit Party is
the subject of an audit or, to each Credit Party’s knowledge, any review or
investigation by any Governmental Authority (excluding the IRS and other taxing
authorities) concerning the violation or possible violation of any Requirement
of Law.

 

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant, perfection and
continuation of the Administrative Agent’s Liens on the Collateral. No Credit
Party and no Subsidiary of any Credit Party is in default under or with respect
to any Contractual Obligation in any respect which, individually or together
with all such defaults, could reasonably be expected to have any Material
Liability.

 

3.7 ERISA Compliance. No Credit Party, no Subsidiary of any Credit Party, nor
any of their ERISA Affiliates maintains or contributes to any Defined Benefit
Plan or Multiemployer Plan.

 

3.8 Use of Proceeds; Margin Regulations. The proceeds of the Restatement Date
Loans are intended to be and shall be used solely for the purposes set forth in
and permitted by Section 4.10, and are intended to be and shall be used in
compliance with Section 5.8.

 

(b) No Credit Party and no Subsidiary of any Credit Party is engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock. Proceeds of the Term Loans shall
not be used for the purpose of purchasing or carrying Margin Stock. No Credit
Party and no Subsidiary of any Credit Party owns any Margin Stock.

 

15

 

 

3.9 Ownership of Property; Liens. Each of the Credit Parties and each of their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all Real Estate owned or leased by any such
Credit Party or Subsidiary, and good and valid title to all owned personal
property and valid leasehold interests in all leased personal property, in each
instance, necessary or used in the ordinary conduct of their respective
businesses. None of the Property of any Credit Party or any Subsidiary of any
Credit Party is subject to any Liens other than Permitted Liens and no Permitted
Lien interferes in any material respect with the ordinary conduct of the
businesses of any Credit Party or any Subsidiary of any Credit Party at any Real
Estate.

 

3.10 Taxes. Other than as set forth on Schedule 3.10, all federal, state, local
and foreign income and franchise and other material Tax returns, reports and
statements (collectively, the “Tax Returns”) required to be filed by any Credit
Party or any Subsidiary of a Credit Party have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes reflected therein or otherwise due and payable
have been paid prior to the date on which any Liability may be added thereto for
non-timely payment thereof except for those that are contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Credit Party or any Subsidiary of a
Credit Party in accordance with GAAP. Other than as set forth on Schedule 3.10,
no Tax Return of any Credit Party or any Subsidiary of a Credit Party is under
audit or examination by any Governmental Authority and no written notice of any
audit or examination or any written assertion of any claim for Taxes of any
Credit Party or any Subsidiary of a Credit Party has been given or made by any
Governmental Authority, which audit, examination or claim has not been resolved.
Other than as set forth on Schedule 3.10, proper and accurate amounts have been
withheld by each Credit Party or any Subsidiary of a Credit Party from their
respective employees for all periods in material compliance with the Tax, social
security and unemployment withholding provisions of applicable Requirements of
Law and such withholdings have been timely paid to the respective Governmental
Authorities. Other than as set forth on Schedule 3.10, no Credit Party or any
Subsidiary of a Credit Party is a party to any tax sharing agreement.

 

3.11 Financial Condition.

 

(a) Except as set forth on Schedule 3.11, the form of profit and loss for
Holdings and its Subsidiaries, delivered by the Borrower to the Administrative
Agent prior to the Restatement Effective Date presents fairly in all material
respects the consolidated financial condition of Holdings and its Subsidiaries
or the Borrower and its Subsidiaries (as the case may be) as of the dates
thereof.

 

(b) Since April 24, 2019 there has been no Material Adverse Effect.

 

(c) Except for the Indebtedness subject to the Balance Sheet Restructuring, the
Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

 

16

 

 

3.12 Environmental Matters. Except where any failures to comply could not
reasonably be expected to result in, either individually or in the aggregate,
any Material Liability to the Credit Parties and their Subsidiaries, (a) the
operations of each Credit Party and each Subsidiary of each Credit Party are and
have been in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Subsidiary of any Credit Party is
party to, and no Real Estate currently owned or leased (or, to the knowledge of
any Credit Party, no Real Estate currently or previously otherwise occupied by
or for any such Person) is subject to or the subject of, any Contractual
Obligation or any pending (or, to the knowledge of any Credit Party, threatened)
order, action, investigation, suit, proceeding, audit, claim, demand, dispute or
notice of violation or of potential liability or similar notice relating in any
manner to any Environmental Law, (c) no Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities has attached
to any Property of any Credit Party or any Subsidiary of any Credit Party and,
to the knowledge of any Credit Party, no facts, circumstances or conditions
exist that could reasonably be expected to result in any such Lien attaching to
any such Property, (d) no Credit Party and no Subsidiary of any Credit Party has
caused or suffered to occur a Release of Hazardous Materials at, to or from any
Real Estate, (e) all Real Estate currently owned or leased (and, to the
knowledge of any Credit Party, any Real Estate currently or previously otherwise
occupied by or for any such Person) is free of contamination by any Hazardous
Materials and (f) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any Environmental Law or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law, including receipt of any information request or notice of
potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act or similar Environmental Laws.

 

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any state public utilities code, or any other federal or state
statute, rule or regulation limiting its ability to incur Indebtedness, pledge
its assets or perform its obligations under the Transaction Documents.

 

3.14 [reserved].

 

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that could not, in the aggregate, reasonably be
expected to result in any Material Liability. Except as set forth in Schedule
3.15, there is no collective bargaining or similar agreement with any union,
labor organization, works council or similar representative covering any
employee of any Credit Party or any Subsidiary of any Credit Party. No petition
for certification or election of any such representative is existing or pending
with respect to any employee of any Credit Party or any Subsidiary of any Credit
Party. No such representative has sought certification or recognition with
respect to any employee of any Credit Party or any Subsidiary of any Credit
Party.

 

3.16 Intellectual Property.

 

(a) Each Credit Party and each Subsidiary of each Credit Party owns, or is
licensed to use, all Intellectual Property necessary to conduct its business as
currently conducted.

 

(b) The conduct and operations of each Credit Party and each Subsidiary of each
Credit Party does not, to the best knowledge of the Credit Parties (after due
inquiry), infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and no other Person has
contested any right, title or interest of any Credit Party or any Subsidiary of
any Credit Party in, or relating to, any Intellectual Property, other than, in
each case, as cannot reasonably be expected to affect the Transaction Documents
and the transactions contemplated therein and could not, in the aggregate,
reasonably be expected to result in any Material Liability.

 

17

 

 

3.17 Brokers’ Fees. To the knowledge of the Borrower, none of the Credit Parties
or any of their respective Subsidiaries has any obligation to any Person in
respect of any finder’s, broker’s or investment banker’s fee in connection with
the transactions contemplated hereby.

 

3.18 Insurance. Each of the Credit Parties and each of their respective
Subsidiaries and their respective Properties are insured with financially sound
and reputable insurance companies which are not Affiliates of the Borrower, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses of the same size and
character as the business of the Credit Parties and, to the extent relevant,
owning similar Properties in localities where such Person operates. A true and
complete listing of such insurance, including issuers, coverages and deductibles
is set forth on Schedule 3.18.

 

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, no Credit Party and no Subsidiary of any Credit Party
(a) has any Subsidiaries, or (b) is engaged in any joint venture or partnership
with any other Person. Except as set forth in Schedule 3.19, all issued and
outstanding Stock and Stock Equivalents of each of the Credit Parties and each
of their respective Subsidiaries are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than, with respect
to the Stock and Stock Equivalents of the Borrower (other than Holdings) and
Subsidiaries of the Borrower, those in favor of Administrative Agent, for the
benefit of the Secured Parties. Except as set forth in Schedule 3.19, all such
securities were issued in compliance with all applicable state and federal laws
concerning the issuance of securities. All of the issued and outstanding Stock
of each Credit Party is owned by each of the Persons and in the amounts set
forth in Schedule 3.19. Except as set forth in Schedule 3.19, there are no
pre-emptive or other outstanding rights to purchase, options, warrants or
similar rights or agreements pursuant to which any Credit Party may be required
to issue, sell, repurchase or redeem any of its Stock or Stock Equivalents or
any Stock or Stock Equivalents of its Subsidiaries.

 

3.20 Full Disclosure. The Borrower has disclosed to the Lenders all agreements,
instruments, and corporate or other restrictions to which Holdings and any of
its Subsidiaries are subject, and all other matters known to any of them, that,
either individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. As of the Restatement Effective Date, the
information included in the Beneficial Ownership Certification is true and
correct in all material respects.

 

3.21 Foreign Asset Control Regulations; Anti-Money Laundering; Anti-Corruption
Practices:

 

(a) Each Credit Party and each Subsidiary of each Credit Party is in compliance
in all material respects with all U.S. economic sanctions laws, executive orders
and implementing regulations (“Sanctions”) as administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) and the U.S. State
Department. No Credit Party and no Subsidiary of a Credit Party (i) is a Person
on the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”), (ii) is a Person who is otherwise the target of U.S. economic sanctions
laws such that a U.S. person cannot deal or otherwise engage in business
transactions with such person, (iii) is a Person organized or resident in a
country or territory subject to comprehensive Sanctions (a “Sanctioned
Country”), or (iv) is owned or controlled by (including by virtue of such Person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person on the SDN List or a government of a
Sanctioned Country such that the entry into, or performance under, this
Agreement or any other Transaction Document would be prohibited by U.S. law.

 

(b) Each Credit Party and each Subsidiary of each Credit Party is in compliance
with all laws related to terrorism or money laundering (“Anti-Money Laundering
Laws”) including: (i) all applicable requirements of the Currency and Foreign
Transactions Reporting Act of 1970 (31 U.S.C. 5311 et. sec., (the Bank Secrecy
Act)), as amended by Title III of the USA Patriot Act, (ii) the Trading with the
Enemy Act, (iii) Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (66 Fed. Reg. 49079), any other enabling legislation,
executive order or regulation issued pursuant or relating thereto and (iv) other
applicable federal or state laws relating to “know your customer” or anti-money
laundering rules and regulations. No action, suit or proceeding by or before any
court or Governmental Authority with respect to compliance with such Anti-Money
Laundering Laws is pending or threatened to the knowledge of each Credit Party
and each Subsidiary of each Credit Party.

 

18

 

 

(c) Each Credit Party and each Subsidiary of each Credit Party is in compliance
in all material respects with all applicable anti-corruption laws, including the
U.S. Foreign Corrupt Practices Act of 1977 and the U.K. Bribery Act 2010
(“Anti-Corruption Laws”). None of the Credit Party or any Subsidiary, nor to the
knowledge of the Credit Party, any director, officer, agent, employee, or other
persons acting on behalf of the Credit Party or any Subsidiary, has taken an
action directly or indirectly, that would result in a violation of applicable
Anti-Corruption Laws.

 

(d) Each Credit Party and each Subsidiary has instituted and will continue to
maintain policies and procedures designed to ensure compliance by the Credit
Parties, their Subsidiaries and their respective directors, officers, employees
and agents with Sanctions, Anti-Money Laundering Laws and Anti-Corruption Laws.

 

3.22 Collateral Representations. 

 

(a) Upon the proper filing and recording of all financing statements, Mortgages
and other recordings and filings required by applicable law for the perfection
of liens and security interests, the provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Credit
Parties in the Collateral described therein to the extent the filing of
financial statements, recording of Mortgages and making of such recordings and
filings is sufficient to create a first priority Lien (subject to Permitted
Liens) on all right, title and interest of the respective Credit Parties in the
Collateral described therein. Except for filings and such other actions
completed prior to, or contemporaneously with, the Restatement Effective Date
and as otherwise contemplated hereby and by the Collateral Documents, no filing
or other action will be necessary to perfect such Liens.

 

(b) Set forth on Schedule 3.22(b) is each Credit Party’s jurisdiction of
organization (currently and for the preceding five years), legal name (currently
and for the preceding five years), federal employer identification number and
organizational identification number, if any.

 

(c) Set forth on Schedule 3.22(c) is a list of all registered or issued
Intellectual Property (including all applications for registration and issuance)
in which any Credit Party has any right, title or interest (including the
name/title, current owner, registration or application number, and registration
or application date), but excluding therefrom any commercially available
software licenses.

 

(d) Set forth on Schedule 3.22(d) is a description of all documents,
instruments, and tangible chattel paper of the Credit Parties.

 

(e) Set forth on Schedule 3.22(e) is a description of all deposit accounts and
securities accounts of the Credit Parties, including the name of (i) the
applicable Credit Party, (ii) in the case of a deposit account, a description of
the purpose of such account, and (iii) in the case of a securities account, the
securities intermediary or issuer, as applicable.

 

(f) Set forth on Schedule 3.22(f) is a description of all electronic chattel
paper and letter-of-credit rights of the Credit Parties, including the name of
(i) the applicable Credit Party, (ii) in the case of electronic chattel paper,
the account debtor and (iii) in the case of letter-of-credit rights, the issuer
or nominated Person, as applicable.

 

19

 

 

(g) Set forth on Schedule 3.22(g) is a description of all commercial tort claims
of the Credit Parties.

 

(h) Set forth on Schedule 3.22(h) is a list of all Stock and Stock Equivalents
required to be pledged to the Administrative Agent pursuant to the Collateral
Documents (in each case, detailing the grantor thereof, the Person whose Stock
or Stock Equivalents are pledged, the number of shares of each class of Stock,
the certificate number, if any) and percentage ownership of outstanding shares
of each class of Stock and the class or nature of such Stock (i.e. voting,
non-voting, preferred, etc.).

 

(i) Set forth on Schedule 3.22(i) is a list of (i) the chief executive office of
each Credit Party, (ii) each other location where any significant administrative
functions are performed on behalf of any Credit Party, (iii) each other location
where a Credit Party maintains any books or records (electronic or otherwise)
and (iv) each location where any material personal property Collateral is
located at any premises owned or leased by a Credit Party (in each case,
including (A) an indication if such location is leased or owned, (B), if leased,
the name of the lessor, and if owned, the name of the Credit Party owning such
property, and (C) the address of such property (including, the city, county,
state and zip code)). Schedule 3.22(i) also describes any purchase options,
rights of first refusal or other similar contractual rights pertaining to any
Real Estate.

 

(j) Set forth on Schedule 3.22(j) is a complete and accurate list of all
Material Contracts of each Credit Party (copies of only those Material Contracts
described in section (a) of the definition thereof, including all amendments
thereto, have been delivered or made available to the Administrative Agent).

 

3.23 Status of Intermediate Holdings and Holdings. Intermediate Holdings has not
engaged in any business activities and does not own any Property other than (i)
ownership of the Stock and Stock Equivalents of the Credit Parties listed on
Schedule 3.19  and assets incidental thereto, (ii) activities and contractual
rights incidental to maintenance of its corporate existence or operation as a
holding company and (iii) performance of its obligations under the Loan
Documents to which it is a party. Holdings has not engaged in any business
activities and does not own any Property other than (i) ownership of the Stock
and Stock Equivalents of the Credit Parties listed on Schedule 3.19 and assets
incidental thereto, (ii) activities and contractual rights incidental to
maintenance of its corporate existence or operation as a holding company and
(iii) performance of its obligations under the Transaction Documents to which it
is a party.

 

3.24 13-Week Cash Flow Forecasts. Each 13-Week Cash Flow Forecast has been
prepared in good faith based upon assumptions and projections believed by the
Borrower to have been reasonable as of the time such 13-Week Cash Flow Forecast
was prepared.

 

3.25 Independent Directors. Holdings has duly appointed independent members of
the Board of Directors (each, an “Independent Director” and collectively, the
“Independent Directors”). Holdings has designated one such Independent Director
(the “Designated Liaison”) to act as a liaison to the Administrative Agent,
other than the Independent Director appointed or to be appointed by the Lateral
Entities. Set forth on Schedule 3.25 is the Designated Liaison so designated on
the Restatement Effective Date. Holdings has agreed to certain changes to the
composition of the Board of Directors pursuant to that certain Investor Rights
Agreement, dated as of the date hereof, among Holdings and the Administrative
Agent, including without limitation increasing the number of Independent
Directors.

 

20

 

 

Article IV - AFFIRMATIVE COVENANTS

 

Each Person composing the Borrower covenants and agrees that until the Facility
Termination Date:

 

4.1 Financial Statements. Each Person composing the Borrower shall maintain, and
shall cause each of its Subsidiaries to, maintain, a system of accounting
established and administered in accordance with sound business practices to
permit the preparation of financial statements in conformity with GAAP (provided
that monthly and quarterly financial statements shall not be required to have
footnote disclosures and are subject to normal year-end adjustments). The
Borrower shall deliver to the Administrative Agent (and each Lender) and in
detail reasonably satisfactory to the Administrative Agent:

 

(a) (i) as soon as available, but not later than for each Fiscal Year within one
hundred twenty (120) days after the end of such Fiscal Year (other than for the
Fiscal Year ended December 31, 2018, which the Borrower shall use best efforts
to provide as soon as available), audited consolidated balance sheets of
Holdings and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, and accompanied by the report of any
independent certified public accounting firm reasonably acceptable to the
Administrative Agent which report shall contain an unqualified opinion, stating
that such consolidated financial statements present fairly in all material
respects the financial position for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years;

 

(b) as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Quarter of each year (including the last Fiscal Quarter of each
year), unaudited consolidated balance sheets of Holdings and its Subsidiaries,
and the related consolidated statements of income and cash flows as of the end
of such Fiscal Quarter and for the portion of the Fiscal Year then ended, each
in form reasonably satisfactory to Administrative Agent and certified on behalf
of Holdings by an appropriate Responsible Officer of Holdings as fairly
presenting, in all material respects, in accordance with GAAP, the financial
position and the results of operations of Holdings and its Subsidiaries, subject
to normal year-end adjustments and absence of footnote disclosures; provided,
however, that until such time as Holdings has filed its 2018 annual report on
Form 10-K and its quarterly report for the quarter ended March 31, 2019 on Form
10-Q with the Securities and Exchange Commission, the Borrower shall deliver
internal financial reports consistent with the reports delivered to the
Administrative Agent prior to the Restatement Effective Date which may not be
prepared in accordance with GAAP; provided, further, however, that in addition
to the delivery of the financial statements set forth in this Section 4.1(b) no
later than forty-five (45) days after the end of each Fiscal Quarter of each
year, the Borrower may supplement such financial statements no later than
fifty-two (52) days after the end of a Fiscal Quarter solely in which Holdings
has filed a timely Notification of Late Filing on Form 12b-25 relating to such
Fiscal Quarter;

 

(c) as soon as available, but not later than thirty (30) days after the end of
each fiscal month of each year (other than a month that is also the end of a
Fiscal Quarter) unaudited consolidated statements of income of Holdings and its
Subsidiaries as of the end of such fiscal month and for the portion of the
Fiscal Year then ended, each in form reasonably satisfactory to Administrative
Agent and certified on behalf of Holdings by an appropriate Responsible Officer
of Holdings as fairly presenting, in all material respects, in accordance with
GAAP, the financial position and the results of operations of Holdings and its
Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures, accompanied by reasonably detailed reconciliation statements and
the results of its operations; provided, however, that until such time as
Holdings has filed its 2018 annual report on Form 10-K and its quarterly report
for the quarter ended March 31, 2019 on Form 10-Q with the Securities and
Exchange Commission, the Borrower shall deliver internal financial reports
consistent with the reports delivered to the Administrative Agent prior to the
Restatement Effective Date which may not be prepared in accordance with GAAP;
and

 

21

 

 

(d) as soon as available, but not later than thirty (30) days after the end of
each fiscal month of each year, the most recent 13-Week Cash Flow Forecast along
with a comparison showing any changes to such 13-Week Cash Flow Forecast to the
immediate 13-Week Cash Flow Forecast delivered previously.

 

4.2 Certificates; Other Information. The Borrower shall furnish to the
Administrative Agent (for distribution to each Lender):

 

(a) together with each delivery of financial statements pursuant to Sections
4.1(a) and 4.1(b), (i) a management discussion and analysis report, in
reasonable detail, signed by the chief executive officer and/or chief financial
officer of Holdings, describing the operations and financial condition of the
Credit Parties and their Subsidiaries for the fiscal quarter and the portion of
the Fiscal Year then ended (and for the Fiscal Year then ended in the case of
annual financial statements), and (ii) a report (A) setting forth in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year and the corresponding figures from the most recent projections for
the current Fiscal Year delivered pursuant to Section 4.2(d) and discussing the
reasons for any significant variations and (B) containing a reasonably detailed
summary of key performance indicators and operating metrics consistent with past
practices of Holdings;

 

(b) concurrently with the delivery of the financial statements referred to in
Sections 4.1(a), 4.1(b) and 4.1(c) above, (i) a fully and properly completed
certificate in the form of Exhibit 4.2(b) (a “Compliance Certificate”), and (ii)
a reasonably detailed written summary of any changes to any Credit Party’s
capital structure (including any changes to voting rights related thereto), in
each case, certified on behalf of Holdings by a Responsible Officer of Holdings;

 

(c) promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;

 

(d) as soon as available and in any event no later than thirty (30) days after
the first day of each Fiscal Year of Holdings, projections of the Credit
Parties’ (and their Subsidiaries’) financial performance for the then current
Fiscal Year on a consolidated basis and otherwise on a month-by-month basis (in
a form, and consistent with the scope and detail, provided to the Lenders prior
the Restatement Effective Date);

 

(e) promptly upon receipt thereof, copies of any reports submitted by Holdings’
certified public accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or internal control
systems of any Credit Party made by such accountants;

 

(f) within thirty (30) days after the delivery of the financial statements
required to be delivered pursuant to Section 4.1(b), at the request of the
Administrative Agent, upon reasonable prior notice, a conference call with the
Administrative Agent and all Lenders who choose to participate, discussing and
analyzing the financial condition and results of operation of each of the Credit
Parties for the current and prior Fiscal Quarter;

 

22

 

 

(g) within one-hundred and twenty (120) days after the end of each Fiscal Year,
at the request of the Required Lenders and upon reasonable prior notice, hold an
in-person meeting or telephonic conference with all Lenders who choose to
participate, at which meeting the financial results of the previous Fiscal Year,
the financial condition of Holdings and its Subsidiaries and the projections
presented for the current Fiscal Year of Holdings shall be reviewed;

 

(h) [reserved];

 

(i) as soon as available, but not later than thirty (30) days after the end of
each Fiscal Quarter of each year (including the last Fiscal Quarter of each
year), (i) an internal backlog report for each business unit of the Credit
Parties and (ii) an internal pipeline report for each business unit of the
Credit Parties; in each case as of the last day of such Fiscal Quarter and
certified by an officer of Holdings;

 

(j) concurrently with the delivery of the Compliance Certificate delivered with
the financial statements referred to in Section 4.1(a) above, an updated
Perfection Certificate;

 

(k) as soon as available and in any event no later than three (3) days after
receipt, the Borrower shall disclose to the Administrative Agent (including by
posting to a file hosting service reasonably acceptable to the Administrative
Agent), (i) copies of each invoice received by any Credit Party for (A) single
payments in excess of $100,000 and (B) recurring cash payments in excess of
$50,000, in each case in respect of subsections (i)(A) and (B) for such payments
outside of the ordinary course of business, (ii) copies of each employment
agreement entered into by any Credit Party for any employee hired (A) with an
annual salary reasonably expected to be in excess of $300,000 (or the equivalent
amount, if such employee will be paid in a currency other than Dollars), or (B)
with a title of Vice President (or any such other title more senior than Vice
President in the applicable Credit Party’s organizational structure) and (iii)
copies of payroll records received by a third party payroll provider (which can
be provided by e-mail);

 

(l) weekly (no later than Wednesday of each week), commencing with the first
such date to occur after the FP&A Analyst has started his or her employment at
(or has been designated by) the Borrower, the Borrower shall cause the FP&A
Analyst to deliver to the Administrative Agent operating and financial
dashboards in form and substance reasonably acceptable to the Administrative
Agent;

 

(m) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as the Administrative Agent may from time to
time reasonably request; and

 

(n) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act or other applicable anti-money laundering laws.

 

4.3 Notices. The Borrower shall notify promptly the Administrative Agent in
writing of each of the following (and in no event later than five (5) Business
Days after a Responsible Officer becomes aware thereof):

 

(a) the occurrence or existence of any Default (provided that with respect to
any Default, the Borrower shall have no less than the length of any cure period
which is applicable to such Default pursuant to Article VII to provide such
notice) or Event of Default;

 

23

 

 

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, or any other event
or circumstance, which could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, including a
description of such breach, non-performance, default, violation, non-compliance,
event or circumstance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;

 

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which could reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect;

 

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party or
its respective property (i) in which the amount of damages claimed is greater
than the Threshold Amount, (ii) which could reasonably be expected to result in
any Material Liability, or (iii) in which the relief sought is an injunction or
other stay of the performance of this Agreement, any other Transaction Document
or any Material Contract;

 

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, could
reasonably be expected to result in any Material Liability, (iii) the receipt by
any Credit Party of notification that any Property of any Credit Party is
subject to any Lien in favor of any Governmental Authority securing, in whole or
in part, Environmental Liabilities and (iv) any proposed acquisition or lease of
Real Estate, if such acquisition or lease would have a reasonable likelihood of
resulting in Material Liability;

 

(f) (i) any termination, lapse or default under any Material Contract and (ii)
the occurrence of any event or circumstance relating to a Material Contract that
could reasonably be expected to have a Material Adverse Effect;

 

(g) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

 

(h) the creation or establishment of any deposit, securities, commodity or
similar account maintained by any Credit Party; and

 

(i) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent, including any
capital contribution in respect thereof, other than stock options issued
pursuant to an existing plan of a Credit Party or any Stock issued upon the
exercise of any such stock options.

 

Each notice pursuant to this Section shall be in electronic form accompanied by
a statement by a Responsible Officer of Holdings and the Borrower, setting forth
details of the occurrence referred to therein (including, with respect to
notices delivered under Section 4.3(a), the particular clauses of this Agreement
and/or other Transaction Documents that have been breached or violated), and
stating what action the Borrower or other Person proposes to take with respect
thereto and at what time.

 

24

 

 

4.4 Preservation of Corporate Existence, Etc. Each Person composing the Borrower
shall, and shall cause each of its Subsidiaries to:

 

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 5.3;

 

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except as permitted by Sections 5.2 and 5.3;

 

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it;

 

(d) preserve or renew all of its Intellectual Property the non-preservation of
which could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

 

(e) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any respect and shall
comply in all respects with the terms of its IP Licenses except, in each case,
as could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

4.5 Maintenance of Property.

 

(a) Each Person composing the Borrower shall, and shall cause each of its
Subsidiaries to, maintain and preserve all its Property which is used or useful
in its business in good working order and condition, ordinary wear and tear
excepted and shall make all necessary repairs thereto and renewals and
replacements thereof.

 

(b) Each Person composing the Borrower shall, and shall cause each of its
Subsidiaries to, (i) preserve and maintain the Intellectual Property owned by
such Person, (ii) use commercially reasonable efforts to prevent any
infringement of such Intellectual Property, (iii) make all registrations and pay
all registration fees and taxes necessary to maintain such Intellectual Property
in full force and effect and (iv) not knowingly use such Intellectual Property
or knowingly permit such Intellectual Property to be used in a way (or knowingly
take any steps or knowingly omit to take any step in respect of such
Intellectual Property) that will materially adversely affect the existence or
value of such Intellectual Property or imperil the right of any such Person to
use such property, except, in each case of the foregoing clauses (i)-(iv), where
it could not reasonably be expected to have a Material Adverse Effect.

 

25

 

 

4.6 Insurance.

 

(a) Each Person composing the Borrower shall, and shall cause each of its
Subsidiaries to, (i) maintain or cause to be maintained in full force and effect
all policies of insurance of any kind with respect to the Property and
businesses of the Credit Parties and such Subsidiaries (including policies of
fire, theft, product liability, public liability, Flood Insurance, casualty,
employee fidelity, workers’ compensation, and employee health and welfare
insurance) and with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of the Borrower) of a nature
and providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of the Credit Parties and
(ii) cause all such insurance relating to any Property or business of any Credit
Party to name the Administrative Agent as additional insured or lenders loss
payee as agent for the Lenders, as appropriate. All policies of insurance on
real and personal Property of the Credit Parties will contain an endorsement, in
form and substance acceptable to the Administrative Agent, showing loss payable
to the Administrative Agent (Form CP 1218 or equivalent and naming the
Administrative Agent as lenders loss payee as agent for the Lenders) and (to the
extent applicable) business interruption endorsements. Such endorsement, or an
independent instrument furnished to the Administrative Agent, will provide that
the insurance companies will give the Administrative Agent at least 30 days’
prior written notice before any such policy or policies of insurance shall be
canceled. Each Credit Party shall direct all present and future insurers under
its policies of property insurance to pay all proceeds payable thereunder
directly to the Administrative Agent, subject to Section 1.6(b). If any
insurance proceeds are paid by check, draft or other instrument payable to any
Credit Party and the Administrative Agent jointly, the Administrative Agent may
endorse such Credit Party’s name thereon and do such other things as the
Administrative Agent may deem advisable to reduce the same to cash. The
Administrative Agent reserves the right at any time, upon review of each Credit
Party’s risk profile, to require additional forms and limits of insurance.
Notwithstanding the requirement in clause (i) above, Flood Insurance shall not
be required for (x) Real Estate not located in a Special Flood Hazard Area, or
(y) Real Estate located in a Special Flood Hazard Area in a community that does
not participate in the National Flood Insurance Program.

 

(b) As long as the Credit Parties provide the Administrative Agent with evidence
of the insurance coverage required by this Agreement (including Flood Insurance,
if applicable), the Administrative Agent may not purchase insurance (including
Flood Insurance) at the Credit Parties’ expense. Any insurance permissibly
obtained by the Administrative Agent may, but need not, protect the Credit
Parties’ and their Subsidiaries’ interests. The Borrower may later cancel any
insurance purchased by the Administrative Agent, but only after providing the
Administrative Agent with evidence that there has been obtained insurance as
required by this Agreement. If the Administrative Agent purchases insurance
which the Credit Parties are required to maintain and have not provided evidence
thereof to the Administrative Agent as required hereunder, the Credit Parties
will be responsible for the costs of that insurance, including interest and any
other charges the Administrative Agent may impose in connection with the
placement of insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance shall be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
the Borrower may be able to obtain on its own.

 

4.7 Payment of Obligations. Each Person composing the Borrower shall, and shall
cause each of its Subsidiaries to, pay, discharge and perform as the same shall
become due and payable or required to be performed, all their respective
obligations and liabilities, including:

 

(a) all Tax liabilities other than those set forth on Schedule 4.7, unless
either (i) the same are being contested in good faith by appropriate proceedings
diligently prosecuted which stay the enforcement of any Lien and for which
adequate reserves in accordance with GAAP are being maintained by such Person or
(ii) the aggregate amount of all such Tax liabilities at any one time that
remain unsatisfied after becoming due and payable do not exceed $50,000;

 

(b) all lawful claims (other than tax liabilities) which, if unpaid, would by
law become a Lien upon its Property unless the same are being contested in good
faith by appropriate proceedings diligently prosecuted which stay the imposition
or enforcement of any Lien and for which adequate reserves in accordance with
GAAP are being maintained by such Person;

 

26

 

 

(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Transaction Documents
and/or in any instrument or agreement evidencing such Indebtedness, other than
any Indebtedness that is being contested in good faith; and

 

(d) the performance of all obligations under any Contractual Obligation to which
such Credit Party or any of its Subsidiaries is bound, or to which it or any of
its Property is subject, except where the failure to perform could not
reasonably be expected to have, either individually or in the aggregate, any
Material Liability.

 

4.8 Compliance with Laws.

 

(a) Each Person composing the Borrower shall, and shall cause each of its
Subsidiaries to, (i) use its commercially best efforts to comply in all material
respects with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business solely to the extent the Borrower or any
Subsidiary is not in compliance with such Requirement of Law prior to the
Restatement Effective Date and (ii) from and after the Restatement Effective
Date, comply in all material respects with all Requirements of Law (other than
for those specific instances of non-compliance governed by the foregoing
subclause) of any Governmental Authority having jurisdiction over it or its
business.

 

(b) Without limiting the foregoing, the Credit Parties shall file, as and when
required in accordance with (but otherwise giving effect to any applicable grace
or extension periods otherwise provided by) all Requirements of Laws, all
financial statements and regular and periodic reports that the Credit Parties
are otherwise required to make to, or file with, the Securities and Exchange
Commission or any successor or similar Governmental Authority; provided,
however, that with respect to the annual report on Form 10-K for the fiscal year
ended December 31, 2018 and any quarterly filings on Form 10-Q due prior to the
filing of such annual report on Form 10-K, the Borrower shall be required to
file such reports in compliance with Section 4.1(a) and (b), as applicable.

 

(c) Each Person composing the Borrower shall, and shall cause each of its
Subsidiaries to, maintain in effect and enforce policies and procedures designed
to ensure compliance by the Credit Parties, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.

 

4.9 Inspection of Property and Books and Records. Each Person composing the
Borrower shall, and shall cause each of its Subsidiaries to, maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of such Person. Each
Credit Party shall, and shall cause each of its Subsidiaries to, with respect to
each owned, leased, or controlled property, during normal business hours and
upon reasonable advance notice (unless an Event of Default shall have occurred
and be continuing, in which event no notice shall be required and the
Administrative Agent shall have access at any and all times during the
continuance thereof): (a) provide access to such property to the Administrative
Agent and any of its Related Persons, as frequently as the Administrative Agent
determines to be appropriate; and (b) permit the Administrative Agent and any of
its Related Persons to conduct field examinations, audit, inspect, and make
extracts and copies (or take originals if reasonably necessary) from all of such
Credit Party’s books and records, and evaluate and make physical verifications
and appraisals of the inventory and other Collateral in any manner and through
any medium that the Administrative Agent considers advisable.

 

4.10 Use of Proceeds. The Borrower shall use the proceeds of the Restatement
Date Loans (if any) to pay the Outstanding Super Senior Term Loan Interest. The
Borrower shall not, directly or indirectly, use the proceeds of the Restatement
Date Loans or any other Term Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other Person
in any manner that would result in a violation of the laws, regulations and
executive orders referred to in Section 3.21.

 

27

 

 

4.11 Cash Management Systems. Each Person composing the Borrower shall, and
shall cause each of its Subsidiaries to, cause each depository, securities
intermediary or commodities intermediary to enter into Control Agreements with
respect to each deposit, securities, commodity or similar account maintained by
such Credit Party, other than any such account constituting an Excluded Account.

 

4.12 Further Assurances.

 

(a) Each Person composing the Borrower shall, and shall cause each of its
Subsidiaries to, ensure that all written information, exhibits and reports
furnished to the Administrative Agent or the Lenders will not contain any untrue
statement of a material fact and will not omit to state any material fact or any
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which made, and will promptly disclose to the
Administrative Agent and the Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement
or recordation thereof.

 

(b) Promptly upon request by the Administrative Agent, each Person composing the
Borrower shall (and, subject to the limitations set forth herein and in the
Collateral Documents, shall cause each of its Subsidiaries to) take such
additional actions and execute such documents as the Administrative Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Property, rights
or interests covered by any of the Collateral Documents, (iii) to perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document. Without limiting the generality of
the foregoing:

 

(i) in connection with the formation or acquisition of any Subsidiary (other
than an Excluded Subsidiary), within 20 Business Days of the formation or
acquisition of any such Subsidiary, such Subsidiary shall guaranty the
Obligations and grant a Lien in (subject to the limitations set forth herein and
in the Collateral Documents) all of such Subsidiary’s Property (other than
Excluded Property) to secure the Obligations and each Credit Party shall pledge
all of the Stock and Stock Equivalents of such Subsidiary owned by such Credit
Party (other than Stock and Stock Equivalents that constitute Excluded Property)
to the Administrative Agent, for the benefit of the Secured Parties, to secure
the Obligations; in furtherance of the foregoing:

 

(A) the Credit Parties shall deliver, or cause to be delivered, to the
Administrative Agent, appropriate resolutions, secretary certificates, certified
Organization Documents and, if requested by the Administrative Agent, legal
opinions relating to the matters described in this Section 4.12(b) (which
opinions shall be in form and substance reasonably acceptable to the
Administrative Agent and, to the extent applicable, substantially similar to the
opinions delivered on the Restatement Effective Date), in each instance with
respect to each Subsidiary formed or acquired after the Restatement Effective
Date; and

 

28

 

 

(B) the Credit Parties shall deliver, or cause to be delivered, to the
Administrative Agent, irrevocable proxies and stock powers and/or assignments,
as applicable, duly executed in blank as required by the Loan Documents relating
to the Collateral; and

 

(ii) in the event any Credit Party acquires any Material Real Estate, or any
existing Real Estate becomes Material Real Estate, such Credit Party shall
provide the Administrative Agent notice of such acquisition or any existing Real
Estate becoming Material Real Estate within three Business Days of such
occurrence, and within sixty (60) days after (or such later date as may be
agreed by the Administrative Agent in its sole discretion) such occurrence, such
Person shall execute and/or deliver, or cause to be executed and/or delivered,
to the Administrative Agent (A) a Mortgage, (B) all applicable Real Estate
Support Documents, and (C) if requested by the Administrative Agent opinions of
counsel (in form and substance satisfactory to the Administrative Agent) and a
survey, in each case with respect to any such Material Real Estate and otherwise
cause to be satisfied all other Real Estate Collateral Requirements;

 

(iii) in addition to the obligations set forth in Section 4.6(a), within
forty-five (45) days after written notice from the Administrative Agent to the
Credit Parties that any Real Estate is located in a Special Flood Hazard Area,
the Credit Parties shall satisfy the Flood Insurance requirements of Section
4.6(a); and

 

(iv) each Credit Party shall, at the Administrative Agent’s request, use
commercially reasonable efforts to obtain any required consents from any Person
with respect to any permit, license or Contractual Obligation with such Person
that requires such consent as a condition to the creation by such Credit Party
of a Lien in favor of, or the effective exercise of remedies by, the
Administrative Agent in any right, title or interest of such Credit Party in
such permit, license or Contractual Obligation.

 

(c) For the avoidance of doubt, and without limitation, this Section 4.12 shall
apply to any division of a Credit Party and any division of any Subsidiary
required to become a Credit Party pursuant to the Loan Documents and to any
allocation of assets to a series of a limited liability company, limited
partnership or trust.

 

4.13 Environmental Matters. Each Person composing the Borrower shall, and shall
cause each of its Subsidiaries to, comply with, and maintain its Real Estate,
whether owned or leased, subleased or otherwise operated or occupied, in
compliance with, all applicable Environmental Laws (including by implementing
any Remedial Action necessary to achieve such compliance) or that is required by
orders and directives of any Governmental Authority except where the failure to
comply could not reasonably be expected to, individually or in the aggregate,
result in a Material Liability. Without limiting the foregoing, if an Event of
Default is continuing or if the Administrative Agent at any time has a
reasonable basis to believe that there exist violations of Environmental Laws by
any Credit Party or any Subsidiary of any Credit Party or that there exist any
Environmental Liabilities, then each Credit Party shall, promptly upon receipt
of request from the Administrative Agent (accompanied by an explanation of the
reason for the request), cause the performance of, and allow the Administrative
Agent and its Related Persons access to such Real Estate for the purpose of
conducting, such environmental audits and assessments, including subsurface
sampling of soil and groundwater, and cause the preparation of such reports, in
each case as the Administrative Agent may from time to time reasonably request.
Such audits, assessments and reports, to the extent not conducted by the
Administrative Agent or any of its Related Persons, shall be conducted and
prepared by reputable environmental consulting firms reasonably acceptable to
the Administrative Agent and shall be in form and substance reasonably
acceptable to the Administrative Agent.

 

29

 

 

4.14 Post-Closing Milestones. Each Person composing the Borrower shall, and
shall cause each of its Subsidiaries to, satisfy and perform, on or prior to the
dates required by the terms of Schedule 4.14 (as extended, in writing, by the
Administrative Agent, which the Administrative Agent may do without obtaining
consent of the Lenders), each of the milestones specified on Schedule 4.14.

 

4.15 Material Contracts. Each Person composing the Borrower shall, and shall
cause each of its Subsidiaries to (a) perform and observe in all material
respects all the terms and provisions of each Material Contract to be performed
or observed by it, (b) maintain each such Material Contract in full force and
effect (unless such Credit Party determines that it is in the best interests of
such Credit Party to terminate such Material Contract in accordance with its
terms, such Material Contract has lapsed in accordance with its stated term or
has been breached by any counterparty thereto), (c) enforce, to the extent the
Borrower elects to do so in the exercise of its reasonable business judgment,
each such Material Contract in accordance with its terms, and (d) if an Event of
Default has occurred and is continuing, take all such actions to such end as may
be from time to time reasonably requested by the Administrative Agent and, upon
request of the Administrative Agent, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Credit Party or any of its Subsidiaries is entitled to make under
such Material Contract.

 

4.16 Information Rights. For so long as any principal or interest remains due
and unpaid under and pursuant to the Term Loans, the Lenders shall be entitled
to receive copies of all materials distributed to participants at all meetings
of the board of directors or similar governing body of Holdings, subject to
exceptions in respect of disclosures that (a) would otherwise (i) vitiate any
applicable attorney-client privilege or (ii) violate any applicable fiduciary
duty or confidentiality obligation due to another party or (b) relate to any
matter in which a Lender or any affiliate thereof has a business or financial
interest. In furtherance of the foregoing, the Borrower hereby authorizes its
independent accountants, and the independent accountants of each of its
Subsidiaries, to discuss the affairs, finances and accounts of such Person
(independently or together with representatives of such Person) with the agents
and representatives of the Administrative Agent and/or the Lenders in accordance
with this Section 4.16. For the avoidance of doubt, any materials provided to
the Observer shall be deemed to satisfy the Borrower’s requirements under this
Section 4.16 solely with respect to the delivery of those specific materials
provided to the Observer.

 

4.17 Board Observer Rights.

 

(a) Subject to the terms and conditions set forth herein, the Lateral Entities
(collectively) shall have the right to send one non-voting representative on
their behalf (an “Observer”) to attend all meetings of the Board of Directors of
Holdings, including all committees thereof and any meeting, whether formal or
informal, where a quorum of the Board of Directors or of any committee is
present, solely in a non-voting observer capacity.

 

(b) Each of Holdings and the Borrower will furnish to the Observer copies of all
notices, minutes, consents, board package materials and other materials that it
generally makes available to its Board of Directors as and when such materials
are provided to its Board of Directors. The Observer may participate in
discussions of matters under consideration by the Board of Directors and any
matters brought before any committee thereof, but will not be entitled to vote
on any matter presented to the Board of Directors; provided, however, that a
majority of the Board shall have the right, after deliberation in a closed
session in which they can exclude the Observer, to exclude the Observer from
portions of meetings of the Board of Directors or any committee thereof or omit
to provide the Observer with certain information to the extent that a majority
of the members of the Board of Directors believe in good faith after
consultation with counsel that such exclusion or omission is necessary in order
to preserve any attorney-client privilege, attorney-work product privilege or
other similar legal privileges or such attendance or distribution of materials
is otherwise prohibited by applicable law or would be restricted by section 2(c)
of the Investor Rights Agreement.

 

30

 

 

(c) The Lateral Entities shall have the right to remove and replace their
Observer in their sole discretion and to designate a substitute representative
at any time.

 

(d) Holdings shall reimburse the Observer for any reasonable expenses or charges
incurred by such Observer in the performance of its duties as an Observer
hereunder solely in the event the Independent Director is not an employee of a
Lateral Entity.

 

4.18 Board of Directors. Holdings shall at all times maintain one Designated
Liaison. The Designated Liaison shall make himself or herself available to the
Administrative Agent upon reasonable advance notice to provide a reasonably
detailed summary of the Credit Parties’ compliance with this Agreement and the
other Loan Documents. Holdings shall provide prompt written notice to the
Administrative Agent upon the removal, resignation, or re-designation of any
Designated Liaison.

 

4.19 FP&A Analyst. Subject to Section 4.14, Holdings shall employ (which may
include designating an existing employee) and maintain a financial planning and
analysis analyst (the “FP&A Analyst”) reasonably acceptable to the
Administrative Agent on terms reasonably accepted to the Administrative Agent.

 

4.20 [reserved].

 

4.21 Read-Only Account Access. The Borrower shall provide and maintain read-only
account access to each deposit account, securities account, commodity account,
and any other account (other than Excluded Accounts) held by the Borrower or any
of its Subsidiaries.

 

Article V - NEGATIVE COVENANTS

 

Each Person composing the Borrower covenants and agrees that, without the prior
written consent of the Required Lenders (unless such action requires the consent
of all Lenders, then without the prior written consent of all Lenders), which
such written consent may be withheld, conditioned, or otherwise provided in the
Required Lenders’ (or all Lenders’, if applicable) sole discretion, until the
Facility Termination Date:

 

5.1 Limitation on Liens. No Person composing the Borrower shall, and no Person
composing the Borrower shall suffer or permit any of its Subsidiaries to,
directly or indirectly, make, create, incur, assume or suffer to exist any Lien
upon or with respect to any part of its Property, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):

 

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Restatement Effective Date and set forth in Schedule 5.1(a)
securing Indebtedness outstanding on such date and permitted by Section 5.5(c),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by Section 5.5(c);

 

(b) any Lien created under any Loan Document;

 

31

 



 

(c) Liens for Taxes (i) which are not past due or remain payable without
penalty, or (ii) the non-payment of which is permitted by Section 4.7; in each
case other than those set forth on Schedule 5.1(c);

 

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens (including Liens customarily granted in favor
of laboratories) arising in the Ordinary Course of Business which are not
delinquent for more than ninety (90) days or remain payable without penalty or
which are being contested in good faith and by appropriate proceedings
diligently prosecuted, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject thereto and for which adequate
reserves in accordance with GAAP are being maintained; provided, that, all such
Liens are limited to the goods provided or to the goods relating to which
services were rendered;

 

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

 

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of Taxes), provided that the enforcement of such Liens is effectively
stayed and all such Liens secure claims in the aggregate at any time outstanding
for the Credit Parties and their Subsidiaries that do not constitute an Event of
Default under Section 7.1(h).

 

(g) easements, rights of way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of any Credit Party or any
Subsidiary of any Credit Party;

 

(h) Liens on any equipment acquired or held by any Credit Party securing
Indebtedness incurred or assumed for the purpose of financing (or refinancing)
all or any part of the cost of acquiring such equipment and permitted under
Section 5.5(d); provided, that:

 

(i) any such Lien attaches to the equipment concurrently with or within ninety
(90) days after the acquisition thereof;

 

(ii) such Lien attaches solely to the equipment so acquired in such transaction
and the proceeds thereof;

 

(iii) the principal amount of the debt secured thereby does not exceed 100% of
the cost of such equipment; and

 

(iv) such equipment is readily identifiable and severable from the Collateral
without material expense;

 

(i) any interest or title of a Real Estate or operating lease lessor or
sublessor under any lease permitted by this Agreement;

 

(j) Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease permitted by this Agreement;

 

32

 



 

(k) non-exclusive licenses and sublicenses granted by a Credit Party or any
Subsidiary of a Credit Party and leases and subleases (by a Credit Party or any
Subsidiary of a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering with the business of the Credit
Parties or any of their Subsidiaries;

 

(l) Liens in favor of collecting banks arising by operation of law under Section
4-210 of the UCC or, with respect to collecting banks located in the State of
New York, under Section 4-208 of the UCC;

 

(m) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits; and

 

(n) other Liens on any property of Holdings or any of its Subsidiaries securing
any of their Indebtedness or their other liabilities; provided, however, that
(i) such Liens do not attach to the Stock or Stock Equivalents of the Borrower
and (ii) the aggregate outstanding principal amount of all such Indebtedness and
other liabilities shall not exceed $50,000 at any time.

 

5.2 Disposition of Assets. No Person composing the Borrower shall, and no Person
composing the Borrower shall suffer or permit any of its Subsidiaries to,
directly or indirectly, sell, assign, lease, convey, transfer or otherwise
dispose (including by division) of (whether in one or a series of transactions)
any Property (including the Stock of any Subsidiary of any Credit Party, whether
in a public or private offering or otherwise, and accounts and notes receivable,
with or without recourse) or enter into any agreement to do any of the
foregoing, except:

 

(a) Sales, transfers and other dispositions of inventory, obsolete or worn out
or surplus equipment, for fair market value all in the Ordinary Course of
Business; provided, that, for the avoidance of doubt, this subsection (a) shall
not include any receivables financing or similar arrangements;

 

(b) dispositions not otherwise permitted hereunder which are made for fair
market value; provided, that:

 

(i) at the time of such disposition, no Event of Default shall exist or shall
result from such disposition;

 

(ii) such disposition does not involve (A) the sale or issuance of Stock or
Stock Equivalents of any Subsidiary of any Credit Party or (B) a disposition by
the Borrower to another Credit Party;

 

(iii) not less than 75% of the aggregate sales price from such disposition shall
be paid in cash; and

 

(iv) the aggregate fair market value of all assets sold by the Credit Parties
and their Subsidiaries in reliance upon this clause (b) shall not exceed
$200,000 in any Fiscal Year;

 

(c) dispositions of Cash Equivalents in the Ordinary Course of Business made to
a Person that is not an Affiliate of any Credit Party and conversions of Cash
Equivalents into cash or other Cash Equivalents;

 

(d) transactions permitted under Section 5.1(k);

 

33

 



 

(e) the leasing, as lessor, of real or personal property, or the assignment or
sublease for fair value of leasehold interests, in each case no longer used or
useful in the business of the Credit Parties and their Subsidiaries and
otherwise in the Ordinary Course of Business;

 

(f) (i) sales or dispositions of equipment to the extent such equipment is
exchanged for credit against the purchase price of similar or upgraded
replacement equipment, or the proceeds of such sales or dispositions are applied
to the purchase price of similar or upgraded replacement equipment; and (ii)
sales or dispositions of equipment that secure Capital Lease Obligations or
other purchase money obligations otherwise permitted to exist pursuant to
Section 5.1(h);

 

(g) sales or dispositions by any Credit Party (other than the Borrower) to the
Borrower or another Credit Party; and

 

(h) transactions otherwise permitted by Section 5.3.

 

Anything contained herein to the contrary notwithstanding (a) no Credit Party
shall issue any Stock or Stock Equivalents if such issuance would result in an
Event of Default under Section 7.1(k), (b) no Subsidiary of a Credit Party shall
sell or issue any Stock or Stock Equivalents to any Person other than to
Holdings or a Wholly-Owned Subsidiary of Holdings, (c) no Credit Party (other
than Holdings to the extent permitted under this Agreement) may sell or issue
any Stock or Stock Equivalents to any Person other than to another Credit Party,
and (d) Jus-Com may not issue any Stock or Stock Equivalents to any Person other
than Intermediate Holdings.

 

5.3 Consolidations and Mergers. No Person composing the Borrower shall, and no
Person composing the Borrower shall suffer or permit any of its Subsidiaries to,
merge, consolidate with or into, or convey, transfer, lease or otherwise dispose
(including by division) of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, provided that upon not less
than five (5) Business Days prior written notice to the Administrative Agent any
Subsidiary of Holdings (other than the Borrower) may merge with, or dissolve or
liquidate into Holdings or another Wholly-Owned Subsidiary of Holdings that is a
Credit Party (other than the Borrower), provided that Holdings or such
Wholly-Owned Subsidiary shall be the continuing or surviving entity and all
actions reasonably required by the Administrative Agent, including actions
required to maintain perfected Liens on the Stock of the surviving entity and
other Collateral in favor of the Administrative Agent, shall have been
completed.

 

5.4 Loans and Investments. No Person composing the Borrower shall, and no Person
composing the Borrower shall suffer or permit any of its Subsidiaries to (i)
purchase or acquire, or make any commitment to purchase or acquire any Stock or
Stock Equivalents, or any obligations or other securities of, or any interest
in, any Person, or (ii) make or commit to make any Acquisitions, or any other
acquisition of all or substantially all of the assets of another Person, or of
any business or division of any Person, including by way of merger,
consolidation or other combination or (iii) make or purchase or commit to make
or purchase, any advance, loan, extension of credit or capital contribution to
or any other investment in, any Person (the items described in clauses (i), (ii)
and (iii) are referred to as “Investments”), except for:

 

(a) Investments in cash and Cash Equivalents;

 

(b) Investments consisting of loans, cash advances or capital contributions of
cash by any Credit Party to or in any other then-existing Credit Party;

 

34

 



 

(c) loans and advances to employees in the Ordinary Course of Business not to
exceed $50,000 in the aggregate at any time outstanding;

 

(d) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2(b);

 

(e) Investments acquired in connection with the settlement of delinquent
accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

 

(f) Investments consisting of non-cash loans made by Holdings to officers,
directors and employees of a Credit Party which are used by such Persons to
purchase simultaneously Stock or Stock Equivalents of Holdings;

 

(g) Investments existing on the Restatement Effective Date that are set forth on
Schedule 5.4;

 

(h) Investments comprised of Contingent Obligations permitted by Section 5.9;

 

(i) in the event any Person composing the Borrower files a consolidated,
combined, unitary or similar type income Tax return with Holdings, such Person
and its Subsidiaries may make Investments constituting loans or advances to
Holdings to permit Holdings to pay federal and state income Taxes then due and
payable; provided, that the aggregate amount of such Investments, when taken
together with the Restricted Payments made in reliance upon Section 5.11(c),
shall not be greater than the amount of such Taxes that would have been due and
payable by such Person and its Subsidiaries had such Person not filed a
consolidated, combined, unitary or similar type return with Holdings;

 

(j) [reserved]; and

 

(k) any other Investment by Holdings or any of its Subsidiaries; provided, that,
immediately after giving effect to any such Investment:

 

(i) no Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii) the Credit Parties are in compliance on a pro forma basis with the
covenants set forth in Article VI, recomputed for the most recent fiscal month
for which financial statements have been delivered to the Administrative Agent
in accordance with Section 4.1 of this Agreement (as evidenced by a Compliance
Certificate duly completed and delivered to the Administrative Agent at least
five (5) Business Days prior to the consummation of the applicable event giving
rise to the requirement to make the determinations contemplated hereby); and

 

(iii) the aggregate outstanding amount of all such Investments, when taken
together with the Restricted Payments made in reliance upon Section 5.11(e),
does not exceed $250,000 at any time.

 

35

 



 

5.5 Limitation on Indebtedness. No Person composing the Borrower shall, and no
Person composing the Borrower shall suffer or permit any of its Subsidiaries to,
create, incur, assume, permit to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness, except:

 

(a) the Obligations;

 

(b) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 5.9;

 

(c) Indebtedness (other than Restructured Other Indebtedness) existing on the
Restatement Effective Date as set forth in Schedule 5.5, including Permitted
Refinancings thereof;

 

(d) Indebtedness not to exceed $1,800,000 at any time outstanding, consisting of
Capital Lease Obligations or secured by Liens permitted by Section 5.1(h) and
Permitted Refinancings thereof, so long as, immediately after giving effect to
the incurrence thereof no Event of Default shall have occurred and be
continuing;

 

(e) unsecured intercompany Indebtedness permitted pursuant to Section 5.4(b);

 

(f) the Benchmark Indebtedness so long as with respect to the Amended Series A
Benchmark Notes and the Amended Series B Benchmark Notes, the Benchmark
Subordination Agreement is in effect with respect thereto;

 

(g) other unsecured Indebtedness not constituting Disqualified Stock and not
exceeding $50,000 in the aggregate at any time outstanding;

 

(h) the Amended Other Benchmark Principal Indebtedness;

 

(i) the CFGMS Debt;

 

(j) the LeoGroup Debt;

 

(k) the Restructured Other Indebtedness;

 

(l) the Iliad Promissory Note solely in the event the proceeds of such note are
used to repay Restructured Other Indebtedness; and

 

(m) unsecured Indebtedness in the form of a promissory note to any Benchmark
Principal, representing an amount equal to the amount of any bonus or other
incentive payment owed to such Benchmark Principal that was instead applied to
reduce the outstanding principal amount owed under the Amended Series B
Benchmark Note held by such Benchmark Principal; provided that the interest rate
on such promissory note does not exceed 6.00% and such promissory note matures
no earlier than 48-months after its issuance.

 

5.6 Transactions with Affiliates. No Person composing the Borrower shall, and no
Person composing the Borrower shall suffer or permit any of its Subsidiaries to,
enter into any transaction with any Affiliate of the Borrower or of any such
Subsidiary, except:

 

(a) as expressly permitted by this Agreement; or

 

(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than could reasonably be obtained in a comparable arm’s length transaction with
a Person not an Affiliate of the Borrower or such Subsidiary and which are
disclosed in writing to the Administrative Agent.

 

36

 



 

5.7 Management Fees and Compensation. No Person composing the Borrower shall,
and no Person composing the Borrower shall suffer or permit any of its
Subsidiaries to, pay any management, consulting or similar fees to any Affiliate
of any Credit Party or to any officer, director or employee of any Credit Party
or any Affiliate of any Credit Party or pay or reimburse any of its Affiliates
(other than a Credit Party) for any costs, expenses and similar items, except:

 

(a) payment of reasonable compensation (including the issuance of Stock and
Stock Equivalents pursuant to a board approved equity incentive plan) to
officers and employees for actual services rendered to the Credit Parties and
their Subsidiaries in the Ordinary Course of Business;

 

(b) reimbursement of ordinary and necessary out-of-pocket expenses incurred by
an officer of a Credit Party for travel, meals, and entertainment in each case
directly related to the conduct of the Credit Parties’ businesses; and

 

(c) payment of directors’ fees and reimbursement of actual out-of-pocket
expenses incurred in connection with attending Board of Director meetings not to
exceed in the aggregate, with respect to all such items, $350,000 in any Fiscal
Year.

 

Anything contained herein to the contrary notwithstanding, no Credit Party or
any of its Subsidiaries shall enter into any contract (written or oral) after
the Restatement Effective Date providing for the payment of annualized
compensation in excess of $300,000 to any officer, director or employee of any
Credit Party or Subsidiary thereof without the prior written consent of the
Administrative Agent.

 

5.8 Use of Proceeds. No Person composing the Borrower shall, and no Person
composing the Borrower shall suffer or permit any of its Subsidiaries to, use
any portion of the Term Loan proceeds, directly or indirectly, to purchase or
carry Margin Stock or repay or otherwise refinance Indebtedness of any Credit
Party or others incurred to purchase or carry Margin Stock, or otherwise in any
manner which is in contravention of any Requirement of Law or in violation of
this Agreement.

 

5.9 Contingent Obligations. No Person composing the Borrower shall, and no
Person composing the Borrower shall suffer or permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Contingent Obligations except in
respect of the Obligations and except:

 

(a) endorsements for collection or deposit in the Ordinary Course of Business;

 

(b) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Restatement Effective Date that are listed in Schedule 5.9, including
extension and renewals thereof which do not increase the amount of such
Contingent Obligations or impose materially more restrictive or adverse terms on
the Credit Parties or their Subsidiaries as compared to the terms of the
Contingent Obligation being renewed or extended;

 

(c) Contingent Obligations otherwise constituting Indebtedness otherwise
permitted to be incurred pursuant to Section 5.5;

 

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to the Administrative Agent title
insurance policies;

 

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 5.2(b);

 

37

 



 

(f) Contingent Obligations arising under guaranties made in the Ordinary Course
of Business of obligations of any Credit Party or any Subsidiary of any Credit
Party, provided that (i) such obligations are unsecured and otherwise permitted
hereunder and (ii) if such obligation is subordinated to the Obligations, such
guaranty shall be subordinated to the same extent;

 

(g) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeals bonds, performance bonds and other similar
obligations; and

 

(h) other unsecured Contingent Obligations not exceeding $50,000 in the
aggregate at any time outstanding.

 

Anything contained herein to the contrary notwithstanding, the Borrower may not
create, incur, assume or suffer to exist any Contingent Obligations in respect
of any Indebtedness or other liabilities of Holdings or any of its Subsidiaries.

 

5.10 Compliance with ERISA. No Person composing the Borrower shall, and no
Person composing the Borrower shall suffer or permit any of its Subsidiaries to,
(a) sponsor, contribute to or otherwise become bound by a Defined Benefit Plan
or Multiemployer Plan or (b) fail to comply with the requirements of ERISA or
other applicable laws, where such failure could reasonably be expected to result
in a Material Liability to a Credit Party with respect to any Benefit Plan or
the imposition of a Lien with respect to any Benefit Plan.

 

5.11 Restricted Payments. No Person composing the Borrower shall, and no Person
composing the Borrower shall suffer or permit any of its Subsidiaries to, (i)
declare or make any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities on account of any Stock or
Stock Equivalent, (ii) purchase, redeem or otherwise acquire for value any Stock
or Stock Equivalent now or hereafter outstanding or (iii) make any payment or
prepayment of principal of, premium, if any, interest, fees, redemption,
exchange, purchase, retirement, defeasance, sinking fund or similar payment with
respect to, Subordinated Indebtedness (the items described in clauses (i), (ii)
and (iii) above are referred to as “Restricted Payments”); except that any
Subsidiary of Holdings may declare and pay dividends ratably to the holders of
such Subsidiary’s Stock, and except that:

 

(a) Holdings may declare and make dividend payments or other distributions
payable solely in its common Stock or Stock Equivalents;

 

(b) Holdings may (and the Subsidiaries of Holdings may declare and make
dividends and other distributions to allow Holdings to) repurchase the Lateral
Stock, so long as the seller thereof is a Lender or an Affiliate of Lateral;

 

(c) in the event any Person composing Borrower (other than Holdings) files a
consolidated, combined, unitary or similar type income Tax return with Holdings,
such Person and its Subsidiaries may make dividends or other distributions to
its parent company to permit Holdings to pay federal and state income Taxes then
due and payable; provided, that the aggregate amount of such dividends or other
distribution, when taken together with the Investments made in reliance upon
Section 5.4(i), shall not be greater than the amount of such Taxes that would
have been due and payable by such Person and its Subsidiaries had such Person
not filed a consolidated, combined, unitary or similar type return with
Holdings;

 

38

 



 

(d) each Person composing Borrower may declare and make dividend payments or
other distributions payable on account of its Stock and Stock Equivalents;
provided, that, immediately after giving effect to any such dividend or other
distribution:

 

(i) no Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii) the proceeds of any such dividend or other distribution are used solely by
Holdings and its Subsidiaries to maintain its (or their) legal existence and to
pay general administrative costs and expenses (which may include out-of-pocket
legal, accounting and filing costs, SEC reporting and filing fees and corporate
overhead expenses incurred in the Ordinary Course of Business); and

 

(iii) the aggregate amount (exclusive of amounts permitted to be paid pursuant
to Section 5.7) of all such dividends and other distributions, when taken
together with the Investments made in reliance upon Section 5.4(j), does not
exceed $250,000 in any Fiscal Year; and

 

(e) Holdings and its Subsidiaries may make other Restricted Payments; provided,
that, immediately after giving effect to any such Restricted Payment:

 

(i) no Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii) the Credit Parties are in compliance on a pro forma basis with the
covenants set forth in Article VI, recomputed for the most recent fiscal month
for which financial statements have been delivered to the Administrative Agent
in accordance with Section 4.1 of this Agreement (as evidenced by a Compliance
Certificate duly completed and delivered to the Administrative Agent at least
five (5) Business Days prior to the consummation of the applicable event giving
rise to the requirement to make the determinations contemplated hereby); and

 

(iii) the aggregate amount of all such Restricted Payments, when taken together
with the Investments made in reliance upon Section 5.4(k), does not exceed
$100,000.

 

(iv) [reserved].

 

(f) Holdings may make regularly scheduled interest payments on Restructured
Other Indebtedness in accordance to the terms thereof as in existence on the
Restatement Effective Date.

 

(g) Borrower may make Restricted Payments to holders of Tier 1 Debt, Tier 2
Debt, Tier 3 Debt, Tier 4 Debt, Tier 5 Debt, and Tier 6 Debt pursuant to Section
1.8(d).

 

(h) Holdings may make regularly scheduled amortization and interest payments in
accordance with the terms of the Iliad Promissory Note (as in effect on the date
such note is issued).

 

5.12 Change in Business. No Person composing the Borrower shall, and no Person
composing the Borrower shall permit any of its Subsidiaries to, engage in any
line of business substantially different from those lines of business carried on
by it on the Restatement Effective Date. Intermediate Holdings shall not engage
in any business activities or own any Property other than (i) ownership of the
Stock and Stock Equivalents of the Persons listed on Schedule 3.19 hereof or
assets incidental thereto, (ii) activities and contractual rights incidental to
maintenance of its corporate existence or operation as a holding company or
otherwise expressly permitted to be engaged in by Intermediate Holdings
hereunder and (iii) performance of its obligations under the Loan Documents to
which it is a party. Holdings shall not engage in any business activities or own
any Property other than (i) ownership of the Stock and Stock Equivalents of the
Persons listed on Schedule 3.19 hereof or assets incidental thereto, (ii)
activities and contractual rights incidental to maintenance of its corporate
existence or operation as a holding company or otherwise expressly permitted to
be engaged in by Holdings hereunder and (iii) performance of its obligations
under the Transaction Documents to which it is a party. From and after the
Restatement Effective Date, no Credit Party shall form, create, incorporate or
otherwise acquire an Excluded Subsidiary.

 

39

 



 

5.13 Amendments to Organizational Documents and Material Contracts; Optional
Prepayments of Indebtedness. No Person composing the Borrower shall, and no
Person composing the Borrower shall permit any of its Subsidiaries to (a) amend
any of its Organization Documents or Material Contracts in any manner that is
adverse in any material respect to the Administrative Agent or the Lenders, or
(b) make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Indebtedness, except that the Credit Parties
and their Subsidiaries may make an optional or voluntary payment, prepayment,
repurchase or redemption in respect of, or otherwise optionally or voluntarily
defease or segregate funds with respect to (i) prepayments of Indebtedness in
strict accordance with Section 1.8(d), (ii) the Obligations in accordance with
this Agreement, (iii) intercompany Indebtedness owing between or among Credit
Parties, and (iv) Permitted Refinancings permitted by Section 5.5 hereof;
provided that the foregoing shall not prohibit Holdings from issuing the Series
H Preferred Stock on the Restatement Effective Date.

 

5.14 Changes in Accounting, Name and Jurisdiction of Organization. No Person
composing the Borrower shall, and no Person composing the Borrower shall suffer
or permit any of its Subsidiaries to, (i) make any significant change in
accounting treatment or reporting practices, except as required by GAAP, (ii)
change the Fiscal Year or method for determining Fiscal Quarters of any Credit
Party or of any consolidated Subsidiary of any Credit Party, (iii) change its
name as it appears in official filings in its jurisdiction of organization or
(iv) change its jurisdiction of organization, in the case of clauses (iii) and
(iv) without at least twenty (20) days’ prior written notice to the
Administrative Agent and the acknowledgement of Administrative Agent that all
actions required by the Administrative Agent, including those to continue the
perfection of its Liens, have been completed.

 

5.15 No Negative Pledges. No Person composing the Borrower shall, and no Person
composing the Borrower shall permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual restriction or encumbrance of any kind on the ability of any Credit
Party or Subsidiary to pay dividends or make any other distribution on any of
such Credit Party’s or Subsidiary’s Stock or Stock Equivalents or to pay fees or
make other payments and distributions to any Credit Party, other than any such
restriction or encumbrance contained in this Agreement. No Person composing the
Borrower shall, and no Person composing the Borrower shall permit any of its
Subsidiaries to, directly or indirectly, enter into, assume or become subject to
any Contractual Obligation prohibiting or otherwise restricting the existence of
any Lien upon any of its assets in favor of the Administrative Agent, whether
now owned or hereafter acquired except in connection with any document or
instrument governing Liens permitted pursuant to Section 5.1(h); provided, in
each case, that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien.

 

40

 



 

5.16 OFAC; Patriot Act. No Person composing the Borrower shall, and no Person
composing the Borrower shall permit any of its Subsidiaries to, fail to comply
with the laws, regulations and executive orders referred to in Section 3.21. No
Credit Party or Subsidiary, nor to the knowledge of the Credit Party, any
director, officer, agent, employee, or other person acting on behalf of the
Credit Party or any Subsidiary, will request or use the proceeds of any Term
Loan, directly or indirectly, (A) for any payments to any Person, including any
government official or employee, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
or otherwise take any action, directly or indirectly, that would result in a
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any Person on
the SDN List or a government of a Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or (C) in any manner that would result in the violation of
any Sanctions applicable to any party hereto. Furthermore, the Credit Parties
will not, directly or indirectly, use the proceeds of the transaction, or lend,
contribute or otherwise make available such proceeds to any Subsidiary,
Affiliate, joint venture partner or other Person, to fund any activities of or
business with any Person, or in any country or territory, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person participating in the transaction of any
Sanctions.

 

5.17 Sale-Leasebacks. No Person composing the Borrower shall, and no Person
composing the Borrower shall permit any of its Subsidiaries to, engage in a sale
leaseback, synthetic lease or similar transaction involving any of its assets.

 

5.18 Hazardous Materials. No Person composing the Borrower shall, and no Person
composing the Borrower shall permit any of its Subsidiaries to, cause or suffer
to exist any Release of any Hazardous Material at, to or from any Real Estate
that would violate any Environmental Law, form the basis for any Environmental
Liabilities or otherwise adversely affect the value or marketability of any Real
Estate (whether or not owned by any Credit Party or any Subsidiary of any Credit
Party), other than such violations, Environmental Liabilities and effects that
could not, in the aggregate, reasonably be expected to have any Material
Liability.

 

Article VI - FINANCIAL COVENANTS

 

Each person composing the Borrower covenants and agrees that until the Facility
Termination Date:

 

6.1 Consolidated EBITDA. The Credit Parties shall not permit Consolidated EBITDA
of Holdings and its Subsidiaries as of any date set forth below to be less than
the amount set forth in the table below opposite such date:

 

Date:  Minimum Consolidated EBITDA:  September 30, 2019  $9,250,000  December
31, 2019  $9,500,000  March 31, 2020  $10,000,000  June 30, 2020  $15,000,000 
September 30, 2020  $15,500,000  December 31, 2020  $16,000,000  March 31, 2021 
$16,500,000 

 

“Consolidated EBITDA” shall be calculated in the manner set forth in Exhibit
4.2(b).

 

41

 

 

6.2 Consolidated Leverage Ratio. The Credit Parties shall not permit the
Consolidated Leverage Ratio as of any date set forth below to be greater than
the maximum ratio set forth in the table below opposite such date:

 

Date:  Maximum Consolidated Leverage Ratio: September 30, 2019  12.5 to 1.0
December 31, 2019  12.1 to 1.0 March 31, 2020  9.0 to 1.0 June 30, 2020  5.7 to
1.0 September 30, 2020  5.2 to 1.0 December 31, 2020  4.7 to 1.0 March 31, 2021 
4.2 to 1.0

 

“Consolidated Leverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

 

6.3 Qualified Cash. The Credit Parties shall not permit Qualified Cash of
Holdings and its Subsidiaries at any time to be less than the amount set forth
in the table below opposite such date:

 

Fiscal Quarter:  Minimum Qualified Cash:  September 30, 2019  $1,000,000 
December 31, 2019  $2,000,000  March 31, 2020  $2,000,000  June 30, 2020 
$3,000,000  September 30, 2020  $3,000,000  December 31, 2020  $4,000,000  March
31, 2021  $4,000,000 

 

6.4 Expenses. The Credit Parties shall not permit the consolidated expenses of
Jus-Com and Crosslayer, Inc. for any Fiscal Quarter, as evidenced by the
financials of Holdings delivered to the Administrative Agent pursuant to Section
4.1 hereof, to be more than the percentage of consolidated revenue of Holdings
and its Subsidiaries set forth in the table below opposite such date:

 

Fiscal Quarter:  Expense Percentage:  September 30, 2019   150.0% December 31,
2019   150.0% March 31, 2020   150.0% June 30, 2020   150.0% September 30, 2020 
 150.0% December 31, 2020   150.0% March 31, 2021   150.0%

 

6.5 Benchmark Backlog. The Credit Parties shall not permit Benchmark Backlog as
of any date set forth below to be less than the amount set forth in the table
below opposite such date:

 

Date:  Minimum Benchmark Backlog:  September 30, 2019  $85,000,000  December 31,
2019  $85,000,000  March 31, 2020  $100,000,000  June 30, 2020  $110,000,000 
September 30, 2020  $120,000,000  December 31, 2020  $120,000,000  March 31,
2021  $120,000,000 

 

42

 



 

Article VII - EVENTS OF DEFAULT

 

7.1 Event of Default. Any of the following shall constitute an “Event of
Default”:

 

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Term Loan, including after maturity
of the Term Loans or (ii) to pay interest on any Term Loan, any fee or any other
amount payable hereunder or pursuant to any other Loan Document, when and as the
same become due and payable; or

 

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Subsidiaries made or deemed made
herein, in any other Transaction Document, or which is contained in any
certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Transaction Document, shall prove to have
been incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made; or

 

(c) Specific Defaults; Lateral Stock. (i) Any Credit Party fails to perform or
observe any term, covenant or agreement contained in any of Section 4.1, 4.2,
4.3, 4.9, 4.10, 4.11, 4.12, 4.14, 4.17, Article V or Article VI hereof (provided
that, in respect of any breach of Section 4.1, 4.2, 4.3, 4.9, 4.10, 4.11, 4.12,
4.14, and 4.17, and for a breach under Section 7.1(c)(ii), such Event of Default
shall not occur until after the tenth (10) day after the Administrative Agent
provides notice of such Event of Default to Borrower and such Event of Default
shall not have been cured by such tenth (10) day); or (ii) (so long as Lateral
is holder of the Lateral Stock) the Borrower shall fail to perform or observe
any term, covenant or agreement contained in any Equity Investment Document; or

 

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such Default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such Default
and (ii) the date upon which written notice thereof is given to the Borrower by
the Administrative Agent or Required Lenders; or

 

(e) Cross Default. Any Credit Party or any Subsidiary of any Credit Party (i)
fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) and such
failure continues after the applicable grace or notice period, if any, specified
in the document relating thereto on the date of such failure; or (ii) fails to
perform or observe any other condition or covenant, or any other event shall
occur or condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded; or

 

43

 



 

(f) Insolvency; Voluntary Proceedings. The Credit Parties and their
Subsidiaries: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) except as expressly permitted
under Section 5.3, voluntarily ceases to conduct its business in the ordinary
course; (iii) commences any Insolvency Proceeding with respect to itself; or
(iv) takes any action to effectuate or authorize any of the foregoing; or

 

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any such Person’s
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party or any Subsidiary of any Credit Party
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Subsidiary of any Credit Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or

 

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability in excess of the Threshold Amount (excluding amounts covered by
insurance to the extent the relevant independent third-party insurer has not
denied coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry
thereof; or

 

(i) Non-Monetary Judgments. One or more non-monetary, non-interlocutory
judgments, orders or decrees shall be rendered against any one or more of the
Credit Parties or any of their respective Subsidiaries which has or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, and there shall be any period of ten (10) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

 

(j) Collateral. (i) Any material provision of any Loan Document shall for any
reason cease to be valid and binding on or enforceable against any Credit Party
or any Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason (other than the failure of the
Administrative Agent to take any action within its control) cease to be a
perfected and first priority security interest subject only to Permitted Liens;
or (ii) the Administrative Agent shall not have a perfected, first priority Lien
on 100% of the issued and outstanding Stock and Stock Equivalents of the
Borrower; or

 

(k) Change of Control; Issuances of Stock and Stock Equivalents. (i) The
occurrence of a Change of Control; or (ii) in connection with Holdings’ director
and\or employee Stock and Stock Incentive programs as in effect from time to
time (all such programs, the “Stock Incentive Programs”), Holdings shall issue
Stock and Stock Equivalents pursuant to the Stock Incentive Programs in any
Fiscal Year in excess of 5.0% (determined on a fully diluted basis) of the Stock
and Stock Equivalents of Holdings outstanding from time to time; or

 

44

 



 

(l) Operations. Any Credit Party shall be prohibited or otherwise materially
restrained from conducting the business theretofore conducted by it by virtue of
any casualty, any determination, ruling, decision, decree or order of any court
or Governmental Authority of competent jurisdiction or any other event and such
casualty, determination, ruling, decision, decree, order or other event remains
unstayed and in effect for any period of ten (10) days; or

 

(m) Subordination Agreements. The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable or the Borrower (or any other Credit Party or Affiliate thereof)
shall, directly or indirectly, disavow or contest in any manner the
effectiveness, validity or enforceability of any of the subordination provisions
governing any such Subordinated Indebtedness.

 

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default:

 

(a) the Administrative Agent shall at the request of the Required Lenders
declare all or any portion of the unpaid principal amount of all outstanding
Term Loans, all interest accrued and unpaid thereon, and all other amounts owing
or payable hereunder or under any other Loan Document to be immediately due and
payable; and/or

 

(b) the Administrative Agent shall at the request of the Required Lenders
exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents or applicable law;

 

provided, however, that upon the occurrence of any event specified in Sections
7.1(f) or 7.1(g) above (in the case of clause (i) of Section 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Term Loans shall automatically terminate and the unpaid
principal amount of all outstanding Term Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Lender.

 

The Borrower acknowledges, and the parties hereto agree, that the Lenders have
the right to maintain their investments in the Term Loans free from repayment by
any Credit Party (except as herein specifically provided for).

 

Holdings (and each Credit Party party hereto) agrees that a breach of Section
4.17 or Section 4.18 will cause irreparable injury to the Lateral Entities that
the Lateral Entities have no adequate remedy at law in respect of such breach
and, as a consequence, that each of Section 4.17 and Section 4.18 shall be
specifically enforceable against Holdings, and Holdings hereby waives and agrees
not to assert any defense against an action for specific performance of Section
4.17 and Section 4.18.

 

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

45

 



 

Article VIII - THE ADMINISTRATIVE AGENT

 

8.1 Appointment and Duties.

 

(a) Appointment of Administrative Agent. Each Lender hereby appoints Lateral
(together with any successor Administrative Agent pursuant to Section 8.9) as
the Administrative Agent hereunder and authorizes the Administrative Agent to
(i) execute and deliver the Loan Documents and accept delivery thereof on its
behalf from any Credit Party, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to the Administrative Agent under such Loan Documents and (iii)
exercise such powers as are reasonably incidental thereto.

 

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
to (i) act as the disbursing and collecting agent for the Lenders with respect
to all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in Sections 7.1(f) or 7.1(g) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 7.1(f) or (g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Administrative Agent and the other Secured Parties with
respect to the Credit Parties and/or the Collateral, whether under the Loan
Documents, applicable Requirements of Law or otherwise and (vii) execute any
amendment, consent or waiver under the Loan Documents on behalf of any Lender
that has consented in writing to such amendment, consent or waiver.

 

(c) Limited Duties. Under the Loan Documents, the Administrative Agent (i) is
acting solely on behalf of the Lenders and the other Secured Parties (except to
the limited extent provided in Section 1.4 with respect to the Register), with
duties that are entirely administrative in nature, notwithstanding the use of
the defined terms “Administrative Agent” or the terms “agent” and “collateral
agent” and similar terms in any Loan Document to refer to the Administrative
Agent, which terms are used for title purposes only, (ii) is not assuming any
obligation under any Loan Document other than as expressly set forth therein or
any role as agent, fiduciary or trustee of or for any Lender or any other Person
and (iii) shall have no implied functions, responsibilities, duties, obligations
or other liabilities under any Loan Document, and each Secured Party by
accepting the benefits of the Loan Documents hereby waives and agrees not to
assert any claim against the Administrative Agent based on the roles, duties and
legal relationships expressly disclaimed in clauses (i) through (iii) above.

 

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by the Administrative Agent or the
Required Lenders (or, if expressly required hereby, a greater proportion of the
Lenders) in accordance with the provisions of the Loan Documents, (ii) any
action taken by the Administrative Agent in reliance upon the instructions of
Required Lenders (or, where so required, such greater proportion) and (iii) the
exercise by the Administrative Agent or the Required Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.

 

46

 



 

8.3 Use of Discretion.

 

(a) No Action without Instructions. The Administrative Agent shall not be
required to exercise any discretion or take, or to omit to take, any action,
including with respect to enforcement or collection, except any action it is
required to take or omit to take (i) under any Loan Document or (ii) pursuant to
instructions from the Required Lenders (or, where expressly required by the
terms of this Agreement, a greater proportion of the Lenders).

 

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
the Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Person) against
all Liabilities that, by reason of such action or omission, may be imposed on,
incurred by or asserted against the Administrative Agent or any Related Person
thereof or (ii) that is, in the opinion of the Administrative Agent or its
counsel, contrary to any Loan Document or applicable Requirement of Law.

 

(c) Exclusive Right to Enforce Rights and Remedies.

 

(i) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with the Loan Documents for the benefit of
all the Lenders. In the event of a foreclosure or similar enforcement action by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition (including pursuant to section 363(k), section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Administrative Agent
(or any Lender, except with respect to a “credit bid” pursuant to section
363(k), section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Administrative Agent, as agent for and representative
of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Administrative Agent at
such sale or other disposition. The foregoing shall not prohibit (i) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as the Administrative Agent)
hereunder and under the other Loan Documents, (ii) any Lender from exercising
setoff rights in accordance with Section 9.11 or (iii) subject to the following
paragraph, any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any bankruptcy or other debtor relief law; provided, further,
that if at any time there is no Person acting as the Administrative Agent
hereunder and under the other Loan Documents, then the Required Lenders shall
have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 7.2 and in addition to the matters set forth in clauses (ii) and (iii)
of the preceding proviso and subject to Section 9.11, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

 

47

 



 

(ii) In case of the pendency of any bankruptcy or other debtor relief proceeding
or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Term Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on any Credit Party) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise to file and prove a claim for the
whole amount of the principal and interest owing and unpaid in respect of the
Term Loans and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent allowed in such judicial proceeding and
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same, and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent hereunder.

 

(iii) Notwithstanding anything to the contrary herein, the Secured Parties
hereby irrevocably authorize the Administrative Agent, at the direction of the
Required Lenders, to credit bid all or any portion of the Obligations (including
accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Credit Party is subject, or (b) at any other sale or foreclosure or acceptance
of collateral in lieu of debt conducted by (or with the consent or at the
direction of) the Administrative Agent (whether by judicial action or otherwise)
in accordance with any applicable law. In connection with any such credit bid
and purchase, the Obligations owed to the Secured Parties shall be entitled to
be, and shall be, credit bid on a ratable basis (with Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that would vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) in the asset or assets
so purchased (or in the Stock, Stock Equivalents or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles to make a bid and to assign any successful
credit bid to such acquisition vehicle or vehicles, (ii) the Administrative
Agent shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Stock thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in this Agreement), (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Stock, Stock Equivalents
and/or debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Stock, Stock Equivalents and/or debt instruments issued by any acquisition
vehicle on account of the Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action. Notwithstanding that the
ratable portion of the Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth above, each Secured Party shall
execute such documents and provide such information regarding the Secured Party
(and/or any designee of the Secured Party which will receive interests in or
debt instruments issued by such acquisition vehicle) as the Administrative Agent
may reasonably request in connection with the formation of any acquisition
vehicle, the formulation or submission of any credit bid or the consummation of
the transactions contemplated by such credit bid.

 

48

 



 

8.4 Delegation of Rights and Duties. The Administrative Agent may, upon any term
or condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Article VIII to the extent provided by
the Administrative Agent.

 

8.5 Reliance and Liability.

 

(a) The Administrative Agent may, without incurring any liability hereunder, (i)
treat the payee of any Amended Term Loan Note as its holder until such Amended
Term Loan Note has been assigned in accordance with Section 9.9, (ii) rely on
the Register to the extent set forth in Section 1.4, (iii) consult with any of
its Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Credit Party) and (iv) rely and act upon any document
and information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

 

(b) The Administrative Agent and its Related Persons shall not be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Secured Party and Credit Party hereby waive and
shall not assert (and the Borrower shall cause each other Credit Party not a
signatory hereto to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting from the
gross negligence or willful misconduct of the Administrative Agent or, as the
case may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein. Without limiting the foregoing, the Administrative
Agent:

 

(i) shall not be responsible or otherwise incur liability to any Lender or other
Person for any action or omission taken in reliance upon the instructions of the
Required Lenders or for the actions or omissions of any of its Related Persons
selected with reasonable care (other than employees, officers and directors of
the Administrative Agent, when acting on behalf of the Administrative Agent);

 

(ii) shall not be responsible to any Lender or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

 

49

 



 

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender or other Person for any statement, document, information, representation
or warranty made or furnished by or on behalf of any Credit Party or any Related
Person of any Credit Party in connection with any Loan Document or any
transaction contemplated therein or any other document or information with
respect to any Credit Party, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by the Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by the Administrative Agent in connection
with the Loan Documents; and

 

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower or any Lender describing such Default or
Event of Default clearly labeled “notice of default” (in which case the
Administrative Agent shall promptly give notice of such receipt to all Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, the Credit Parties hereby waive and agree not to assert (and the
Borrower shall cause each other Credit Party not a signatory hereto to waive and
agree not to assert) any right, claim or cause of action it might have against
the Administrative Agent based thereon.

 

8.6 Administrative Agent Individually. The Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Stock and
Stock Equivalents of, engage in any kind of business with, any Credit Party or
Affiliate thereof as though it were not acting as Administrative Agent and may
receive separate fees and other payments therefor. To the extent the
Administrative Agent or any of its Affiliates makes any Term Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender” and “Required Lender” and any similar
terms shall, except where otherwise expressly provided in any Loan Document,
include the Administrative Agent or such Affiliate, as the case may be, in its
individual capacity as Lender or as one of the Required Lenders.

 

8.7 Lender Credit Decision. (a) Each Lender acknowledges that it shall,
independently and without reliance upon the Administrative Agent or any Lender
or any of their Related Persons or upon any document (including any offering and
disclosure materials in connection with the syndication of the Term Loans)
solely or in part because such document was transmitted by the Administrative
Agent or any of its Related Persons, conduct its own independent investigation
of the financial condition and affairs of each Credit Party and make and
continue to make its own credit decisions in connection with entering into, and
taking or not taking any action under, any Loan Document or with respect to any
transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate. Except for documents
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of any Credit Party or any Affiliate of any Credit
Party that may come in to the possession of the Administrative Agent or any of
its Related Persons.

 

50

 

 

 

(b) If any Lender has elected to abstain from receiving MNPI concerning the
Credit Parties or their Affiliates such Lender acknowledges that,
notwithstanding such election, the Administrative Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Term Loans to the credit contact(s) identified for receipt of such information
on the Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender hereby agrees to
promptly (and in any event within one (1) Business Day) provide such a contact
to the Administrative Agent and the Credit Parties upon request therefor by the
Administrative Agent or the Credit Parties. Notwithstanding such Lender’s
election to abstain from receiving MNPI, such Lender acknowledges that if such
Lender chooses to communicate with the Administrative Agent, it assumes the risk
of receiving MNPI concerning the Credit Parties or their Affiliates.

 

8.8 Expenses; Indemnities; Withholding.

 

(a) Each Lender agrees to reimburse the Administrative Agent and each of its
Related Persons (to the extent not reimbursed by any Credit Party), promptly
upon demand, severally and ratably, for any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Credit Party) that may be incurred by
the Administrative Agent or any of its Related Persons in connection with the
preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement of, or the taking of any other action (whether
through negotiations, through any work-out, bankruptcy, restructuring or other
legal or other proceeding (including preparation for and/or response to any
subpoena or request for document production relating thereto or otherwise)) in
respect of, or legal advice with respect to its rights or responsibilities
under, any Loan Document.

 

(b) Each Lender further agrees to indemnify, defend and hold the Administrative
Agent and each of its Related Persons (to the extent not reimbursed by any
Credit Party), in each case, severally and ratably, harmless from and against
Liabilities (including, to the extent not indemnified pursuant to Section
8.8(c), Taxes, interests and penalties imposed for not properly withholding or
backup withholding on payments made to or for the account of any Lender) that
may be imposed on, incurred by or asserted against the Administrative Agent or
any of its Related Persons in any matter relating to or arising out of, in
connection with or as a result of any Loan Document, any related document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by the
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, that no Lender shall be liable to the Administrative
Agent or any of its Related Persons to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of the Administrative
Agent or, as the case may be, such Related Person, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order.

 

(c) To the extent required by any Requirement of Law, the Administrative Agent
may withhold from any payment to any Lender under a Loan Document an amount
equal to any applicable withholding Tax (including withholding Taxes imposed
under Chapters 3 and 4 of Subtitle A of the Code). If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
(because the appropriate certification form was not delivered, was not properly
executed, or fails to establish an exemption from, or reduction of, withholding
Tax with respect to a particular type of payment, or because such Lender failed
to notify the Administrative Agent or any other Person of a change in
circumstances which rendered the exemption from, or reduction of, withholding
Tax ineffective, failed to maintain a Participant Register or for any other
reason), or the Administrative Agent reasonably determines that it was required
to withhold Taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify the Administrative Agent fully for all amounts paid, directly
or indirectly, by the Administrative Agent as Tax or otherwise, including
penalties and interest, and together with all expenses incurred by the
Administrative Agent, including legal expenses, allocated internal costs and
out-of-pocket expenses. The Administrative Agent may offset against any payment
to any Lender under a Loan Document, any applicable withholding Tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which the Administrative Agent is
entitled to indemnification from such Lender under this Section 8.8(c).

 

51

 



 

8.9 Resignation of the Administrative Agent.

 

(a) The Administrative Agent (i) may resign at any time by delivering notice of
such resignation to the Lenders and the Borrower, effective on the date set
forth in such notice or, if no such date is set forth therein, upon the date
such notice shall be effective in accordance with the terms of this Section
8.9(a) and (ii) shall resign (and without further action shall be deemed to have
resigned), if the Administrative Agent or an Affiliate thereof is a Non-Funding
Lender and the Required Lenders have notified the Administrative Agent in
writing of their intent to replace the Administrative Agent, any such notice
shall set forth an effective date of such resignation and if no such date is
reflected in such notice on the second Business Day following the receipt of
such notice. In all cases, the Required Lenders shall have the right to appoint
a successor Administrative Agent. If, after 30 days after the date of the
retiring Administrative Agent’s notice of resignation or 30 days after the date
of the Administrative Agent’s dismissal by the Required Lenders, no successor
Administrative Agent has been appointed by the Required Lenders that has
accepted such appointment, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent from among the Lenders.
Each appointment under this clause (a) shall be subject to the prior consent of
the Borrower, which may not be unreasonably withheld but shall not be required
during the continuance of an Event of Default.

 

(b) Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of the
retiring Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such retiring
Administrative Agent had been, validly acting as Administrative Agent under the
Loan Documents and (iv) subject to its rights under Section 8.3, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Administrative Agent a successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent under the Loan Documents.

 

8.10 Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs the Administrative Agent to release (or, in the case
of clause (b)(ii) below, release or subordinate) the following:

 

(a) any Subsidiary of the Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such transaction, such Subsidiary would not be required to guaranty
any Obligations pursuant to Section 4.12; and

 

52

 



 

(b) any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is sold, transferred, conveyed or
otherwise disposed of by a Credit Party in a transaction permitted by the Loan
Documents (including pursuant to a valid waiver or consent), to the extent all
Liens required to be granted in such Collateral pursuant to Section 4.12 after
giving effect to such transaction have been granted, (ii) any Property subject
to a Lien permitted hereunder in reliance upon Section 5.1(h) and (iii) all of
the Collateral and all Credit Parties, upon (A) the occurrence of the Facility
Termination Date and (B) to the extent requested by the Administrative Agent,
receipt by Administrative Agent and the Secured Parties of liability releases
from the Credit Parties each in form and substance acceptable to the
Administrative Agent.

 

Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance written notice from the
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guaranties and Liens when and as
directed in this Section 8.10.

 

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender party
hereto as long as, by accepting such benefits, such Secured Party agrees, as
among the Administrative Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by the Administrative Agent shall confirm
such agreement in a writing in form and substance acceptable to the
Administrative Agent) this Article VIII, Section 9.3, Section 9.9, Section 9.10,
Section 9.11, Section 9.17, Section 9.23 and Section 10.1) and the decisions and
actions of the Administrative Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders or other parties hereto as required herein) to the same extent a Lender
is bound; provided, however, that, notwithstanding the foregoing, (a) such
Secured Party shall be bound by Section 8.8 only to the extent of Liabilities,
costs and expenses with respect to or otherwise relating to the Collateral held
for the benefit of such Secured Party, in which case the obligations of such
Secured Party thereunder shall not be limited by any concept of pro rata share
or similar concept, (b) the Administrative Agent and the Lenders party hereto
shall be entitled to act at its sole discretion, without regard to the interest
of such Secured Party, regardless of whether any Obligation to such Secured
Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.

 

53

 



 

Article IX - MISCELLANEOUS

 

9.1 Amendments and Waivers.

 

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Administrative Agent, the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders), and the Borrower, and then such
waiver shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all the Lenders directly affected
thereby (or by the Administrative Agent with the consent of all the Lenders
directly affected thereby), in addition to the Administrative Agent, the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders), and the Borrower, do any of the following:

 

(i) extend the scheduled final maturity of any Term Loan or reinstate any
previously terminated commitment of a Lender to make a Term Loan;

 

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) hereunder or under
any other Loan Document (for the avoidance of doubt, mandatory prepayments
pursuant to Section 1.6 may be postponed, delayed, reduced, waived or modified
with the consent of Required Lenders);

 

(iii) reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin shall only require the
consent of Required Lenders) or the amount of interest payable in cash specified
herein on any Term Loan, or of any fees or other amounts payable hereunder or
under any other Loan Document;

 

(iv) amend the definition of Pro Rata Shares or of the aggregate unpaid
principal amount of the Term Loans which shall be required for the Lenders or
any of them to take any action hereunder;

 

(v) change or have the effect of changing the priority or pro rata treatment of
any payments (including voluntary and mandatory prepayments), Liens, proceeds of
Collateral;

 

(vi) amend this Section 9.1 or, subject to the terms of this Agreement, the
definition of Required Lenders or any provision providing for consent or other
action by all Lenders;

 

(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents; or

 

(viii) amend or modify Section 1.8(a), Section 1.8(c), Section 1.8(d) or Section
9.11(b);

 

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v),
(vi) and (vii).

 

(b) Notwithstanding anything to the contrary contained in this Section 9.1 or
any other provision of this Agreement or any other Loan Document:

 

(i) the Administrative Agent and the Borrower may amend or modify this Agreement
and any other Loan Document (without the consent of any Lender) to (i) cure any
ambiguity, omission, defect or inconsistency therein, and (ii) grant a new Lien
for the benefit of the Secured Parties, extend an existing Lien over additional
Property for the benefit of the Secured Parties or join additional Persons as
Credit Parties; and

 

54

 



 

(ii) a Non-Funding Lender shall not have any voting or consent rights under or
with respect to any Loan Document or constitute a “Lender” (or be, or have its
Term Loans, included in the determination of “Required Lenders” or “Lenders
directly affected” pursuant to this Section 9.1) for any voting or consent
rights under or with respect to any Loan Document; provided, that (A) a
previously terminated commitment of a Non-Funding Lender to make any Term Loan
may not be reinstated (and, in respect of the Restatement Date Loan Commitments,
such Restatement Date Loan Commitments may not be increased, extended or
reinstated), (B) the principal of a Non-Funding Lender’s Term Loans may not be
reduced or forgiven, (C) the interest rate applicable to Obligations owing to a
Non-Funding Lender may not be reduced, or (D) the Maturity Date extended, by an
amendment, waiver or consent under any Loan Documents, in each case, without the
consent of such Non-Funding Lender. Moreover, for the purposes of determining
Required Lenders, the Term Loans held by Non-Funding Lenders shall be excluded
from the total Term Loans outstanding.

 

(iii) none of the Lenders or the Administrative Agent shall amend the provisions
of Section 1.8(d) or the definitions of “Consolidated Excess Cash Flow” or “Tier
4 Debt” in a manner that adversely affects to rights of the holders of the
Amended Series A Benchmark Notes or the Amended Series B Benchmark Notes, or
shall increase the amount of Tier 1 Debt, Tier 2 Debt, Tier 3 Debt or Tier 4
Debt, in each case without the prior written consent of the holders of a
majority in principal amount of each of the Amended Series A Benchmark Notes and
the Amended Series B Benchmark Notes.

 

9.2 Notices.

 

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address,
facsimile or email address set forth on the applicable signature page hereto or
(ii) addressed to such other address, facsimile or email address as shall be
notified in writing (A) in the case of the Borrower and the Administrative
Agent, to the other parties hereto and (B) in the case of all other parties, to
the Borrower and the Administrative Agent. Transmissions made by electronic mail
or E-Fax to the Administrative Agent shall be effective only (x) for notices
where such transmission is specifically authorized by this Agreement, (y) if
such transmission is delivered in compliance with procedures of the
Administrative Agent applicable at the time and previously communicated to the
Borrower, and (z) if receipt of such transmission is acknowledged by the
Administrative Agent.

 

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
and (iv) if delivered by facsimile, upon sender’s receipt of confirmation of
proper transmission; provided, however, that no communications to the
Administrative Agent pursuant to Article I shall be effective until received by
the Administrative Agent.

 

(c) Change in Lender Addresses. Each Lender shall notify the Administrative
Agent in writing of any changes in the address to which notices to such Lender
should be directed, of addresses of its lending office, of payment instructions
in respect of all payments to be made to it hereunder and of such other
administrative information as the Administrative Agent shall reasonably request.

 

(d) No amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, in addition to the Required Lenders or all Lenders
directly affected thereby or all the Lenders, as the case may be (or by the
Administrative Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby or all the Lenders), affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document.

 

55

 



 

9.3 Electronic Transmissions.

 

(a) Authorization. Subject to the provisions of Section 9.2(a), each of the
Administrative Agent, the Lenders, each Credit Party and each of their Related
Persons, is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

(b) LIMITATION OF LIABILITY. ALL ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS
IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF
THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY
ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each Credit Party executing this Agreement and each Secured Party
agrees that the Administrative Agent have no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission.

 

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. No course of dealing between any Credit
Party, any Affiliate of any Credit Party, the Administrative Agent or any Lender
shall be effective to amend, modify or discharge any provision of this Agreement
or any of the other Loan Documents.

 

56

 



 

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of the Administrative Agent or Required Lenders, shall be at the expense
of such Credit Party, and neither the Administrative Agent nor any other Secured
Party shall be required under any Loan Document to reimburse any Credit Party or
any Subsidiary of any Credit Party therefor except as expressly provided
therein. In addition, the Credit Parties agree to pay or reimburse promptly
following written demand (a) the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons,
in connection with the investigation, development, preparation, negotiation,
execution, interpretation or administration of, any modification of any term of
or termination of, any Loan Document, any other document prepared in connection
therewith or the consummation and administration of any transaction contemplated
therein, in each case including Attorney Costs to the Administrative Agent, the
cost of environmental audits, Collateral audits and appraisals, background
checks and similar expenses, to the extent permitted and required to be
reimbursed by the Credit Parties hereunder, (b) the Lenders for all valuations
of the Term Loans and\or any Stock and Stock Equivalents of Holdings held by any
Lender, (c) subject to the last sentence of this Section 9.5, the Administrative
Agent for all reasonable costs and expenses, including Attorney Costs, incurred
by it or any of its Related Persons in connection with attendance at board
meetings, internal audit reviews, field examinations and Collateral examinations
(which shall be reimbursed, in addition to the out-of-pocket costs and expenses
of such examiners, at the per diem rate per individual charged by the
Administrative Agent for its examiners), (d) the Administrative Agent and its
Related Persons for all costs and expenses incurred in connection with (i) the
creation, perfection and maintenance of the perfection of the Administrative
Agent’s Liens upon the Collateral, including Lien search, filing and recording
fees, (ii) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out” in any Insolvency Proceeding or
otherwise and whether or not consummated, (iii) the enforcement or preservation
of any right or remedy under any Loan Document, any Obligation, with respect to
the Collateral or any other related right or remedy or any attempt to inspect,
verify, protect, insure, collect, sell, liquidate or otherwise dispose of any
Collateral or (iv) the commencement, defense, conduct of, intervention in, or
the taking of any other action (including preparation for and/or response to any
subpoena or request for document production relating thereto) with respect to,
any proceeding (including any Insolvency Proceeding) related to any Credit
Party, any Subsidiary of any Credit Party, Loan Document, Obligation or Related
Transaction, including Attorney Costs, (e) fees and disbursements of Attorney
Costs of one law firm on behalf of all Lenders (other than Administrative Agent)
incurred in connection with any of the matters referred to in clause (d) above,
(f) the cost of purchasing insurance that the Credit Parties fail to obtain as
required by the Loan Documents, and (g) once per Fiscal Quarter, fees, costs and
expenses, including Attorney Costs, necessary to order and review (i) updated
copies of UCC and pending lawsuit searches or equivalent reports or searches,
each of a recent date listing all effective financing statements, lien notices
or comparable documents that name any Credit Party as debtor and that are filed
in those state and county jurisdictions in which any Credit Party is organized
or maintains its principal place of business, (ii) searches based on the federal
employee identification numbers of each Credit Party for business credit and
bank accounts and (iii) such other reasonable searches that the Administrative
Agent deems necessary or appropriate. For the avoidance of doubt, (i) the Credit
Parties shall not be required to reimburse the Administrative Agent in
connection with the inspection rights set forth in Sections 1.10 and 4.9 and
(ii) the Administrative Agent shall apply the Administrative Agency Fee (as such
term is defined in the Fee Letter) for purposes of obtaining valuation reports
contemplated by clause (b) above.

 

9.6 Indemnity.

 

(a) Each Credit Party agrees to indemnify, hold harmless and defend the
Administrative Agent, each Lender and each of their respective Related Persons
(each such Person being an “Indemnitee”) from and against all Liabilities
(including Attorney Costs, brokerage commissions, fees and other compensation)
that may be imposed on, incurred by or asserted against any such Indemnitee
(whether brought by a Credit Party, an Affiliate of a Credit Party or any other
Person) in any matter relating to or arising out of, in connection with or as a
result of (i) any Loan Document, any Obligation (or the repayment thereof), the
use or intended use of the proceeds of any Term Loan or any securities filing
of, or with respect to, any Credit Party, (ii) any commitment letter, proposal
letter or term sheet with any Person or any Contractual Obligation, arrangement
or understanding with any broker, finder or consultant, in each case entered
into by or on behalf of any Credit Party or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding related to the foregoing, whether
or not brought by any such Indemnitee or any of its Related Persons, any holders
of securities or creditors (and including Attorney’s Costs in any case), whether
or not any such Indemnitee, Related Person, holder or creditor is a party
thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law, equity, contract, tort or otherwise or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that no Credit
Party shall have any liability under this Section 9.6(a) to any Indemnitee with
respect to any Indemnified Matter, and no Indemnitee shall have any liability
with respect to any Indemnified Matter other than (to the extent otherwise
liable), to the extent such liability has resulted from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, the
Borrower and each other Credit Party executing this Agreement waives and agrees
not to assert against any Indemnitee, and shall cause each other Credit Party to
waive and not assert against any Indemnitee, any right of contribution with
respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person. This Section 9.6(a) shall not apply with respect to
Taxes other than any Taxes that represent Liabilities arising from any non-Tax
claim.

 

57

 

 

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities imposed on, incurred by or asserted against any
Indemnitee, including those arising from, or otherwise involving, any Property
of any Credit Party or any Related Person of any Credit Party or any actual,
alleged or prospective damage to Property or natural resources or harm or injury
alleged to have resulted from any Release of Hazardous Materials on, upon or
into such Property or natural resource or any Property on or contiguous to any
Real Estate of any Credit Party or any Related Person of any Credit Party,
whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Credit Party or any Related Person
of any Credit Party or the owner, lessee or operator of any Property of any
Related Person through any foreclosure action, in each case except to the extent
such Environmental Liabilities (i) are incurred solely following foreclosure by
Administrative Agent or following Administrative Agent or any Lender having
become the successor-in-interest to any Credit Party or any Related Person of
any Credit Party and (ii) are attributable solely to acts of such Indemnitee.

 

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

 

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that the Borrower
(and any other Credit Party signatory to this Agreement) may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and each Lender.

 

9.9 Assignments and Participations; Binding Effect.

 

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the other Credit Parties signatory hereto and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Lender that such Lender has executed it. Thereafter, it shall be binding
upon and inure to the benefit of, but only to the benefit of, the Borrower, the
other Credit Parties hereto (in each case except for Article VIII), the
Administrative Agent and each Lender receiving benefits of the Loan Documents
and, to the extent provided in Section 8.11, each other Secured Party and, in
each case, their respective successors and assigns permitted by this Agreement.
Except as expressly provided in any Loan Document (including in Section 8.9 of
this Agreement), none of the Borrower, any other Credit Party, or the
Administrative Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.

 

58

 



 

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Restatement Date Loan Commitments and its rights and
obligations with respect to its Term Loans) to:

 

(i) any existing Lender;

 

(ii) any Affiliate or Approved Fund of any existing Lender;

 

(iii) any other Person (excluding therefrom any Credit Party, Subsidiary or
(other than an Affiliate described in the preceding clause (i) or (ii))
Affiliate of a Credit Party) acceptable to (x) the Administrative Agent and (y)
which acceptance shall not be unreasonably withheld or delayed, the Borrower;
provided, however, that:

 

(A) in the event an Event of Default has occurred and is continuing, the consent
of the Borrower shall not be required for any Sale;

 

(B) the consent of the Borrower shall be deemed to have been given unless an
objection is delivered to the Administrative Agent within ten (10) Business Days
after notice of a proposed Sale is delivered to the Borrower;

 

(C) such Sales are ratable among the obligations owing to and owed by such
Lender with respect to the Term Loans; and

 

(D) for each Term Loan, the aggregate outstanding principal amount (determined
as of the effective date of the applicable Assignment) of the Term Loans and
Restatement Date Loan Commitments subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Administrative Agent.

 

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent an Assignment via an electronic settlement
system designated by the Administrative Agent (or, if previously agreed with the
Administrative Agent, via a manual execution and delivery of the Assignment)
evidencing such Sale, together with any existing Amended Term Loan Note subject
to such Sale (or any affidavit of loss therefor acceptable to the Administrative
Agent), any Tax forms required to be delivered pursuant to Section 10.1 and
payment of an assignment fee in the amount of $3,500 to the Administrative
Agent, unless waived or reduced by the Administrative Agent, provided that (1)
if a Sale by a Lender is made to an Affiliate or an Approved Fund of such
assigning Lender, then no assignment fee shall be due in connection with such
Sale, and (2) if a Sale by a Lender is made to an assignee that is not an
Affiliate or Approved Fund of such assignor Lender, and concurrently to one or
more Affiliates or Approved Funds of such assignee, then only one assignment fee
of $3,500 (unless waived or reduced by the Administrative Agent) shall be due in
connection with such Sale. Upon receipt of all the foregoing, and conditioned
upon such receipt and, if such Assignment is made in accordance with Section
9.9(b)(iii), upon the Administrative Agent consenting to such Assignment, from
and after the effective date specified in such Assignment, the Administrative
Agent shall record or cause to be recorded in the Register the information
contained in such Assignment.

 

59

 



 

(d) Effectiveness.

 

(i) Subject to the Register recording requirements by the Administrative Agent
relating to an Assignment pursuant to Section 9.9(d)(ii), (A) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(B) any applicable Amended Term Loan Note shall be transferred to such assignee
through such entry and (C) the assignor thereunder shall, to the extent that
rights and obligations under this Agreement have been assigned by it pursuant to
such Assignment, relinquish its rights (except for those surviving the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

 

(ii) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the commitments of, and principal amounts (and
stated interest) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). Notwithstanding anything in the Loan
Documents to the contrary, the entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9(e), each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Term Loans), to (A) any federal reserve bank (pursuant to Regulation A of
the Federal Reserve Board), without notice to the Administrative Agent or (B)
any holder of, or trustee for the benefit of the holders of, such Lender’s
Indebtedness or equity securities, by notice to the Administrative Agent;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above and the Register
recording requirements of Section 9.9(d)(ii)), shall be entitled to any rights
of such Lender hereunder and no such Lender shall be relieved of any of its
obligations hereunder.

 

60

 



 

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9(f), each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Term Loan that such
Lender would otherwise be required to make hereunder (and the exercise of such
option by such SPV and the making of Term Loans pursuant thereto shall satisfy
the obligation of such Lender to make such Term Loans hereunder) and such SPV
may assign to such Lender the right to receive payment with respect to any
Obligation and (y) without notice to or consent from the Administrative Agent or
the Borrower, sell participations to one or more Persons other than a Credit
Party or an Affiliate of a Credit Party in or to all or a portion of its rights
and obligations under the Loan Documents (including all its rights and
obligations with respect to the Term Loan); provided, however, that, whether as
a result of any term of any Loan Document or of such grant or participation, (i)
no such SPV or participant shall have a commitment, or be deemed to have made an
offer to commit, to make Term Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV agrees, for the benefit of the Borrower,
to be subject to and comply with Section 10.1(f) (it being understood that the
documentation required under Section 10.1(f) shall be delivered to the granting
or participating Lender) and then only to the extent of any amount to which such
Lender would be entitled in the absence of any such grant or participation,
unless the right to any greater payment results from a Change in Law that occurs
after the participant or SPV acquired the applicable participation and (B) each
such SPV may receive other payments that would otherwise be made to such Lender
with respect to Term Loans funded by such SPV to the extent provided in the
applicable option agreement and set forth in a notice provided to the
Administrative Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii) and
(iii) of Section 9.1(a) with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in clause (vi) of Section
9.1(a). No party hereto shall institute (and the Borrower shall cause each other
Credit Party not to institute) against any SPV grantee of an option pursuant to
this clause (f) any bankruptcy, reorganization, insolvency, liquidation or
similar proceeding, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper of such SPV; provided,
however, that each Lender having designated an SPV as such agrees to indemnify
each Indemnitee against any Liability that may be incurred by, or asserted
against, such Indemnitee as a result of failing to institute such proceeding
(including a failure to be reimbursed by such SPV for any such Liability). The
agreement in the preceding sentence shall survive the payment in full of the
Obligations. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest on) of each participant’s interest in the Term
Loans or other interests, rights and obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans or its other obligations under any Loan Document) to any
Person other than the Administrative Agent except to the extent that such
disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Notwithstanding anything in the Loan Documents to the
contrary, the entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement and any other Loan Documents notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent shall have no
responsibility for maintaining a Participant Register.

 

61

 



 

9.10 Non-Public Information; Confidentiality.

 

(a) Non-Public Information. The Administrative Agent and each Lender
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
securities laws and regulations).

 

(b) Confidential Information. The Administrative Agent and each Lender agrees to
use all reasonable efforts to maintain, in accordance with its customary
practices for transactions of the type contemplated hereby, the confidentiality
of information obtained by it pursuant to any Loan Document or otherwise related
to any Credit Party, except that such information may be disclosed (i) with the
Borrower’s consent, (ii) to Related Persons of such Lender or the Administrative
Agent on a need to know basis, as the case may be, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 9.10 or (B) available to such
Lender or the Administrative Agent or any of their Related Persons, as the case
may be, from a source (other than any Credit Party) not known by them to be
subject to disclosure restrictions, (iv) to the extent disclosure is required by
applicable Requirements of Law or other legal process or requested or demanded
by any Governmental Authority (including, without limitation, public disclosures
by the Administrative Agent, any Lender or any of their Related Persons required
by law, legal process (including, without limitation, subpoenas, requests for
information, interrogatories and other similar process), the SEC or any other
governmental or regulatory authority or agency); provided, that, prior notice of
such required disclosure is provided to the Borrower (provided, that, (A) such
notification is legally permissible, and (B) no such notification shall be
required in respect of any disclosure to any regulatory authority having
jurisdiction over the Administrative Agent or any Lender), (v) (A) to the
National Association of Insurance Commissioners or any similar organization, any
examiner or any nationally recognized rating agency or (B) otherwise to the
extent consisting of general portfolio information that does not identify Credit
Parties, (vi) to current or prospective assignees, SPVs (including the investors
and prospective investors therein) or participants, Persons that hold a security
interest in any Lender’s rights under this Agreement in accordance with Section
9.9(e) (and those Persons for whose benefit such holder of a security interest
is acting), in each case to the extent such assignees, investors, participants,
secured parties (and such benefited Persons), agree to be bound by provisions
substantially similar to the provisions of this Section 9.10(b) (and such Person
may disclose information to their respective Related Persons in accordance with
clause (ii) above) and, (vii) to any other party hereto, and (viii) in
connection with the exercise or enforcement of any right or remedy under any
Loan Document, in connection with any litigation or other proceeding relating to
the Loan Documents to which such Lender or the Administrative Agent or any of
their Related Persons is a party or bound, or to the extent necessary to respond
to public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender or the Administrative Agent or any of their Related
Persons. In the event of any conflict between the terms of this Section 9.10 and
those of any other Contractual Obligation entered into with any Credit Party
(whether or not a Loan Document), the terms of this Section 9.10(b) shall
govern.

 

(c) Tombstones. Subject to the proviso included in the following sentence, each
Credit Party consents to the publication by the Administrative Agent or any
Lender of any press releases, tombstones, advertising or other promotional
materials (including via any Electronic Transmission) relating to the financing
transactions contemplated by this Agreement using such Credit Party’s name,
product photographs, logo or trademark. The Administrative Agent or such Lender
shall provide a draft of any such press release, advertising or other
promotional material to the Borrower for review and comment prior to the
publication thereof, the form and substance of which shall be subject to the
approval of the Borrower, not to be unreasonably withheld or delayed.

 

(d) Press Release and Related Matters. No Person composing the Borrower shall,
and no Person composing the Borrower shall permit any of its Affiliates to,
issue any press release or other public disclosure (other than any document
filed with any Governmental Authority relating to a public offering of
securities of any Credit Party) using the name, logo or otherwise referring to
the Administrative Agent or of any of its Affiliates or the Loan Documents
without the prior written consent of the Administrative Agent or such Affiliate
except to the extent required to do so under applicable Requirements of Law
(including filings with the SEC).

 

62

 



 

(e) Distribution of Materials to Lenders. The Credit Parties acknowledge and
agree that the Loan Documents and all reports, notices, communications and other
information or materials provided or delivered by, or on behalf of, the Credit
Parties hereunder may be disseminated by, or on behalf of, the Administrative
Agent, and made available, to the Lenders by Electronic Transmission.

 

9.11 Set-off; Sharing of Payments.

 

(a) Right of Setoff. The Administrative Agent, each Lender and each Affiliate
(including each branch office thereof) of any of them is hereby authorized,
without notice or demand (each of which is hereby waived by each Credit Party),
at any time and from time to time during the continuance of any Event of Default
and to the fullest extent permitted by applicable Requirements of Law, to set
off and apply any and all deposits (whether general or special, time or demand,
provisional or final) at any time held and other Indebtedness, claims or other
obligations at any time owing by the Administrative Agent, such Lender or any of
their respective Affiliates to or for the credit or the account of any Credit
Party against any Obligation of any Credit Party now or hereafter existing,
whether or not any demand was made under any Loan Document with respect to such
Obligation. No Lender shall exercise any such right of set off without the prior
written consent of the Administrative Agent or Required Lenders. The
Administrative Agent and each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section 9.11(a) are in addition to any other rights and remedies
(including other rights of setoff) that the Administrative Agent, the Lenders,
their Affiliates and the other Secured Parties, may have.

 

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, the Administrative Agent in
accordance with the provisions of the Loan Documents, such Lender shall purchase
for cash from other Lenders such participations in their Obligations as
necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by the
Administrative Agent and applied in accordance with this Agreement (or, if such
application would then be at the discretion of the Borrower, applied to repay
the Obligations in accordance herewith); provided, however, that (i) if such
payment is rescinded or otherwise recovered from such Lender in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender without interest and (ii) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Credit Party in the amount of such participation.

 

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

63

 



 

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

 

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

 

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to the Credit Parties, the Administrative Agent, each
Lender and other parties hereto, and is the product of all parties hereto.
Accordingly, this Agreement and the other Loan Documents shall not be construed
against the Lenders or the Administrative Agent merely because of the
Administrative Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

 

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the
Administrative Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither the Administrative Agent nor any Lender shall
have any obligation to any Person not a party to this Agreement or the other
Loan Documents.

 

9.18 Governing Law and Jurisdiction.

 

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including its
validity, interpretation, construction, performance and enforcement (including
any claims sounding in contract or tort law arising out of the subject matter
hereof and any determinations with respect to post-judgment interest).

 

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America sitting in the Southern District of New York and, by execution
and delivery of this Agreement, each Credit Party executing this Agreement
hereby accepts for itself and in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of the Administrative Agent to commence
any proceeding in the federal or state courts of any other jurisdiction to the
extent the Administrative Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the Loan Documents. The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Credit Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.

 

64

 



 

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States with respect to or otherwise
arising out of or in connection with any Loan Document by any means permitted by
applicable Requirements of Law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of the Borrower specified
herein (and shall be effective when such mailing shall be effective, as provided
therein). Each Credit Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Credit Party in any other
jurisdiction.

 

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

 

9.20 Entire Agreement; Release; Survival.

 

(a) SUBJECT TO SECTION 9.24, THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF
THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO
THE SUBJECT MATTER THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER,
CONFIDENTIALITY AND SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER
OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY
SIMILAR FORM, PURPOSE OR EFFECT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS
OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL
GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENTS OR SUCH
TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE
REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE EXTENT
NECESSARY TO COMPLY THEREWITH).

 

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each Credit Party signatory hereto hereby waives, releases and agrees
(and shall cause each other Credit Party to waive, release and agree) not to sue
upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to Article VIII (The Administrative Agent), Section 9.5 (Costs and
Expenses), Section 9.6 (Indemnity), this Section 9.20, and Article X (Taxes,
Yield Protection and Illegality) and (ii) the provisions of Section 8.1 of the
Guaranty and Security Agreement, in each case, shall (x) survive the payment in
full of all other Obligations and (y) with respect to clause (i) above, inure to
the benefit of any Person that at any time held a right thereunder (as an
Indemnitee or otherwise) and, thereafter, its successors and assigns permitted
pursuant to the terms of this Agreement.

 

65

 



 

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

9.22 Joint and Several.

 

(a) The obligations of the Credit Parties hereunder and under the other Loan
Documents are joint and several.

(b) Without limiting the generality of the foregoing:

 

(i) reference is hereby made to Article II of the Guaranty and Security
Agreement, to which the obligations of the Credit Parties are subject; and

 

(ii) each Person composing Borrower shall be liable for all amounts due to the
Administrative Agent, the Lenders and other Secured Parties under this Agreement
and the other Loan Documents, regardless of which Person actually receives the
proceeds of the Term Loans or the manner in which the Administrative Agent or
any Lender accounts for the Term Loans on its books and records. Each such
Person’s Obligations, and each such Person’s Obligations arising as a result of
the joint and several liability arising hereunder, shall be separate and
distinct obligations, but all such Obligations shall be primary obligations of
each Person composing Borrower. Each such Person’s Obligations arising as a
result of the joint and several liability hereunder shall, to the fullest extent
permitted by law, be unconditional irrespective of (a) the validity or
enforceability, avoidance or subordination of the Obligations of the other
Persons composing Borrower or of any Loan Document evidencing all or any part of
the Obligations of the other Persons composing Borrower, (b) the absence of any
attempt to collect the Obligations from the other Persons composing Borrower or
any other security therefor, or the absence of any other action to enforce the
same, (c) the waiver, consent, extension, forbearance or granting of any
indulgence by the Administrative Agent and the Required Lenders with respect to
any provision of any instrument evidencing the Obligations of the other Persons
composing Borrower, or any part thereof, or any other agreement now or hereafter
executed by the other Persons composing Borrower and delivered to the
Administrative Agent and the Lenders, (d) the failure by the Administrative
Agent to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or Collateral of the other Persons
composing Borrower, (e) any election in any proceeding instituted under the
Bankruptcy Code of the application of section 1111(b)(2) of the Bankruptcy Code,
(f) any borrowing or grant of a security interest by the other Persons composing
Borrower, as debtors-in-possession under section 364 of the Bankruptcy Code, (g)
the disallowance of all or any portion of any claim by the Administrative Agent
or any Lender for the repayment of the Obligations of the other Persons
composing Borrower under section 502 of the Bankruptcy Code, or (h) any other
circumstances which might constitute a legal or equitable discharge or defense
of any Person composing Borrower. With respect to each such Person’s Obligations
arising as a result of the joint and several liability of the Borrower under
this Agreement and the other Loan Documents, each Person composing Borrower
waives any right to enforce any right of subrogation or any remedy which the
Administrative Agent or any Lender now has or may hereafter have against such
Person, any endorser or any guarantor of all or any part of the Obligations, and
any benefit of, and any right to participate in, any security or collateral
given to the Administrative Agent or any Lender to secure payment of the
Obligations or any other liability of the Persons composing Borrower to the
Administrative Agent or any Lender. Upon and during the continuance of any Event
of Default, the Administrative Agent may proceed directly and at once, without
notice, against any Person composing Borrower to collect and recover the full
amount, or any portion of the Obligations, without first proceeding against any
other Person composing Borrower or any other Person, or against any security or
collateral for the Obligations. Each Person composing Borrower consents and
agrees that the Administrative Agent, the Lenders, and the Secured Parties shall
be under no obligation to marshal any assets in favor of Person or against or in
payment of any or all of the Obligations.

 

66

 

 



 

9.23 Creditor-Debtor Relationship. The relationship between the Administrative
Agent and each Lender, on the one hand, and the Credit Parties, on the other
hand, is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

 

9.24 Acknowledgements. The Borrower acknowledges and agrees that (a) immediately
prior to the Restatement Effective Date, the aggregate outstanding principal
balance of the (i) Existing Term Loans (as defined in the Existing Credit
Agreement) is $37,185,387.24 (inclusive of interest paid-in-kind including
paid-in-kind interest owed as of the Restatement Effective Date), and that as of
the Restatement Effective Date the foregoing Term Loans are continued as a Term
Loan hereunder and (ii) the Fourth Amendment Delayed Draw Term Loans (as defined
in the Existing Credit Agreement) is $12,828,780.35 (inclusive of interest
paid-in-kind including paid-in-kind interest owed as of the Restatement
Effective Date), and that as of the Restatement Effective Date the foregoing
Fourth Amendment Delayed Draw Term Loans are continued as Super Senior Term
Loans (constituting Term Loans) hereunder, in each case, as allocated to Lenders
and participants as set forth on Schedule 9.24 hereto, (b) that each Loan
Document (as defined in the Existing Credit Agreement) to which it is a party
that is not being superseded or amended and restated concurrently herewith is,
and shall continue to be (subject to any amendments, restatements, amendments
and restatements, supplements, or other modifications previously entered into in
connection with a specific Loan Document), in full force and effect and is
hereby ratified and confirmed in all respects except that on and after the
Restatement Effective Date, all references in any such Loan Document to “the
Credit Agreement,” “thereto,” “thereof,” “thereunder” or words of like import
referring to the Existing Credit Agreement shall mean this Agreement, and (c)
confirms and agrees that to the extent that any such Loan Document purports to
assign or pledge to the Administrative Agent or any Lender or to grant to the
Administrative Agent or any Lender a security interest in or Lien on, any
collateral as security for the Obligations of the Borrower, as the case may be,
from time to time existing in respect of the Existing Credit Agreement or the
Loan Documents, such pledge or assignment or grant of the security interest or
lien is hereby ratified and confirmed in all respects with respect to this
Agreement and the Loan Documents.

 

67

 

 

9.25 Effect of Amendment and Restatement. All Obligations and Liabilities of the
Borrower under the Existing Credit Agreement, including, the Term Loans, shall
be continued and extended as Obligations and Liabilities of the Borrower
hereunder and shall be evidenced by this Agreement and, to the extent requested
in accordance herewith, by the Amended Term Loan Notes, and shall not be deemed
to be paid, released, discharged or otherwise satisfied by the execution of this
Agreement, and this Agreement shall not be deemed to constitute a refinancing,
substitution or novation of such Obligations and Liabilities. The modifications
effected by this Agreement shall not be deemed to provide for or to effect a
repayment and re-advance of any of the Indebtedness to the Lenders outstanding
prior to the Restatement Effective Date, it being the intention of the Borrower,
the Administrative Agent and the Lenders that a portion of the Indebtedness
owing under this Agreement be and is the same Indebtedness as that owing under
the Existing Credit Agreement immediately prior to the Restatement Effective
Date. This Agreement shall not in any way release or impair the rights, duties,
obligations or Liens created pursuant to the Existing Credit Agreement or any
other Loan Document or affect the relative priorities thereof, and except as
modified hereby or by documents, instruments and agreements executed and
delivered in connection herewith or therewith, any and all of such rights,
duties, Obligations, and Liens are confirmed, continued, ratified and affirmed
by the parties hereto.

 

Article X - TAXES, YIELD PROTECTION AND ILLEGALITY

 

10.1 Taxes. For purposes of this Section 10.1, the term “applicable law”
includes FATCA.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by any applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(b) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

68

 

 

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.9(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 10.1(d).

 

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 10.1, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 10.1(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

69

 





 

(2) executed copies of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 10.1-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 10.1-2 or Exhibit 10.1-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 10.1-4 on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

70

 





 

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 10.1 (including by
the payment of additional amounts pursuant to this Section 10.1), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 10.1(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 10.1(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 10.1(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 10.1(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h) Survival. Each party’s obligations under this Section 10.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

10.2 Reserved.

 

10.3 Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

 

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii) impose on any Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement or Term Loans made by such Lender or
participation therein;

 



and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Term Loan or of
maintaining its obligation to make any such Term Loan or to reduce the amount of
any sum received or receivable by such Lender or other Recipient hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or other Recipient, the Borrower will pay to such Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 



71

 

 

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Term Loans made by such Lender to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 10.3(a) or (b) and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, that the Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

10.4  Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

72

 

 

10.5 Reserved.

 

10.6 Mitigation. If any Lender requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 10.1, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Term Loans hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 10.1 in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment. 

 

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower (with a copy to the
Administrative Agent) a certificate setting forth in reasonable detail the
nature and amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on the Borrower in the absence of manifest error.

 

Article XI - DEFINITIONS

 

11.1 Defined Terms. The following terms are defined in the Section referenced
opposite such terms:

 

“Anti-Corruption Laws”



“Anti-Money Laundering Laws” 

“Agreement”

3.21(c)



3.21(b)



Preamble

“Borrower” Preamble “Compliance Certificate” 4.2(b) “Consolidated Debt Service
Coverage Ratio” Exhibit 4.2(b) “Consolidated EBITDA” Exhibit 4.2(b)
“Consolidated Leverage Ratio” Exhibit 4.2(b) “Designated Liaison” 3.26
“Discretionary Term Loans” 1.1(d) “Existing Credit Agreement” Recitals “Existing
Term Loan Extension Fee” 1.7(b)(i) “Event of Default” 7.1 “FP&A Analyst” 4.19

“Funding Date”



“Indemnified Matters”

Exhibit 11.1-3



9.6(a)

“Indemnitee” 9.6(a) “Independent Director” 3.25 “Initial Term Loans” 1.1(a)(i)
“Investments” 5.4 “Lateral” Preamble “Lender” and “Lenders” Preamble “MNPI”
9.10(a) “Observer” 4.17(a) “OFAC” 3.21(a) “OID” 1.3(f) “Outstanding Existing
Term Loan Interest” 1.1(a) “Outstanding Super Senior Term Loan Interest” 1.1(a)
“Participant Register” 9.9(f) “Permitted Liens” 5.1 “Prepayment Date” 1.6(e)
“Prepayment Notice” 1.6(e) “Register” 9.9(d)(ii) “Restatement Date Loan”
1.1(d)(i) “Restatement Date Loan Commitment” 1.1(d)(i) “Restricted Payments”
5.11 “Sale” 9.9(b)

“Sanctioned Country”



“Sanctions”

3.21(a)



3.21(a)

“Stock Incentive Program” 7.01(k) “Super Senior Term Loan Extension Fee”
1.7(b)(ii) “Tax Returns” 3.10 “U.S. Tax Compliance Certificate” 10.1(f)(ii)(B)

 

73

 

  

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

 

“13-Week Cash Flow Forecasts” means a rolling 13-week cash flow forecast and a
consolidating rolling 13-week cash flow forecast of the Borrower and its
Subsidiaries (reflecting, on a line-item basis, anticipated weekly sales,
receipts, and disbursements for the subject period, in form and substance
acceptable to the Administrative Agent), as the same shall be modified or
supplemented from time to time by additional or supplemental 13-Week Cash Flow
Forecasts (covering any time period covered by a prior 13-Week Cash Flow
Forecast or covering additional time periods), together with such supporting
documentation as requested by the Administrative Agent.

 

“2016 Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to Section 1.1(c) of the Existing Credit Agreement.

 

“2017 Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to Section 1.1(e) of the Existing Credit Agreement.

 

“2019 Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the Restatement Effective Date, among Holdings and the
investors party thereto.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person.

 

“Additional Lateral Stock” means, collectively, the Stock (designated Series F)
issued by Holdings to the Lenders (or the Administrative Agent for the benefit
of the Lenders) representing an aggregate of 5.0% (determined on a fully diluted
basis) of the outstanding Stock and Stock Equivalents of Holdings as of the date
the Additional Term Loans were advanced to the Borrower.

 

“Additional Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to Section 1.1(b) of the Existing Credit Agreement.

 

“Administrative Agent” means Lateral in its capacity as administrative agent for
the Lenders hereunder, and any successor administrative agent.

 

74

 

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 10% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Amended Other Benchmark Principal Indebtedness” means the aggregate principal
amount of $1,000,000 incurred by Holdings prior to the Restatement Effective
Date as evidenced by the Amended Sacramone Note.

 

“Amended Sacramone Note” means that certain amended promissory note, dated as of
the Restatement Effective Date, evidencing the terms of the Amended Other
Benchmark Principal Indebtedness, in form and substance satisfactory to the
Administrative Agent.

 

“Amended Series A Benchmark Notes” means the amended subordinated unsecured
convertible promissory notes issued by Holdings to the Benchmark Principals,
such promissory notes (a) evidencing an aggregate obligation to pay $12.5
million in principal, (b) to mature on July 30, 2021, (c) to bear interest at
8.0% per annum, payable in-kind, quarterly, and (d) to otherwise be in form and
substance satisfactory to the Administrative Agent.

 

“Amended Series B Benchmark Notes” means the amended subordinated unsecured
promissory notes issued by Holdings to the Benchmark Principals, such promissory
notes (a) evidencing an aggregate obligation to pay $30.0 million in principal,
(b) to mature on July 30, 2021, (c) to bear interest at 8.0% per annum, payable
in-kind, quarterly, and (d) to otherwise be in form and substance satisfactory
to the Administrative Agent.

 

“Amended Term Loan Note” means a promissory note of the Borrower payable to a
Lender, in substantially the form of Exhibit 11.1-1 hereto, evidencing the
Indebtedness of the Borrower to such Lender resulting from any Term Loan made to
the Borrower by such Lender or its predecessor(s).

 

“Applicable Rate” means a rate per annum equal to 12.00%.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

 

“Assignment” means an assignment and assumption agreement entered into by a
Lender, as assignor, and any Person that meets the requirements to be an
assignee under Section 9.9, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by Section
9.9), accepted by the Administrative Agent, substantially in the form of Exhibit
11.1-3 or any other form approved by the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

75

 





 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Balance Sheet Restructuring” means (a) the restructuring of certain
Indebtedness of the Credit Parties through (i) this Agreement, (ii) the Amended
Other Benchmark Principal Indebtedness, (iii) the Amended Series A Benchmark
Notes, (iv) the Amended Series B Benchmark Notes and (v) the Iliad Promissory
Note (if any), and (b) the repayment of certain Indebtedness from any mandatory
prepayment under Section 1.6(d) in strict accordance with Section 1.8(d).

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978, as amended,
and any rules and regulations promulgated thereunder.

 

“Benchmark Acquisition” means the Acquisition of all of the issued and
outstanding Stock of Benchmark pursuant to the Stock Purchase Agreement dated as
of March 9, 2017 (as amended by the Amendment No. 1 to Stock Purchase Agreement
dated as of April 20, 2017, and as further amended, restated, supplemented or
otherwise modified in accordance with the terms of this Agreement, the Benchmark
Purchase Agreement and, together with all documents and instruments executed in
connection therewith, to the extent amended in accordance with the terms of this
Agreement) among Holdings, Benchmark and the other Persons party thereto.

 

“Benchmark Backlog” means, with respect to Benchmark and its Subsidiaries, the
reasonably anticipated unbilled revenue attributable to non-cancellable
contracts awarded to Benchmark and its Subsidiaries by non-Affiliates.

 

“Benchmark Indebtedness” means, collectively the Amended Series A Benchmark
Notes and the Amended Series B Benchmark Notes.

 

“Benchmark Principals” means, collectively (a) Brian McMahon, a natural person,
and (b) Fred Sacramone, a natural person.

 

“Benchmark Subordination Agreement” means the Amended and Restated Subordination
Agreement dated as of the date hereof, as amended from time to time thereto, by
and among the Benchmark Principals and the Administrative Agent, pursuant to
which, among other things, the Benchmark Indebtedness is subordinated to the
Obligations.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Blocked Account” means a deposit account of the Borrower designated as the
“Cash Collateral Account” and that is the subject of a Control Agreement
pursuant to which the Borrower and the depository bank have agreed that the
Administrative Agent shall be the sole Person entitled to give instructions with
respect to the disposition of funds maintained in such deposit account.

 

76

 

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

 

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $500,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) or (d) above shall not exceed 365
days.

 

“CFC” means a Subsidiary that is a “controlled foreign corporation” as defined
in Section 957(a) of the Code or any successor provision thereto.

 

“CFC Holding Company” means a Wholly-Owned Subsidiary of Holdings substantially
all of the assets of which consists of equity interests in one or more CFCs or
other CFC Holding Companies.

 

“CFGMS Debt” means an aggregate repayment amount not to exceed $3,393,200 owed
under that certain Purchase Agreement among Holdings and CFG Merchant Solutions,
LLC.

 

77

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption, taking effect or phasing in of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making, issuance or application
of any request, rule, requirement, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, requirements, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, requirements, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means any of (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
25%, or more, of the Stock and Stock Equivalents of Holdings entitled (without
regard to the occurrence of any contingency) to vote for the election of members
of the Board of Directors of Holdings; (b) Holdings fails to own and control,
directly or indirectly, 100% of the Stock and Stock Equivalents of (i) Benchmark
and Jus-Com and (ii) (other than as a result of a transaction expressly
permitted under the Agreement) each other Credit Party; (c) any “change of
control” or term of similar import shall have occurred under any documentation
evidencing Indebtedness in excess of the Threshold Amount; or (d) any of Brian
McMahon or Fred Sacramone shall cease for any reason (other than death or
disability) to function (including, without limitation, with respect to the
scope of responsibilities) for Holdings or any of its Subsidiaries in the same
or similar capacities as in existence on the Restatement Effective Date.

 

“Class” when used in reference to any Term Loan, refers to whether such Term
Loan is an Existing Term Loan, a Super Senior Term Loan or a Restatement Date
Loan (if any).

 

“Code” means the Internal Revenue Code of 1986, as amended, and any rules and
regulations promulgated thereunder.

 

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, any of their respective
Subsidiaries and any other Person who has granted a Lien to the Administrative
Agent, in or upon which a Lien is granted, purported to be granted, or now or
hereafter exists in favor of any Lender or the Administrative Agent for the
benefit of the Administrative Agent, the Lenders and other Secured Parties,
whether under this Agreement or under any other documents executed by any such
Persons and delivered to the Administrative Agent. For the avoidance of doubt,
“Collateral” shall not include any Excluded Property.

 

“Collateral Access Agreement” means a landlord access or acknowledgement
agreement of any lessor or other Person in possession of, having a Lien upon, or
having rights or interests in a Credit Party’s books and records or chattel
paper, in each case, in form and substance reasonably satisfactory to
Administrative Agent.

 

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement, each Collateral Access Agreement and all
other security agreements, pledge agreements, patent and trademark security
agreements, lease assignments, guaranties and other similar agreements, and all
amendments, restatements, modifications or supplements thereof or thereto, by or
between any one or more of any Credit Party, any of their respective
Subsidiaries or any other Person pledging or granting a lien on Collateral or
guarantying the payment and performance of the Obligations, and any Lender or
the Administrative Agent for the benefit of the Administrative Agent, the
Lenders and other Secured Parties now or hereafter delivered to the Lenders or
the Administrative Agent pursuant to or in connection with the transactions
contemplated hereby, and all financing statements (or comparable documents now
or hereafter filed in accordance with the UCC or comparable law) against any
such Person as debtor in favor of any Lender or the Administrative Agent for the
benefit of the Administrative Agent, the Lenders and the other Secured Parties,
as secured party, as any of the foregoing may be amended, restated and/or
modified from time to time.

 





78

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 



“Consent to Assignment” means the consent and agreement of any Person to the
granting of Liens by a Credit Party in the interests of such Credit Party in an
agreement or other Property of such Credit Party pursuant to the Collateral
Documents and the exercise of default remedies in respect thereof, all in form
and substance satisfactory to the Administrative Agent.

 

“Consolidated Capital Expenditures” means, for any period and any Person, the
sum of, without duplication, all expenditures made, directly or indirectly, by
such Person and its Subsidiaries during such period, determined on a
consolidated basis in accordance with GAAP, that are or should be reflected as
additions to property, plant or equipment or similar items reflected in the
consolidated statement of cash flows of such Person and its Subsidiaries, or
have a useful life of more than one year.

 

“Consolidated Excess Cash Flow” means, without duplication, with respect to any
period, an amount equal to:

 

(a)  Consolidated EBITDA for such period, minus

 

(b) the sum (for such period) of (i) interest expense actually paid in cash by
any Credit Party, (ii) scheduled cash principal repayments of Indebtedness of
any Credit Party which are permitted or required pursuant to the Agreement, to
the extent actually made during such period, (iii) an amount equal to
one-twelfth of the Tax Reserve, (iv) Consolidated Capital Expenditures to the
extent made in cash by any Credit Party, (v) the portion of the purchase price
paid in cash with respect to acquisitions and other Investments permitted by
this Agreement solely to the extent such acquisition or Investment resulted in
an increase to the calculation of Consolidated Excess Cash Flow, (vi) the
Subcontractor Funds, (vii) the Working Capital Reserve, and (viii) without
duplication to any amounts deducted in preceding clauses (i) through (vii), all
items added back to Consolidated EBITDA that represent amounts actually paid in
cash.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guarantied or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guarantied or supported.

 

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

 

79

 

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, among the Administrative Agent, the financial institution or other Person
at which such account is maintained or with which such entitlement or contract
is carried and the Credit Party maintaining such account or owning such
entitlement or contract, effective to grant “control” (within the meaning of
Articles 8 and 9 under the applicable UCC) over such account to the
Administrative Agent.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Credit Parties” means the Borrower and each other Person (a) which executes a
guaranty of the Obligations, or (b) which grants a Lien to secure payment of the
Obligations, which, for the avoidance of doubt, shall exclude all Excluded
Subsidiaries.

 

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

 

“Defined Benefit Plan” means a “defined benefit plan” (as defined in Section
3(35) of ERISA) that is subject to Title IV of ERISA for which the Borrower or
any of its Subsidiaries or ERISA Affiliates has been an “employer” (as defined
in Section 3(5) of ERISA) within the past six years.

 

“Disposition” means (a) the sale, lease, conveyance or other disposition
(including by division) of Property, other than sales or other dispositions
expressly permitted under Sections 5.2(a), 5.2(c), 5.2(d), 5.2(e), 5.2(g) and
5.2(h), and (b) the sale or transfer by the Borrower or any Subsidiary of the
Borrower of any Stock or Stock Equivalent issued by any Subsidiary of the
Borrower and held by such transferor Person.

 

“Disqualified Stock” means any Stock or Stock Equivalent which, by its terms (or
by the terms of any security or other Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the date that is ninety-one (91) days following the final
maturity date of the Term Loans (excluding any provisions requiring redemption
upon a “change of control” or similar event; provided that such “change of
control” or similar event results in the prior payment in full in cash of the
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted), the termination of all commitments
to lend hereunder and the termination of this Agreement), (b) is convertible
into or exchangeable for (i) debt securities or (ii) any Stock or Stock
Equivalents referred to in (a) above, in each case, at any time on or prior to
the date that is ninety-one (91) days following the final maturity date of the
Term Loans, or (c) is entitled to receive scheduled dividends or distributions
in cash prior to the time that the Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) are paid in full in cash.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

80

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition;
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 



“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or other electronic means.

 

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health against chemical exposure or toxic hazards, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
attorneys’ costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental condition or with any
Release and resulting from the ownership, lease, sublease or other operation or
occupation of property by any Credit Party or any Subsidiary of any Credit
Party, whether on, prior or after the date hereof.

 

“Equity Issuance” means any issuance of Stock or Stock Equivalents by, or a
capital contribution to, Holdings (other than in respect of the issuance of the
Lateral Stock and the Series H Preferred Stock).

 

“Equity Investment Documents” means, collectively, (a) the Warrant, (b) the 2019
Registration Rights Agreement, (c) the Investor Rights Agreement and (d) any
other documents or instruments executed in connection with any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including any rules or regulations promulgated thereunder.

 

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 





81

 

 

“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property; or (b) any condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
any rules or regulations promulgated thereunder.

 

“Excluded Accounts” means (a) any payroll account, so long as such payroll
account is a zero balance account, (b) withholding tax and fiduciary accounts
and (c) petty cash accounts holding amounts on deposit which do not exceed
$10,000.

 

“Excluded Property” has the meaning ascribed to such term in the Guaranty and
Security Agreement.

 

“Excluded Subsidiary” means (a) any CFC, (b) any CFC Holding Company, and (c)
any direct or indirect Subsidiary of a CFC.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Term Loan or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 10.1, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 10.1 and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Existing Term Loan Lenders” means each Lender that holds an Existing Term Loan,
including such Lender’s successors and permitted assigns.

 

“Existing Term Loans” means, collectively, the Initial Term Loans, the
Additional Term Loans (if any), the Discretionary Term Loans (if any), the 2016
Term Loans and the 2017 Term Loans.

 

“Extraordinary Receipts” means all amounts received by a Credit Party or any
Subsidiary thereof not in the Ordinary Course of Business, including: (a)
foreign, United States, state or local tax refunds; (b) pension plan reversions;
(c) proceeds of business interruption insurance; (d) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action; (e) indemnity payments; and (f) any purchase price adjustment received
in connection with any purchase agreement.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“Facility Termination Date” means the date on which all Term Loans and all other
Obligations under the Loan Documents have been paid and satisfied in full. In
the case of any contingent Obligations (excluding contingent Obligations as to
which no claim has been asserted), there shall have been deposited cash
collateral with respect to all such contingent Obligations in amounts and on
terms and conditions and with parties reasonably satisfactory to the
Administrative Agent and each Indemnitee that is, or may be, owed such
Obligations.

 

82

 

 



“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as in effect as of
the date of this Agreement (and any amended or successor version that is
substantively comparable and not materially more onerous to comply with),
current or future United States Treasury Regulations promulgated thereunder or
official interpretations with respect thereto and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” means that certain letter agreement dated as of the date hereof
between the Borrower and Lateral, as the same may be amended, restated and/or
modified from time to time.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

 

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance reasonably satisfactory to
the Administrative Agent, in either case, that (a) meets the requirements set
forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines, (b) shall
include a deductible not to exceed $25,000 and (c) shall have a coverage amount
equal to the lesser of (i) the “replacement cost value” of the buildings and any
personal property Collateral located on the Real Estate as determined under the
National Flood Insurance Program or (ii) the maximum policy limits set under the
National Flood Insurance Program.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions and comparable stature and
authority within the accounting profession) that are applicable to the
circumstances as of the date of determination. Subject to Section 11.3, all
references to “GAAP” shall be to GAAP applied consistently with the principles
used in the preparation of the financial statements described in Section
3.11(a).

 

“Governmental Authority” means any nation, sovereign or government, any state or
local or other political subdivision thereof, any agency, authority or
instrumentality thereof and any entity or authority exercising executive,
legislative, taxing, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank, stock exchange, regulatory
body, arbitrator, public sector entity, supra-national entity (including the
European Union and the European Central Bank) and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

83

 

 

“Guarantor” means any Person that has guaranteed any Obligations, which, for the
avoidance of doubt, shall exclude all Excluded Subsidiaries.

 

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of October 28, 2015, as the same may be amended, restated
and/or modified from time to time.

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

 

“Holdings” has the meaning set forth in the preamble to this Agreement.

 

“Iliad Promissory Note” means any promissory note among Holdings and Iliad
Research and Trading L.P. and all related documents in connection with the
issuance of such note and the the payoff of the Tier 6 Debt from the proceeds
advanced under such note (including without limitation evidence of the payoff of
such Tier 6 Debt), in each case in form and substance satisfactory to the
Administrative Agent.

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, including earnouts (other than
trade payables entered into in the Ordinary Course of Business and which are not
past due by more than 90 days); (c) the face amount of all letters of credit
issued for the account of such Person and without duplication, all drafts drawn
thereunder and all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments issued by such Person; (d)
all obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property); (f)
all Capital Lease Obligations; (g) the principal balance outstanding under any
synthetic lease, off-balance sheet loan or similar off balance sheet financing
product; (h) except as it relates to the Lateral Stock, all obligations of such
Person, whether or not contingent, in respect of Disqualified Stock, valued at,
in the case of redeemable preferred Stock, the greater of the voluntary
liquidation preference and the involuntary liquidation preference of such Stock
plus accrued and unpaid dividends; (i) all indebtedness referred to in clauses
(a) through (h) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in Property (including accounts and contracts rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
indebtedness; and (j) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (i) above.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Initial Closing Date” means October 28, 2015.

 





84

 

 

“Initial Lateral Stock” means, collectively, the Stock issued by Holdings to the
Lenders (or the Administrative Agent for the benefit of the Lenders)
representing an aggregate of 15.0% (determined on a fully diluted basis) of the
outstanding Stock and Stock Equivalents of Holdings at the time the Initial Term
Loans were advanced to the Borrower.

 

“Initial Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to Section 1.1(a) of the Existing Credit Agreement.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including, without limitation,
all Copyrights, Trademarks, Patents, IP Licenses and internet domain names.

 

“Interest Payment Date” means the last day of each Fiscal Quarter.

 

“Intermediate Holdings” means Optos Capital Partners, LLC, a Delaware limited
liability company and (as of the Restatement Effective Date) the holder of all
of the Stock and Stock Equivalents of the Borrower.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“Investor Rights Agreement” means that certain Investor Rights Agreement, dated
as of the Restatement Effective Date, by and between Holdings and Lateral Juscom
Feeder LLC.

 

“Lateral Entities” means Lateral or any of its Affiliates, including any
investment funds or accounts managed by any of the foregoing.

 

“Lateral Stock” means, collectively, the Initial Lateral Stock, the Additional
Lateral Stock, the Super Senior Lateral Stock and the Restatement Date Lateral
Stock; provided, however, Lateral Stock shall not include (x) Stock issued to
Niagara Nominee L.P. and (y) warrants issued to any Lateral Entity prior to the
Restatement Effective Date.

 





85

 

 

“LeoGroup Debt” means an aggregate principal amount not to exceed $4,901,685 due
under that certain Promissory Note, dated as of February 15, 2019, among
Holdings and LeoGroup Private Investment Access, LLC.

 

“Lender” means each Lender that holds a Term Loan, including such Lender’s
successors and assigns, in each case to the extent permitted by Section 9.9.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

 

“Loan Documents” means this Agreement, the Amended Term Loan Notes, the
Collateral Documents, the Consent to Assignment, the Fee Letter, and all
documents delivered to the Administrative Agent and/or any Lender in connection
with any of the foregoing.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance,
operations, prospects or Property of the Borrower or the Credit Parties and
their Subsidiaries taken as a whole; (b) the ability of any Credit Party, any
Subsidiary of any Credit Party or any other Person (other than the
Administrative Agent or Lenders) to perform its obligations under any Loan
Document; or (c) the validity or enforceability of any Loan Document or the
rights and remedies of the Administrative Agent, the Lenders and the other
Secured Parties under any Loan Document.

 

“Material Contract” means, with respect to each Credit Party, (a) each contract
or agreement to which such Credit Party or any of its Subsidiaries is a party
involving aggregate consideration payable to or by such Person or such
Subsidiary of $100,000 or more (other than contracts or agreements in the
Ordinary Course of Business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the Ordinary Course of Business upon less than 60 days notice without penalty or
premium) and (b) all other contracts or agreements, the loss of which could
reasonably be expected to result in any Material Liability or a Material Adverse
Effect.

 

“Material Liability” means, with respect to each Credit Party, any claim or
other liability upon such Credit Party or its assets exceeding the Threshold
Amount.

 

“Material Real Estate” means any fee simple Real Estate owned by a Credit Party
that has a fair market value greater than $500,000.

 





86

 

 

“Maturity Date” means (a) if in respect of the Existing Term Loans (other than
Discretionary Term Loans), April 30, 2021, (b) if in respect of Super Senior
Term Loans, September 30, 2020, (c) if in respect of the Restatement Date Loans,
December 31, 2019 and (d) if in respect of the Discretionary Term Loans, such
dates as the Borrower and the Lender(s) advancing the Discretionary Term Loans
may separately agree in writing.

 

“Moody’s” means Moody’s Investors Service, Inc.



 

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

 

“Net Issuance Proceeds” means, in respect of any incurrence of Indebtedness or
the issuance of Stock or Stock Equivalents by, or a capital contribution to, a
Credit Party, cash proceeds (including cash proceeds as and when received in
respect of non-cash proceeds received or receivable in connection with such
incurrence or issuance), net of underwriting discounts and commissions and
reasonable out-of-pocket costs and expenses paid or incurred in connection
therewith in favor of any Person not an Affiliate of the Borrower.

 

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss or otherwise in respect of the
receipt of any Extraordinary Receipts, net of: (a) in the event of a Disposition
(i) the direct costs relating to such Disposition excluding amounts payable to
the Borrower or any Affiliate of the Borrower, (ii) sale, use or other
transaction Taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness (other than Indebtedness evidenced hereby) secured by
a Lien on the asset which is the subject of such Disposition, (b) in the event
of an Event of Loss, (i) all money actually applied to repair or reconstruct the
damaged Property or Property affected by the condemnation or taking, (ii) all of
the costs and expenses reasonably incurred in connection with the collection of
such proceeds, award or other payments, and (iii) any amounts retained by or
paid to parties having superior rights to such proceeds, awards or other
payments, and (c) in the event of the receipt of any Extraordinary Receipts, all
of the costs and expenses reasonably incurred in connection therewith.

 

“Non-Core Businesses” means any division or line of business of Holdings and its
Subsidiaries, other than the lines of business known (as of the Restatement
Effective Date) as “OSP”, “ISP”, and “Engineering”.

 

“Non-Funding Lender” means any Lender that has failed to fund its Term Loans
when required to do so in accordance with the terms of this Agreement, unless
subject to a good faith dispute with respect thereto.

 





87

 

 

“Notice of Borrowing” means a notice given by the Borrower to the Administrative
Agent in substantially the form of Exhibit 11.1-4 hereto.

 

“Obligations” means all Term Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, the Administrative Agent or any other Person required to be indemnified
by any Credit Party pursuant to the Loan Documents, that arises under any Loan
Document, whether or not for the payment of money, whether arising by reason of
an extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.



 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax, other than any such connection arising from the
Secured Party having executed, delivered, become a party to, performed its
obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.6).

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

 

“Perfection Certificate” means a perfection certificate in the form of Exhibit
11.1-5 or any other form approved by the Administrative Agent.

 

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 





88

 

 

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Section 5.5(c) or 5.5(d) that (a) has
an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
Weighted Average Life to Maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to the
Credit Parties and their Subsidiaries, taken as a whole, than those of the
Indebtedness being refinanced or extended.



 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

“Principal Increase” means those increases to the principal amounts owed under
the Term Loans made prior to the Restatement Effective Date, representing a
portion of the “Applicable Rate” (as defined in the Existing Credit Agreement)
equal to the “Applicable PIK Component” (as defined in the Existing Credit
Agreement) that was paid-in-kind and added to the outstanding principal balance
of the applicable Term Loans.

 

“Pro Forma Balance Sheet” means a pro forma consolidated and consolidating
balance sheet of Holdings and its Subsidiaries as of the Restatement Effective
Date, and reflecting the consummation of the Balance Sheet Restructuring, which
pro forma balance sheet shall be in form and substance satisfactory to the
Administrative Agent.

 

“Pro Rata Share” means, as to any Lender, the percentage equivalent of the
principal amount of the Term Loans held by such Lender, divided by the aggregate
principal amount of the Term Loans held by all Lenders.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries that
is in deposit accounts or in securities accounts, or any combination thereof,
and which such deposit account or securities account is the subject of a Control
Agreement and is subject to a first priority (other than liens in favor of the
depositary bank or securities intermediary for ordinary course bank charges as
reflected in the Control Agreement) security interest in favor of the
Administrative Agent perfected in accordance with applicable law.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) designed to provide protection against fluctuations in
interest or currency exchange rates and any other agreements or arrangements
designed to provide such protection.

 

“Reaffirmation Agreement” means the Confirmation, Reaffirmation and Ratification
Agreement dated as of the Restatement Effective Date, among the Credit Parties,
the Lenders, and the Administrative Agent, substantially in the form set forth
on Exhibit 11.1-6.

 





89

 

 

“Real Estate” means any real property owned, leased (including, without
limitation, each leasehold interest), subleased or otherwise operated or
occupied by any Credit Party or any Subsidiary of any Credit Party.



 

“Real Estate Collateral Requirements” means the following:

 

(a) The Administrative Agent shall have received (i) a commitment for a policy
of title insurance that is acceptable to the Administrative Agent in its sole
discretion with the final title insurance policy being delivered promptly
following the recordation of the applicable Mortgage, insuring the Secured
Parties’ first priority Liens and showing no Liens prior to the Secured Parties’
Liens other than Permitted Liens (each, a “Title Policy”), (ii) copies of all
recorded documents creating exceptions to the applicable Title Policy, (iii) a
certification from the National Research Center, or any successor agency
thereto, regarding each parcel of real property subject to a Mortgage, (iv) a
Phase I environmental assessment and such other environmental reports reasonably
requested by the Administrative Agent regarding each parcel of real property
subject to a Mortgage by an environmental engineering firm acceptable to the
Administrative Agent showing no environmental conditions in violation of
Environmental Laws or liabilities under Environmental Laws that could reasonably
be expected to result in any Material Liability, and (v) all applicable Real
Estate Support Documents.

 

(b) The Title Policy shall provide an insured amount that is acceptable to
Administrative Agent in its sole discretion, and shall provide for all
endorsements required by the Administrative Agent.

 

(c) The Borrower shall have provided or obtained any customary estoppels,
affidavits and indemnities as may be required or necessary to obtain title
insurance satisfactory to the Administrative Agent.

 

“Real Estate Support Documents” means such landlord waivers and non-disturbance
agreements, third party consents, flood hazard certification, engineering and
structural reports, permanent certificates of occupancy, evidence of zoning
compliance and recordation of applicable leasehold interests, if any, and
evidence of Flood Insurance (if required), as the Administrative Agent may
reasonably request, all in form and substance satisfactory to the Administrative
Agent.

 

“Recipient” means the Administrative Agent and any Lender.

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 





90

 

 

“Required Lenders” means the Lender having, or if there is more than one Lender,
at least two Lenders in the aggregate having more than fifty percent (50%) of
the outstanding principal amount of the Term Loans.



 

“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

 

“Responsible Officer” means the chief executive officer or the chief financial
officer of the Borrower, as applicable, or any other officer having
substantially the same authority and responsibility.

 

“Restatement Date Lateral Stock” means, collectively, the Stock (common shares)
issued by Holdings to the applicable Lenders (or the Administrative Agent for
the benefit of the applicable Lenders) pro rata in accordance with each
applicable Lender’s Pro Rata Share of Term Loans as of the Restatement Effective
Date representing an aggregate of a number of shares of 1,500,000.

 

“Restatement Date Loan Lenders” means each Lender that holds a Restatement Date
Loan, including such Lender’s successors and permitted assigns.

 

“Restatement Date Note” means a term note in form and substance satisfactory to
the holder of a Restatement Date Loan, substantially in the form attached hereto
as Exhibit 11.1-2

 

“Restatement Effective Date” means July 2, 2019.

 

“Restatement Effective Date Certificate” means a Restatement Effective Date
Certificate substantially in the form set forth on Exhibit 11.1-7.

 

“Restructured Other Indebtedness” means the Indebtedness set forth on Schedule
11.1-1.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Secured Party” means the Administrative Agent, each Lender, each other
Indemnitee and each other holder of any Obligation of a Credit Party.

 

“Senior Debt Prepayment Event” means (i) the sale of all or substantially all of
the assets of Benchmark or the sale of all or substantially all of the equity
interests of Benchmark, or (ii) any Disposition or Event of Loss in an aggregate
amount greater than or equal to $12,500,000.

 

“Series H Preferred Stock” shall mean that certain preferred stock of Holdings
issued to the Benchmark Principals on the Restatement Effective Date.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

 

91

 

 



“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subcontractor Funds” means any funds required to be held in trust pursuant to
New York Lien Law Article 3-A or any similar law of another jurisdiction.

 

“Subordinated Indebtedness” means the Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, satisfactory to the Administrative
Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

 

“Super Senior Debt” means an aggregate principal amount not to exceed
$12,828,780.35, representing the outstanding principal amount of the Super
Senior Term Loans as of the Restatement Effective Date.

 

“Super Senior Lateral Stock” means, collectively, the Stock (common shares)
issued by Holdings to the Super Senior Term Loan Lenders (or the Administrative
Agent for the benefit of the Super Senior Term Loan Lenders) pro rata in
accordance with each Super Senior Term Loan Lender’s Pro Rata Share representing
an aggregate of 1,649,237 shares of Stock (common shares).

 

“Super Senior Term Loan Lenders” means each Lender that holds a Super Senior
Term Loan, including such Lender’s successors and permitted assigns.

 





92

 

 

“Super Senior Term Loans” means the Term Loans made by the Lenders to the
Borrower pursuant to Section 1.1(f) of the Existing Credit Agreement. The Super
Senior Term Loans constitute a separate Class of Term Loans from the Existing
Term Loans. For the avoidance of doubt all references in the Existing Credit
Agreement to Delayed Draw Term Loans shall in all cases refer to the Super
Senior Term Loans.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tax Reserve” means an amount equal to 110% of all federal, state and local
income withholding, franchise, state single business unitary and similar Taxes
payable in cash by any Credit Party for the prior Fiscal Year.

 

“Term Loans” means, collectively, the Initial Term Loans, the Additional Term
Loans (if any), the 2016 Term Loans, the Discretionary Term Loans (if any), the
2017 Term Loans, the Super Senior Term Loans, and the Restatement Date Loans (if
any) and any interest paid-in-kind in accordance with Section 1.3 hereof.

 

“Threshold Amount” means $250,000.

 

“Tier 1 Debt” means the CFGMS Debt.

 

“Tier 2 Debt” means the LeoGroup Debt.

 

“Tier 3 Debt” means (a) the Super Senior Debt, (b) all principal amounts owed
under the Restatement Date Loans (if any), and (c) the Amended Other Benchmark
Principal Indebtedness.

 

“Tier 4 Debt” means (a) all principal amounts owed under the Existing Term Loans
(including, for the advance of doubt, any Principal Increases), (b) an amount
not to exceed $7,500,000 due under the Amended Series A Benchmark Notes, and (c)
an amount not to exceed $7,500,000 due under the Amended Series B Benchmark
Notes.

 

“Tier 5 Debt” means all remaining principal amounts due under the Amended Series
A Benchmark Notes and Amended Series B Benchmark Notes not constituting Tier 4
Debt.

 

“Tier 6 Debt” means the principal amounts outstanding set forth on Schedule
11.1-2.

 

“Title Policy” has the meaning set forth in the definition of “Real Estate
Collateral Requirements.”

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

“Transaction Documents” means, collectively, the Loan Documents and the Equity
Investment Documents.

 





93

 



 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Warrant” means a warrant to purchase the Stock of Holdings, substantially in
the form attached hereto as Exhibit 11.1-8.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the then outstanding principal amount of such Indebtedness; provided that
for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended, the effects of any prepayments made on such Indebtedness prior to the
date of the applicable extension shall be disregarded.

 

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means the write-down and conversion powers of
the applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Working Capital Reserve” means $3,000,000, reserved solely to pay ordinary
course expenses incurred by the Credit Parties in their day-to-day operations.

 

11.2 Other Interpretive Provisions.

 

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

 

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

 





94

 

 

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

 

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
All references to the time of day shall be a reference to New York time. If any
provision of this Agreement or any other Loan Document refers to any action
taken or to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.



 



(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

 

(f) Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and, except as
otherwise provided with respect to FATCA, are to be construed as including all
statutory and regulatory provisions related thereto or consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

 

(g) Classification of Loans. For purposes of this Agreement, Term Loans may be
classified and referred to by Class (e.g., a “Super Senior Term Loan”).

 

(h) Divisions of Persons. Any reference herein to a merger, transfer,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, limited
partnership or trust, or an allocation of assets to a series of a limited
liability company, limited partnership or trust (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
assignment, sale or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company, limited
partnership or trust shall constitute a separate Person hereunder (and each
division of any limited liability company, limited partnership or trust that is
a Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

 

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by Holdings shall be
given effect for purposes of measuring compliance with any provision of Article
V or VI unless Holdings, the Borrower, the Administrative Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Article V and Article VI shall be made, without giving effect to any
election under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other Liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value.” Any lease that was treated as an operating lease under GAAP at
the time it was entered into that later becomes a capital lease as a result of a
change in GAAP during the life of such lease, including any renewals, and any
lease entered into after the date of this Agreement that would have been
considered an operating lease under the provisions of GAAP in effect as of
December 31, 2014, in each case, shall be treated as an operating lease for all
purposes under this Agreement. A breach of a financial covenant contained in
Article VI shall be deemed to have occurred as of any date of determination by
the Administrative Agent or as of the last day of any specified measurement
period, regardless of when the financial statements reflecting such breach are
delivered to the Administrative Agent.

 





11.4 Payments. The Administrative Agent may set up standards and procedures to
determine or redetermine the equivalent in Dollars of any amount expressed in
any currency other than Dollars and otherwise may, but shall not be obligated
to, rely on any determination made by any Credit Party. Any such determination
or redetermination by the Administrative Agent shall be conclusive and binding
for all purposes, absent manifest error. No determination or redetermination by
any Secured Party or any Credit Party and no other currency conversion shall
change or release any obligation of any Credit Party or of any Secured Party
(other than the Administrative Agent and its Related Persons) under any Loan
Document, each of which agrees to pay separately for any shortfall remaining
after any conversion and payment of the amount as converted. The Administrative
Agent may round up or down, and may set up appropriate mechanisms to round up or
down, any amount hereunder to nearest higher or lower amounts and may determine
reasonable de minimis payment thresholds.

 

[Balance of page intentionally left blank; signature pages follow.]

 

95

 





 





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

  BORROWER:       JUS-COM, INC.       By:             Name:     Title:        
Address for notices:   c/o FTE Networks, Inc.   237 West 35th Street, Suite 901
  New York, NY 10001   Attention: Chief Executive Officer   Facsimile:    
Email:           FTE NETWORKS, INC.     By:   Name:     Title:         Address
for notices:   c/o FTE Networks, Inc.   237 West 35th Street, Suite 901   New
York, NY 10001   Attention: Chief Executive Officer  

Facsimile:



 



 

Email: 

 

 



Signature Page of Credit Agreement
JUS-COM, Inc.



 



 

 

 



  BENCHMARK BUILDERS, INC.         By:             Name:     Title:          
Address for notices:   c/o FTE Networks, Inc.   237 West 35th Street, Suite 901
  New York, NY 10001   Attention: Chief Executive Officer  

Facsimile:



    Email:  



 

Signature Page of Credit Agreement
JUS-COM, Inc.

 

 

 

 

  LATERAL JUSCOM FEEDER LLC,   as Administrative Agent     By:  Lateral
Investment Management, LLC, its Manager         By:     Richard de Silva,
Manager         Address for notices and payments:         c/o Lateral Investment
Management, LLC  

400 El Camino Real, Suite 1100

San Mateo, California 94402

  Attention: Richard de Silva   Email: rd@lateralim.com

 

Signature Page of Credit Agreement
JUS-COM, Inc.

 

 

 

 

  LATERAL JUSCOM FEEDER LLC,   as a Lender     By: Lateral Investment
Management, LLC, its Manager          By:   Richard de Silva, Manager        
Address for notices and payments:         c/o Lateral Investment Management, LLC
 

400 El Camino Real, Suite 1100

San Mateo, California 94402

  Attention: Richard de Silva   Email: rd@lateralim.com

 

Signature Page of Credit Agreement
JUS-COM, Inc.

 

 

 

 

  LATERAL FTE FEEDER LLC,   as a Lender       By:  Lateral Investment
Management, LLC, its Manager         By:     Richard de Silva, Manager        
Address for notices and payments:       c/o Lateral Investment Management, LLC  

400 El Camino Real, Suite 1100

San Mateo, California 94402

  Attention: Richard de Silva   Email: rd@lateralim.com

 

Signature Page of Credit Agreement
JUS-COM, Inc.

 

 

 

 

  LATERAL U.S. CREDIT OPPORTUNITIES FUND, L.P., as a Lender     By:  Lateral
Investment Management, LLC, its Manager         By:             Richard de
Silva, Manager         Address for notices and payments:         c/o Lateral
Investment Management, LLC  

400 El Camino Real, Suite 1100

San Mateo, California 94402

  Attention: Richard de Silva   Email: rd@lateralim.com

 

Signature Page of Credit Agreement
JUS-COM, Inc.

 

 

 

